Exhibit 10.1

 

Execution Version

FOURTH AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES CONTRACT

among

STARWOOD PROPERTY MORTGAGE SUB 2, L.L.C.,
a Delaware limited liability company

and

STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.,
a Delaware limited liability company,

as Sellers

and

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,

as Buyer

Dated as of
August 3, 2015

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE 1

 

 

APPLICABILITY

 

 

 

 

Section 1.01

Applicability


1 

 

 

 

 

ARTICLE 2

 

 

DEFINITIONS AND INTERPRETATION

 

 

 

 

Section 2.01

Rules of Interpretation


31 

 

 

 

 

ARTICLE 3

 

 

THE TRANSACTIONS

 

 

 

 

Section 3.01

Procedures


32 

Section 3.02

Transfer of Purchased Assets; Servicing Rights


35 

Section 3.03

Maximum Amount


35 

Section 3.04

Early Repurchases; Mandatory Repurchases; Partial Prepayments


35 

Section 3.05

Repurchase


35 

Section 3.06

Payment of Price Differential and Fees


36 

Section 3.07

Extension of the Maturity Date


37 

Section 3.08

Payment, Transfer and Custody


38 

Section 3.09

Repurchase Obligations Absolute


38 

Section 3.10

Future Funding Transaction


39 

Section 3.11

Additional Purchase Advance Transactions


40 

 

 

 

 

ARTICLE 4

 

 

MARGIN MAINTENANCE

 

Section 4.01

Margin Deficit


41 

 

 

 

 

ARTICLE 5

 

 

APPLICATION OF INCOME

 

 

 

 

Section 5.01

Waterfall Account; Servicing Agreement Accounts


41 

Section 5.02

No Material Default or Event of Default Exists; Maximum Amount Not Exceeded;
Second Extended Maturity Date Has Not Occurred


42 

Section 5.03

A Material Default or Event of Default Exists; Maximum Amount Exceeded; Second
Extended Maturity Date Has Occurred


42 

Section 5.04

Seller to Remain Liable


43 

 

 

 

 

ARTICLE 6

 

 

CONDITIONS PRECEDENT

 

 

 

 

Section 6.01

Conditions Precedent to Initial Transaction


44 

i

--------------------------------------------------------------------------------

 



Section 6.02

Conditions Precedent to All Transactions


44 

 

 

 

 

ARTICLE 7

 

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

 

Section 7.01

Seller


46 

Section 7.02

Repurchase Documents


46 

Section 7.03

Solvency


46 

Section 7.04

Taxes


46 

Section 7.05

Financial Condition


46 

Section 7.06

True and Complete Disclosure


47 

Section 7.07

Compliance with Laws


48 

Section 7.08

Compliance with ERISA


48 

Section 7.09

No Default or Material Adverse Effect


49 

Section 7.10

Purchased Assets


49 

Section 7.11

Purchased Assets Acquired from Transferors


49 

Section 7.12

Transfer and Security Interest


49 

Section 7.13

No Broker


50 

Section 7.14

Separateness


50 

Section 7.15

Interest Rate Protection Agreements


50 

Section 7.16

Investment Company Act


50 

 

 

 

 

ARTICLE 8

 

 

COVENANTS OF SELLER

 

 

 

 

Section 8.01

Existence; Governing Documents; Conduct of Business


50 

Section 8.02

Compliance with Laws, Contractual Obligations and Repurchase Documents


50 

Section 8.03

Structural Changes


51 

Section 8.04

Protection of Buyer’s Interest in Purchased Assets


51 

Section 8.05

Actions of Seller Relating to Distributions, Indebtedness, Guarantee
Obligations, Contractual Obligations, Investments and Liens


52 

Section 8.06

Maintenance of Records


52 

Section 8.07

Financial Covenants


52 

Section 8.08

Delivery of Income


52 

Section 8.09

Delivery of Financial Statements and Other Information


53 

Section 8.10

Delivery of Notices


54 

Section 8.11

Hedging


54 

Section 8.12

Escrow Imbalance


54 

Section 8.13

Guarantee Agreement


54 

Section 8.14

Pledge and Security Agreement


55 

Section 8.15

Taxes


55 

Section 8.16

Management Internalization


55 

Section 8.17

REIT Status


55 

Section 8.18

Post-Closing Obligations


55 

 

 

 

 

ARTICLE 9

 

 

SINGLE‑PURPOSE ENTITY

 

 

 

 

Section 9.01

Covenants Applicable to Seller


55 

ii

--------------------------------------------------------------------------------

 



Section 9.02

Additional Covenants Applicable to Seller


57 

 

 

 

 

ARTICLE 10

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

Section 10.01

Events of Default


57 

Section 10.02

Remedies of Buyer as Owner of the Purchased Assets


59 

 

 

 

 

ARTICLE 11

 

 

SECURITY INTEREST

 

 

 

 

Section 11.01

Grant


61 

Section 11.02

Effect of Grant


61 

Section 11.03

Seller to Remain Liable


62 

Section 11.04

Waiver of Certain Laws


62 

 

 

 

 

ARTICLE 12

 

 

INCREASED COSTS; CAPITAL ADEQUACY

 

 

 

 

Section 12.01

Market Disruption


62 

Section 12.02

Illegality


62 

Section 12.03

Breakfunding


62 

Section 12.04

Increased Costs


63 

Section 12.05

Capital Adequacy


63 

Section 12.06

Taxes


63 

Section 12.07

Payment and Survival of Obligations


65 

 

 


65 

 

ARTICLE 13

 

 

INDEMNITY AND EXPENSES

 

 

 

 

Section 13.01

Indemnity


65 

Section 13.02

Expenses


67 

 

 

 

 

ARTICLE 14

 

 

INTENT

 

 

 

 

Section 14.01

Safe Harbor Treatment


67 

Section 14.02

Liquidation


68 

Section 14.03

Qualified Financial Contract


68 

Section 14.04

Netting Contract


68 

Section 14.05

Master Netting Agreement


68 

 

 

 

 

ARTICLE 15

 

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

 

ARTICLE 16

 

 

NO RELIANCE

 

 

ARTICLE 17

 

 

SERVICING

 

 

 

 

iii

--------------------------------------------------------------------------------

 



Section 17.01

Servicing Rights


69 

Section 17.02

Accounts Related to Purchased Assets


69 

Section 17.03

Servicing Reports


70 

Section 17.04

Servicing Agreement Accounts


70 

 

 

 

 

ARTICLE 18

 

 

MISCELLANEOUS

 

 

 

 

Section 18.01

Governing Law


70 

Section 18.02

Submission to Jurisdiction; Service of Process


70 

Section 18.03

IMPORTANT WAIVERS


70 

Section 18.04

Integration


72 

Section 18.05

Single Agreement


72 

Section 18.06

Use of Employee Plan Assets


72 

Section 18.07

Survival and Benefit of Seller’s Agreements


72 

Section 18.08

Assignments and Participations


72 

Section 18.09

Ownership and Hypothecation of Purchased Assets


74 

Section 18.10

Confidentiality


74 

Section 18.11

No Implied Waivers; Amendments


74 

Section 18.12

Notices and Other Communications


75 

Section 18.13

Counterparts; Electronic Transmission


75 

Section 18.14

No Personal Liability


75 

Section 18.15

Protection of Buyer’s Interests in the Purchased Assets; Further Assurances


75 

Section 18.16

Default Rate


76 

Section 18.17

Set-off


76 

Section 18.18

Seller’s Waiver of Set‑off


77 

Section 18.19

Power of Attorney


77 

Section 18.20

Periodic Due Diligence Review


77 

Section 18.21

Time of the Essence


78 

Section 18.22

PATRIOT Act Notice


78 

Section 18.23

Successors and Assigns; No Third Party Beneficiaries


78 

Section 18.24

Joint and Several Repurchase Obligations


78 

Section 18.25

Effect of Amendment and Restatement


80 

Section 18.26

PATRIOT Act Notice


80 

Section 18.27

Successors and Assigns; No Third Party Beneficiaries


80 

Section 18.28

Acknowledgement of Anti Predatory Lending Policies


80 

 

 



iv

--------------------------------------------------------------------------------

 



THIS FOURTH AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES CONTRACT,
dated as of August 3, 2015 (this “Agreement”), is made by and among STARWOOD
PROPERTY MORTGAGE SUB‑2, L.L.C. (“Seller 2”), a Delaware limited liability
company, and STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C., a Delaware limited
liability company (“Seller 2‑A”, and together with Seller 2, individually and
collectively as the context may require, “Seller”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Buyer”).

WHEREAS, Seller 2, Seller 2-A and Buyer entered into that certain Third Amended
and Restated Master Repurchase and Securities Contract, dated as of October 23,
2014 (the “Third Amended and Restated Master Repurchase Agreement”).

WHEREAS, Seller 2, Seller 2-A and Buyer desire to amend and restate the Third
Amended and Restated Master Repurchase Agreement upon the terms and conditions
hereinafter set forth.

NOW, THEREFORE, Seller 2, Seller 2-A and Buyer (each a “Party”) hereby agree
that the Third Amended and Restated Master Repurchase Agreement is hereby
amended and restated in its entirety to read as follows:

ARTICLE 1


APPLICABILITY

Section 1.01Applicability.    Subject to the terms and conditions of the
Repurchase Documents, from time to time during the Funding Period and at the
request of Seller, the Parties may enter into transactions in which Seller
agrees to sell, transfer and assign to Buyer certain Assets and all related
rights in, and interests related to, such Assets on a servicing released basis,
against the transfer of funds by Buyer representing the Purchase Price for such
Assets, with a simultaneous agreement by Buyer to transfer such Assets to Seller
for subsequent repurchase on the related Repurchase Date, which date shall not
be later than the Maturity Date applicable to such Purchased Asset, against the
transfer of funds by Seller representing the Repurchase Price for such Assets.

ARTICLE 2


DEFINITIONS AND INTERPRETATION

“Accelerated Repurchase Date”:  Defined in Section 10.02.

“Account Control Agreement”:  A deposit account control agreement in favor of
Buyer with respect to any bank account related to a Purchased Asset,
substantially in the form attached as Exhibit G-1 hereto.

 “Actual Knowledge”:  With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, with respect to Seller, Guarantor, Manager, the Intermediate
Starwood Entities and Sub-Servicer, such actual knowledge shall include the
knowledge of all such Persons collectively and each of their respective
employees, officers, directors and agents (and with respect to agents, solely to
those agents who worked on the acquisition of the Assets or this Transaction) of
any of them.

“Additional Purchase Advance”:  Defined in Section 3.11(a).



 

--------------------------------------------------------------------------------

 



“Additional Purchase Advance Available Amount”: With respect to any proposed
Additional Purchase Advance Transaction with respect to any Purchased Asset, the
excess, if any, of (a) the Maximum Advance Purchase Price for such Purchased
Asset as of the date of such proposed Additional Purchase Advance Transaction
minus (b) the outstanding Purchase Price of such Purchased Asset as of such
date.

“Additional Purchase Advance Transaction”:  Defined in Section 3.11(a).

“Affiliate”:  With respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person.

“Affiliated Hedge Counterparty”:  Buyer, or an Affiliate of Buyer, in its
capacity as a party to any Interest Rate Protection Agreement with a Seller
Party.

“Alternative Rate”:  A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer.

“Anti-Terrorism Laws”:  Any Requirements of Law relating to money laundering or
terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control of the
Treasury Department, and the PATRIOT Act.

“Applicable Percentage”:  For each Purchased Asset as of any date, the
applicable percentage determined by Buyer for such Purchased Asset on the
related Purchase Date and set forth in the Confirmation for such Purchased
Asset, which shall be no higher than the Maximum Applicable Percentage.

“Appraisal”:  An appraisal of the related Mortgaged Property conducted by an
Independent Appraiser in accordance with the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, and, in addition, certified by
such Independent Appraiser as having been prepared in accordance with the
requirements of the Uniform Standards of Professional Appraisal Practice of the
Appraisal Foundation, addressed to (either directly or pursuant to a reliance
letter in favor of Buyer or reliance language in such Appraisal running to the
benefit of Buyer as a successor and/or assign) and reasonably satisfactory to
Buyer.

“Approved Representation Exception”:  Any Representation Exception furnished by
Seller to Buyer and approved by Buyer prior to the related Purchase Date
including any Representation Exception attached to the Confirmation for any
Purchased Asset.

 “Asset”:  Any Whole Loan, Senior Interest or Subordinate Interest, the
Mortgaged Property for which is included in the categories for Types of
Mortgaged Property.

“Assignment and Acceptance”:  Defined in Section 18.08(c).

“Bailee”: With respect to any Transaction involving a Wet Mortgage Asset, (i) a
national title insurance company or Sidley Austin LLP, or (ii) any other entity
approved by Buyer, which may be a title company, escrow company or attorney in
accordance with local law and practice in the appropriate jurisdiction of the
related Wet Mortgage Asset.

“Bailee Agreement”:  As defined in the Custodial Agreement.

“Bankruptcy Code”:  Title 11 of the United States Code.

“Blank Assignment Documents”:  Defined in Section 6.02(j).



2

--------------------------------------------------------------------------------

 



“Book Value”:  For each Purchased Asset, as of any date, an amount, as certified
by Seller in the related Transaction Request and Confirmation, equal to the
lesser of (a) the outstanding principal amount or par value thereof as of such
date (after giving effect to any additional advances to the Underlying Obligor
made by Seller pursuant to the Purchased Asset Documents on or prior to such
date), and (b) the price that Seller initially paid or advanced in respect
thereof plus any additional amounts advanced by Seller that were funded in
connection with Seller’s future funding obligations under the related Purchased
Asset Documents minus Principal Payments received by Seller and as further
reduced by losses realized and write‑downs taken by Seller, together with all
other reductions in the unpaid balance due in connection with the related Whole
Loan (including, with respect to any Senior Interest that is a participation,
any reduction in the principal balance of the related Whole Loan that is
allocable to such Senior Interest pursuant to the Senior Interest Documents).

“Business Day”:  Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, Minnesota or North Carolina are
authorized or obligated by law or executive order to be closed, (c) any day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive order to be closed, or
(d) if the term “Business Day” is used in connection with the determination of
LIBOR, a day on which dealings in Dollar deposits are not carried on in the
London interbank market.

“Buyer”:  Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents, together with its successors
and permitted assigns.

“Buyer’s Margin Percentage”:  For any Purchased Asset as of any date, the
percentage equivalent of the quotient obtained by dividing (a) one (1) by (b)
the Applicable Percentage used to calculate the Purchase Price on the related
Purchase Date.

“Capital Lease Obligations”:  With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

“Capital Stock”:  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.

“Cash Liquidity”:  With respect to Guarantor on any date, the amount of cash and
cash equivalents (other than restricted cash) held by Guarantor and its direct
or indirect Subsidiaries as of such date.

“Change of Control”:  The occurrence of any of the following events: (a) prior
to an internalization of management by Guarantor, if Manager or its Affiliate is
no longer the manager of Guarantor; (b) after such time as Guarantor is
internally managed, any “person” or “group” (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of a percentage of the
total voting power of all classes of Capital Stock of Guarantor entitled to vote
generally in the election of directors, of 20% or more; (c) prior to an
internalization of management by Guarantor, any change in Control of Manager
and/or Starwood Capital Group Global, L.P. from the Person or Persons who are
directly or indirectly Controlling such entities on the date hereof; or (d) each
of either Guarantor or the Intermediate Starwood Entities shall cease to own and
control, of record and beneficially, directly or indirectly 100% of the
outstanding Capital Stock of Seller.  Notwithstanding the foregoing, Buyer shall
not be deemed to approve or to have approved any internalization of management
by

3

--------------------------------------------------------------------------------

 



Guarantor as a result of this definition or any other provision herein, other
than to the extent actually approved pursuant to Section 8.16 or Section
10.01(g).

“Class”:  With respect to an Asset, such Asset’s classification as one of the
following: Whole Loan, Senior Interest, Junior Interest, Mezzanine Loan or
Mezzanine Participation Interest.

“Closing Certificate”:  A true and correct certificate in the form of Exhibit D,
executed by a Responsible Officer of Seller.

“Closing Date”:  August 3, 2015.

“CMBS”:  Shall mean mortgage pass-through certificates or other securities
issued pursuant to a securitization of commercial real estate loans.

“CMBS Pricing Margin”:  Defined in Schedule 2 to the Fee and Pricing Letter,
which definition is incorporated herein by reference.

“CMBS Pricing Margin Table”:  Shall mean the table set forth under “CMBS Pricing
Margin” on Schedule 2 to the Fee and Pricing Letter.

 “CMBS Purchased Asset Maturity Date”:  For all CMBS Purchased Assets, the
earliest of (a) August 3, 2016, or, if such date is extended pursuant to
Section 3.07(b),  August 3, 2017, (b) any Accelerated Repurchase Date, and
(c) such earlier date upon which the Maturity Date occurs in accordance with the
Repurchase Documents or Requirements of Law.

“CMBS Purchased Assets”:  Each Purchased Asset which is either a Whole Loan or a
Senior Interest that accrues interest at a fixed rate and which is designated by
Buyer and Seller as a CMBS Purchased Asset on the related Confirmation and that
are, in each case, directly or indirectly secured by Liens on underlying
Mortgaged Properties that, as of the Purchase Date therefor, (a) satisfy the LTV
Test applicable to CMBS Purchased Assets and (b) generate a Debt Yield that is
equal to or greater than the Debt Yield Purchase Threshold applicable to CMBS
Purchased Assets. 

“Code”:  The Internal Revenue Code of 1986, as amended.

“Collection Account”: Any collection, escrow, reserve, collateral or lock-box
accounts pledged to Seller with respect to any Purchased Asset. 

“Compliance Certificate”:  A true and correct certificate in the form of
Exhibit E, executed by a Responsible Officer of Seller.

“Confirmation”:  For any Purchased Asset, a purchase confirmation in the form of
Exhibit B, duly completed, executed and delivered by Seller and Buyer in
accordance with Section 3.01, as same may be updated, amended, modified and/or
restated from time to time in connection with any Additional Purchase Advance
Transaction or Future Funding Transaction with respect to such Purchased Asset
or otherwise.

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Liabilities”:  With respect to any Person as of any date of
determination, all of the following as of such date: (a) liabilities and
obligations (including any Guarantee Obligations) of such Person in respect of
“off-balance sheet arrangements” (as defined in the Off-Balance Sheet Rules
defined below in this

4

--------------------------------------------------------------------------------

 



definition), (b) obligations, including Guarantee Obligations, whether or not
required to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing in whole or in part any Non-Recourse Indebtedness, lease, dividend
or other obligation, excluding, however, (i) contractual indemnities (including
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets), and (ii) guarantees of non-monetary obligations
that have not yet been called on or quantified, of such Person or any other
Person, and (c) forward commitments or obligations to fund or provide proceeds
with respect to any loan or other financing that is obligatory and
non-discretionary on the part of the lender.  The amount of any Contingent
Liabilities described in the preceding clause (b) shall be deemed to be (i) with
respect to a guarantee of interest or interest and principal, or operating
income guarantee, the sum of all payments required to be made thereunder (which,
in the case of an operating income guarantee, shall be deemed to be equal to the
debt service for the note secured thereby), through (x) in the case of an
interest or interest and principal guarantee, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guarantee, the date
through which such guarantee will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and in the footnotes to the
most recent financial statements of such Person.  “Off-Balance Sheet Rules”
means the Disclosure in Management’s Discussion and Analysis About Off-Balance
Sheet Arrangements and Aggregate Contractual Obligations, Securities Act Release
Nos. 33-8182; 34-47264; FR-67 International Series Release No. 1266 File No.
S7-42-02, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR Parts 228, 229
and 249).

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.

“Control”:  With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling,” “Controlled” and “under common Control” have
correlative meanings.

“Controlled Account Agreement”:  The Second Amended and Restated Controlled
Account Agreements with respect to the Waterfall Account and the Servicing
Agreement Account established and maintained in connection with the Servicing
and Sub-Servicing Agreement, respectively, each dated as of January 27, 2014,
each among Seller, Buyer and Deposit Account Bank, and as each may subsequently
be amended, modified and/or restated from time to time.

“Convertible Debt Securities”: Means the Existing Convertible Debt Securities
and any other debt securities of Guarantor, the terms of which provide for
conversion into Capital Stock, cash by reference to such Capital Stock, or a
combination thereof.

“Core Pricing Margin”:  Defined in Schedule 2 to the Fee and Pricing Letter,
which definition is incorporated herein by reference.

“Core Purchased Assets”:  All Purchased Assets that as of the Purchase Date
therefor, consist either of eligible Whole Loans or eligible Senior Interests
that are, in each case, directly or indirectly secured by Liens on underlying
Mortgaged Properties that, as of the Purchase Date therefor, (a) satisfy the LTV
Test applicable to Core Purchased Assets of the applicable Type, and (b)
generate a Debt Yield that is equal to or greater than the Debt Yield Purchase
Threshold applicable to Core Purchased Assets of the applicable type. 



5

--------------------------------------------------------------------------------

 



“Credit Event”:    Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 “Current Mark‑to‑Market Value”:  For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date (after giving effect to
any additional advances to the Underlying Obligor made by Seller pursuant to the
Purchased Asset Documents on or prior to such date) as determined by Buyer by
(a) reference to Buyer’s assessment of the market value of the Mortgaged
Property, and (b) taking into account such other criteria (other than current
interest rates and spreads) as and to the extent that Buyer deems appropriate,
including, as appropriate, market conditions, credit quality, liquidity of
position, subordination and delinquency status and aging which market value, in
each case, may be determined to be zero.  The Current Mark-to-Market Value of
each Purchased Asset as of the related Purchase Date will be set forth in the
Confirmation executed in connection with the related Transaction, and the
Current Mark-to-Market Value of any Purchased Asset other than any CMBS
Purchased Asset will not be adjusted by Buyer after the related Purchase Date
unless a Credit Event shall occur with respect to the related Purchased Asset,
provided that (a) the Current Mark‑to‑Market Value of (i) any CMBS Purchased
Asset and (ii) any Hedge Required Asset may be, in each case, adjusted by Buyer
at any time due to changes in interest rates and spreads (unless with respect to
Hedge Required Assets only,  Seller has complied with the requirements set forth
in Section 8.11), and (b) there shall be no restrictions on Buyer’s ability to
recalculate, solely for internal purposes, the Current Mark-to-Market Value of
any Purchased Asset at any time.

“Custodial Agreement”:  The Amended and Restated Custodial Agreement, dated as
of February 28, 2011, among Buyer, Seller and Custodian, as such agreement has
been or may hereafter be amended, modified and/or restated from time to time.

“Custodian”:  Wells Fargo Bank, National Association, solely in its capacity as
Custodian or any successor permitted by the Custodial Agreement.

“Debt Yield”:  With respect to any Purchased Asset(s) and for any relevant
calendar quarter, the percentage equivalent of the quotient obtained by dividing
(i) the product of (A) the underwritten net cash flow for such period from the
related Mortgaged Property or Mortgaged Properties securing the Purchased
Asset(s), as determined by Buyer in its sole and absolute discretion, multiplied
by (B) a fraction, (1) the numerator of which shall be 360, and (2) the
denominator of which shall be the number of days in the relevant Test Period, by
(ii) the then-current Purchase Price of such Purchased Asset(s) on the last day
of such calendar quarter.

“Debt Yield Purchase Threshold”:  Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

“Debt Yield Test”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Default”:  Any event which, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

“Default Rate”:  As of any date, the Pricing Rate in effect on such date plus
400 basis points (4.00%), determined after any Repurchase Date on the basis of
periods corresponding to Pricing Periods.

 “Defaulted Asset”:  Any Asset, Purchased Asset (or, if the Purchased Asset is a
Senior Interest or a Subordinate Interest, the related Whole Loan or the related
Mezzanine Loan), as applicable, (a) that is thirty (30) or more days (or, in the
case of payments due at maturity, one (1) day) delinquent in the payment of
principal, interest, fees, distributions or any other amounts payable under the
related Purchased Asset Documents, (b) for

6

--------------------------------------------------------------------------------

 



which there is a non–monetary default under the related Purchased Asset
Documents, beyond any applicable notice or cure period, (c) as to whose
Underlying Obligor (and, in the case of a Mezzanine Loan or Mezzanine
Participation Interest, the Underlying Obligor with respect to the related Whole
Loan), an Insolvency Event has occurred, or (d) for which Seller, Servicer or
Sub-Servicer has received notice of the foreclosure or proposed foreclosure of
any Lien on the related Mortgaged Property;  provided that with respect to any
Junior Interest, Senior Interest or Mezzanine Participation Interest, in
addition to the foregoing such Junior Interest, Senior Interest or Mezzanine
Participation Interest will also be considered a Defaulted Asset to the extent
that the underlying Whole Loan or underlying Mezzanine Loan would be considered
a Defaulted Asset as described in this definition.

“Deposit Account Bank”:  Wells Fargo Bank, National Association, or any other
bank requested by Seller and approved by Buyer.

“Derivatives Contract”:  Any rate swap transaction, basis swap, credit
derivative transaction, forward rate transaction, commodity swap, commodity
option, forward commodity contract, equity or equity index swap or option, bond
or bond price or bond index swap or option or forward bond or forward bond price
or forward bond index transaction, interest rate option, forward foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, spot contract, or any other similar transaction or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, including any obligations or liabilities thereunder.

“Derivatives Termination Value”:  With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based on one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).

“Dollars” and “$”:  Lawful money of the United States of America.

“Early Repurchase Date”:  Defined in Section 3.04.

“EBITDA”:  With respect to any Person and for any Test Period, an amount equal
to the sum of (a) Net Income (or loss) of such Person (prior to any impact from
minority interests or joint venture net income and before deduction of any
dividends on preferred stock of such Person), plus the following (but only to
the extent actually included in determination of such Net Income (or
loss)):  (i) depreciation and amortization expense, (ii) Interest Expense,
(iii) income tax expense, and (iv) extraordinary or non‑recurring gains and
losses, plus (b) such Person’s proportionate share of Net Income of the joint
venture investments and unconsolidated Affiliates of such Person, all with
respect to such Test Period, plus (c) amounts deducted in accordance with GAAP
in respect of other non-cash expenses in determining such Net Income for such
Person.

“Eligible Asset”:  An Asset:

(a)with respect to which no Representation Breach exists;

(b)that is not a Defaulted Asset;

7

--------------------------------------------------------------------------------

 



(c)with respect to which there are no future funding obligations on the part of
Seller, Buyer or any other Person (except to the extent such Asset has been
approved as a Future Funding Asset by Buyer pursuant to Section 3.10);

(d)whose Mortgaged Property is located in the United States, whose Underlying
Obligors (and, in the case of a Mezzanine Loan or Mezzanine Participation
Interest, the Underlying Obligors with respect to the related Whole Loan) are
domiciled in the United States, and all obligations thereunder and under the
underlying Purchased Asset Documents are denominated and payable in Dollars;

(e)whose Underlying Obligors (and, in the case of a Mezzanine Loan or Mezzanine
Participation Interest, the Underlying Obligors with respect to the related
Whole Loan) are not Sanctioned Entities; and

(f)that is secured by a perfected, first priority security interest in a
commercial or multi-family property (or, in the case of a Mezzanine Loan or a
Mezzanine Participation Interest, secured by first priority pledges of all of
the Equity Interests of Persons that directly or indirectly own a commercial or
multi-family property); provided, that notwithstanding the failure of an Asset
or Purchased Asset to conform to the requirements of this definition, Buyer may,
subject to such terms, conditions and requirements and Applicable Percentage
adjustments as Buyer may require, designate in writing any such non-conforming
Asset or Purchased Asset as an Eligible Asset, which designation (1) may include
a temporary or permanent asset specific waiver of one or more Eligible Asset
requirements, and (2) shall not be deemed a waiver of the requirement that all
other Assets and Purchased Assets must be Eligible Assets (including any Assets
that are similar or identical to the Asset or Purchased Asset subject to the
waiver).

“Eligible Assignee”:  Any of the following Persons designated by Buyer for
purposes of Section 18.08(c):  (a) a bank, financial institution, pension fund,
insurance company or similar Person, an Affiliate of any of the foregoing, and
an Affiliate of Buyer, and (b) any other Person to which Seller has consented;
provided, that such consent of Seller shall not be unreasonably withheld,
delayed or conditioned, and shall not be required at any time when an Event of
Default exists.

 “Eligible Institution”:  A depository institution or trust company insured by
the Federal Deposit Insurance Corporation, the short term unsecured debt
obligations or commercial paper of which are rated at least “A-1+” by S&P, “P-1”
by Moody’s and “F-1+” by Fitch in the case of accounts in which funds are held
for thirty (30) days or less (or, in the case of accounts in which funds are
held for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least “AA” by Fitch and S&P and “Aa2” by Moody’s).

“Environmental Laws”:  Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,
the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right‑to‑Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.

“Equity Interests”:  With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership

8

--------------------------------------------------------------------------------

 



or profit interest in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized but unissued on any date.

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.  Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and, as of the
relevant date, any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate”:  Any trade or business (whether or not incorporated) that is
a member of Seller’s or Guarantor’s controlled group or under common control
with Seller or Guarantor, within the meaning of Section 414 of the Code.

“Event of Default”:  Defined in Section 10.01.

“Exchange Act”:  The Securities Exchange Act of 1934, as amended.

“Excluded Taxes”:  Any of the following Taxes imposed on or with respect to
Buyer or required to be withheld or deducted from a payment to Buyer:  (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of Buyer being
organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Repurchase Obligations
pursuant to a law in effect on the date on which Buyer (i) acquires such
interest in the Repurchase Obligations or (ii) changes the office from which it
books the Transactions, except in each case to the extent that, pursuant to
Section 12.06, amounts with respect to such Taxes were payable either to Buyer’s
assignor immediately before Buyer became a party hereto or to Buyer immediately
before it changed the office from which it books the Transactions, (c) Taxes
attributable to Buyer’s failure to comply with Section 12.06(e) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Convertible Debt Securities”: Means debt securities of Guarantor
existing as of April 19, 2013 and issued pursuant to the First Supplemental
Indenture.

“Exit Fee”:  Defined in the Fee and Pricing Letter (as amended hereby), which
definition is incorporated herein by reference.

“Extended Term Maturity Date”:  Defined in Section 3.07(d)(B).

“Extended Term Purchased Assets”:  Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

“Extension Conditions”:  Defined in Section 3.07(a).

“Extension Fee”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Extension Option”:  Defined in Section 3.07(a).

“Extension Terms”:  Defined in Section 3.07(a).



9

--------------------------------------------------------------------------------

 



“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDIA”:  Defined in Section 14.03.

“FDICIA”:  Defined in Section 14.04.

“Fee and Pricing Letter”:  The Fourth Amended and Restated Fee and Pricing
Letter, dated as of the Closing Date, by and between Buyer and Seller, as such
letter may subsequently be amended, modified and/or restated or replaced from
time to time.

“First Extended Maturity Date”:  Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

“First Extension Term”:  Defined in Section 3.07(a).

“First Supplemental Indenture”:  Means that certain First Supplemental
Indenture, dated as of February 15, 2013, to the Senior Debt Indenture, dated as
of February 15, 2013, by and among Guarantor, as issuer, and The Bank of New
York Mellon, as trustee.

“Fitch”:  Fitch, Inc. or, if Fitch, Inc. is no longer issuing ratings, another
nationally recognized rating agency reasonably acceptable to Buyer.

“Fixed Charge Coverage Ratio”:  With respect to any Person and for any Test
Period at any time, the EBITDA for such period, divided by the Fixed Charges for
the same period.

“Fixed Charges”:  With respect to any Person and for any Test Period at any
time, the sum of (a) debt service, (b) all preferred dividends, (c) Capital
Lease Obligations paid or accrued during such period, (d) capital expenditures
(if any), and (e) any amounts payable under any Ground Lease.

“Flex Pricing Margin”:  Defined in Schedule 2 to the Fee and Pricing Letter,
which definition is incorporated herein by reference.

“Flex Purchased Assets”:  (a) All Purchased Assets that as of the Purchase Date
therefor, consist of eligible Junior Interests, eligible Mezzanine Loans, and
eligible Mezzanine Participation Interests that are directly or indirectly
secured by Liens on underlying Mortgaged Properties that, as of the Purchase
Date therefor (i) satisfy the LTV Test for Flex Purchased Assets of the
applicable Type, and (ii) generate a Debt Yield that is equal to or greater than
the Debt Yield Purchase Threshold applicable to Flex Purchased Assets that are
Subordinate Interests and (b) all Purchased Assets that as of the Purchase Date
therefor, consist of eligible Whole Loans or eligible Senior Interests that
otherwise meet all of the criteria to qualify as eligible Whole Loans or
eligible Senior Interests, except that they are directly or indirectly secured
by Liens on underlying Mortgaged Properties that, as of the Purchase Date
therefor, generate a Debt Yield lower than the Debt Yield Purchase Threshold
applicable to Core Purchased Assets of the applicable Type but equal to or
greater than the Debt Yield Purchase Threshold applicable to Flex Purchased
Assets that are Whole Loans or Senior Interests of the applicable Type.

“Foreign Buyer”:  A Buyer that is not a U.S. Person.



10

--------------------------------------------------------------------------------

 



“Funding Period”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Future Funding Amount”:  With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer pursuant
to Section 3.10, the product of (a) the amount that Seller is funding or has
funded to the Underlying Obligor as a post-closing advance on or prior to the
related Future Funding Date as required by the Underlying Loan Documents
relating to such Purchased Asset (other than any such post-closing advance which
was the subject of a prior Future Funding Transaction funded by Buyer prior to
such Future Funding Date) and (b) the Applicable Percentage for such Purchased
Asset, provided, in no event shall the aggregate amount so requested by Seller
exceed the maximum amount of future funding set forth on the related
Confirmation for such Purchased Asset.

“Future Funding Asset”:  Any Purchased Asset which has been approved by Buyer as
a Future Funding Asset as set forth in the Confirmation for such Purchased
Asset.

“Future Funding Confirmation”:  Defined in Section 3.10(a).

“Future Funding Date”:  With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer, the date
on which Buyer funds a Future Funding Amount with respect to such Purchased
Asset pursuant to Section 3.10.

“Future Funding Request Package”:  With respect to any Future Funding
Transaction, the following, to the extent applicable and available, unless any
such items were previously delivered to Buyer and have not been modified since
the date of each such delivery:  (a) the related request for advance, executed
by the related Underlying Obligor; (b) any officer’s certificate or affidavit
executed by the related Underlying Obligor and delivered to Seller pursuant to
the Purchased Asset Documents; (c) any title policy endorsement or updated title
search required to be delivered as a condition to such advance pursuant to the
Purchased Asset Documents; (d) copies of any new tenant leases or lease
amendments entered into by the related Underlying Obligor as a condition to such
advance pursuant to the Purchased Asset Documents; (e) any updated financial
statements, operating statements and/or rent rolls with respect to the related
Underlying Obligor; and (f) copies of any additional documentation required to
be delivered by the Underlying Obligor in connection with the related Purchased
Asset Documents, or as otherwise reasonably requested by Buyer, in each case, to
the extent in Seller’s or any Affiliate of Seller’s possession.

“Future Funding Transaction”:  Any Transaction approved by Buyer pursuant to
Section 3.10.

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

“Governing Documents”:  With respect to any Person, its articles or certificate
of incorporation or formation, by‑laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.

“Governmental Authority”:  Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority, (d) Person, agency, authority, instrumentality, court,
regulatory body, central bank or other body or entity exercising executive,
legislative, judicial, taxing, quasi-judicial, quasi-legislative, regulatory or
administrative functions or powers of or pertaining to government, (e) court or
arbitrator having jurisdiction over such Person, its Affiliates or its assets or
properties, (f) stock exchange on which shares of stock of such Person are
listed or admitted for trading, (g) accounting board or authority that is
responsible for the establishment or interpretation of national or international
accounting

11

--------------------------------------------------------------------------------

 



principles, in each case, whether foreign or domestic, and (h) supra‑national
body such as the European Union or the European Central Bank.

“Ground Lease”:  A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of thirty
(30) years or more from the Purchase Date of the related Asset, (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor or with such consent given, (c) the obligation of the
lessor to give the holder of any mortgage lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so, (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease, and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.

“Guarantee Agreement”: An Amended and Restated Guarantee Agreement,
substantially in the form of Exhibit H, made by Guarantor in favor of Buyer.

“Guarantee Default”:  Defined in Section 8.13.

“Guarantee Obligation”:  With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
 however, that the term “Guarantee Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the maximum stated amount of the primary obligation relating to such
Guarantee Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); and provided,  further, that in
the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum anticipated
liability in respect thereof as reasonably determined by such Person in good
faith.

“Guarantor”:  Starwood Property Trust, Inc., a Maryland corporation.

“Hedge Counterparty”:  Either (a) an Affiliated Hedge Counterparty, or (b) any
other counterparty approved by Buyer to any Interest Rate Protection Agreement
with a Seller Party that satisfies the requirements of Section 8.11.

“Hedge Required Asset”:  (a) A Purchased Asset other than a CMBS Purchased Asset
that has a fixed rate of interest or (b) any Purchased Asset that has a floating
rate of interest based on a rate other than the one-month London Interbank
Offered Rate and, in each case, is designated as a Hedge Required Asset by Buyer
on or prior to the Purchase Date for such Purchased Asset.



12

--------------------------------------------------------------------------------

 



“Hotel Assets”:  All Purchased Assets that are directly or indirectly secured by
hotels.

“Income”:  With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset) without
duplication:  (a) all Principal Payments, (b) all Interest Payments, (c) all
other income, distributions, receipts, payments, collections, prepayments,
recoveries, proceeds (including insurance and condemnation proceeds) and other
payments or amounts of any kind paid, received, collected, recovered or
distributed on, in connection with or in respect of such Purchased Asset,
including Principal Payments, Interest Payments, principal and interest
payments, prepayment fees, extension fees, exit fees, defeasance fees, transfer
fees, make whole fees, late charges, late fees and all other fees or charges of
any kind or nature, premiums, yield maintenance charges, penalties, default
interest, dividends, gains, receipts, allocations, rents, interests, profits,
payments in kind, returns or repayment of contributions, net sale, foreclosure,
liquidation, securitization or other disposition proceeds, insurance payments,
settlements and proceeds, and (d) all payments received from Hedge
Counterparties pursuant to Interest Rate Protection Agreements related to such
Purchased Asset;  provided, that any amounts that under the applicable Purchased
Asset Documents are required to be deposited into and held in escrow or reserve
to be used for a specific purpose, such as taxes and insurance, shall not be
included in the term “Income” unless and until (i) an event of default exists
under such Purchased Asset Documents, (ii) the holder of the related Purchased
Asset has exercised or is entitled to exercise rights and remedies with respect
to such amounts, (iii) such amounts are no longer required to be held for such
purpose under such Purchased Asset Documents, or (iv) such amounts may be
applied to all or a portion of the outstanding indebtedness under such Purchased
Asset Documents, and provided,  further, that “Income” from Junior Interests,
Senior Interests and Mezzanine Participation Interests shall include, without
limitation, Seller’s share of all amounts payable in respect of each such Junior
Interest, Senior Interest and Mezzanine Participation Interest and the
underlying Whole Loan or the underlying Mezzanine Loan pursuant to the Junior
Interest Documents, Senior Interest Documents and Mezzanine Participation
Documents.

“Indebtedness”:  With respect to any Person and any date, all of the following
with respect to such Person as of such date:  (a) obligations in respect of
money borrowed (including principal, interest, assumption fees, prepayment fees,
yield maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise),
(b) obligations, whether or not for money borrowed (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of Preferred Equity or trust preferred securities, (c) Capital
Lease Obligations, (d) reimbursement obligations under any letters of credit or
acceptances (whether or not the same have been presented for payment),
(e) Off-Balance Sheet Obligations, (f) obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatory redeemable
stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (g) as applicable, all obligations
of such Person (but not the obligations of others) in respect of any keep well
arrangements, credit enhancements, contingent or future funding obligations
under any Purchased Asset or any obligation senior to any Purchased Asset,
unfunded interest reserve amount under any Purchased Asset or any other
obligation of such Person with respect to such Purchased Asset that is senior to
any Purchased Asset, purchase obligation, repurchase obligation, sale/buy-back
agreement, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
mandatory redeemable stock)), (h) net obligations under any Derivatives Contract
not entered into as a hedge

13

--------------------------------------------------------------------------------

 



against existing indebtedness, in an amount equal to the Derivatives Termination
Value thereof, (i) all Non-Recourse Indebtedness, recourse indebtedness and all
indebtedness of other Persons that such Person has guaranteed or is otherwise
recourse to such Person, (j) all indebtedness of another Person secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than, except with respect to any
Purchased Asset, any Permitted Liens) on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness or other payment obligation; provided, that if such Person
has not assumed or become liable for the payment of such indebtedness, then for
the purposes of this definition the amount of such indebtedness shall not exceed
the market value of the property subject to such Lien, (k) all Contingent
Liabilities, (l) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of property or assets,
including contracts for the deferred purchase price of property or assets that
include the procurement of services, (m) indebtedness of general partnerships of
which such Person is liable as a general partner (whether secondarily or
contingently liable or otherwise), and (n) obligations to fund capital
commitments under any Governing Document, subscription agreement or otherwise.

“Indemnified Amounts”:  Defined in Section 13.01(a).

“Indemnified Person” and “Indemnified Persons”:  Defined in Section 13.01(a).

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Seller under
any Repurchase Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Independent Appraiser”:  An independent professional real estate appraiser who
is a member in good standing of the American Appraisal Institute, and, if the
state in which the subject Mortgaged Property is located certifies or licenses
appraisers, is certified or licensed in such state, and in each such case, who
has a minimum of five years’ experience in the subject property Type.

“Independent Director” or “Independent Manager”:  An individual who has prior
experience as an independent director, independent manager or independent member
with at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, or Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors or Independent Managers, independent members, another
nationally recognized company reasonably approved by Buyer, in each case that is
not an Affiliate of Seller and that provides professional independent directors,
independent managers and/or other corporate services in the ordinary course of
its business, and which individual is duly appointed as a member of the board of
directors or board of managers of such corporation or limited liability company
and is not, has never been, and will not while serving as Independent Director
or Independent Manager be, any of the following:

(a)a member, partner, equity holder, manager, director, officer or employee of
Seller, any Pledgor, any of their respective equity holders or Affiliates (other
than (i) as an Independent Director or Independent Manager or “special member”
of Seller or Pledgor and (ii) as an Independent Director or Independent Manager
or “special member” of an Affiliate of Seller or Pledgor or any of their
respective single-purpose entity equity holder that is not in the direct chain
of ownership of Seller or Pledgor and that is required by a creditor to be a
single purpose bankruptcy remote entity, provided,  however,  that such
Independent Director or Independent Manager is employed by a company that
routinely provides professional Independent Directors or Independent Managers);

14

--------------------------------------------------------------------------------

 



(b)a creditor, supplier or service provider (including provider of professional
services) to Seller or any of their respective equity holders or Affiliates
(other than through a nationally‑recognized company that routinely provides
professional independent directors, independent managers and/or other corporate
services to Seller, any single‑purpose entity equity holder, or any of their
respective equity holders or Affiliates in the ordinary course of business);

(c)a family member of any such member, partner, equity holder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d)a Person who controls (whether directly, indirectly or otherwise) any of the
individuals described in the preceding clauses (a), (b) or (c).

An individual who otherwise satisfies the preceding definition other than
clause (a) by reason of being the Independent Director or Independent Manager of
a Special Purpose Entity affiliated with Seller or Pledgor shall not be
disqualified from serving as an Independent Director or Independent Manager of
Seller or Pledgor if the fees that such individual earns from serving as
Independent Director or Independent Manager of Affiliates of Seller in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

“Initial Maturity Date”:  January 26, 2017.

“Insolvency Action”:  With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under clause (g)
of the definition thereof.

“Insolvency Event”:  With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding-up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Interest Expense”:  With respect to any Person and for any period, the amount
of total interest expense incurred by such Person, including capitalized or
accruing interest (but excluding interest funded under a construction loan), all
with respect to such period.



15

--------------------------------------------------------------------------------

 



“Interest Payments”:  With respect to any Purchased Asset and any period, all
payments of interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with any such Purchased
Asset.

“Interest Rate Protection Agreement”:  With respect to any or all Purchased
Assets, any futures contract, options related contract, short sale of United
States Treasury securities or any interest rate swap, cap, floor or collar
agreement, total return swap or any other similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations either generally or under specific contingencies in form
and substance reasonably acceptable to Buyer, in each case with a Hedge
Counterparty and that is acceptable to Buyer.  It is acknowledged and agreed
that Interest Rate Protection Agreements relating to Purchased Assets may cover
Other Hedged Assets.  For the avoidance of doubt, any Interest Rate Protection
Agreement with respect to a Purchased Asset shall be included in the definitions
of “Purchased Asset” and “Repurchase Document” but any payments or proceeds of
an Interest Rate Protection Agreement that relates to Other Hedged Assets shall
not be included in the definitions of “Purchased Asset” and “Repurchase
Document”.

“Intermediate Starwood Entities”:  Individually or collectively, Pledgor and SPT
Real Estate Sub I, LLC, a Delaware limited liability company.

“Internal Control Event”:  Material weakness in, or fraud that involves
management or other employees who have a significant role in, the internal
controls of Seller, Manager, any Intermediate Starwood Entity or Guarantor over
financial reporting, in each case as described in the Securities Laws.

“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Company Act”:  The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.

“Irrevocable Redirection Notice”:  A notice in form reasonably acceptable to
Buyer, sent by Seller in respect of each Purchased Asset (or by Seller’s
Affiliate or a Transferor in connection with the origination of any such
Purchased Asset) or by Servicer or Sub-Servicer on Seller’s behalf directing the
remittance of Income with respect to a Purchased Asset to one of the Servicing
Agreement Accounts (or other applicable account under the related Purchased
Asset Documents) and/or the Waterfall Account, as applicable, and, to the extent
required by either Buyer or Seller, executed by the applicable Underlying
Obligor, Servicer, Sub-Servicer or other Person with respect to such Purchased
Asset.

“IRS”:  The United States Internal Revenue Service.

“Junior Interest”: (a) A junior participation interest in a performing
commercial real estate loan, or (b) a “B-note” in an “A/B structure” (or a more
subordinate note in an “A/B/C”, “A/B/C/D” or similar structure) in a performing
commercial real estate loan, each as determined by Buyer;  provided,  however,
that notwithstanding anything to the contrary contained herein, any junior
participation interest or “B-note” (or more

16

--------------------------------------------------------------------------------

 



subordinate note) as to which each of the related senior participation interests
or senior notes, as applicable, are Purchased Assets hereunder shall not be
“Junior Interests” for any purposes under this Agreement, the Fee and Pricing
Letter or any of the other Repurchase Documents (and instead such junior
interest(s) and senior interest(s) shall be collectively treated as a Whole Loan
for all purposes hereunder and thereunder).

“Junior Interest Documents”:  Shall mean, for any Junior Interest, the Junior
Interest Note together with any co-lender agreements, participation agreements
and/or other intercreditor agreements or other documents governing or otherwise
relating to such Junior Interest, and the Mortgage Loan Documents for the
related Whole Loan, including, without limitation, those documents which are
required to be delivered to Custodian under the Custodial Agreement (which
documents so required to be delivered to Custodian shall only be required to
include, for the avoidance of doubt, copies of the Mortgage Loan Documents for
the related Whole Loan).

“Junior Interest Note”:  (a) If the Junior Interest is evidenced by  a
promissory note, the related original Mortgage Note or (b) if the Junior
Interest is a participation,  the related original participation certificate.

“Knowledge”:  With respect to any Person, means collectively (i) the Actual
Knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person Actual Knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.

“Leverage Covenant”:  The financial covenant set forth in Section 15(b) of the
Guarantee Agreement.

“LIBOR”:  The rate of interest per annum determined by Buyer on the basis of the
rate for deposits in Dollars for delivery on the first (1st) day of each Pricing
Period, for a period approximately equal to such Pricing Period, as reported on
Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m.,
London time, on the Pricing Rate Reset Date (or if not so reported, then as
determined by Buyer from another recognized source or interbank quotation;
provided that, Buyer shall not use a method of determination that is different
from that used by Buyer for all of its other similarly-situated sellers under
repurchase transactions).  Each calculation by Buyer of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.  If the
calculation of LIBOR results in a LIBOR rate of less than zero (0), LIBOR shall
be deemed to be zero (0) for all purposes of this Agreement.

“Lien”:  Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.

“Liquidity”:  With respect to Guarantor on any date, the total of Cash Liquidity
and Near Cash Liquidity of Guarantor and its direct or indirect Subsidiaries as
of such date.

“LTV Test”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“LTV Ratio”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Manager”:  SPT Management, LLC, a Delaware limited liability company.



17

--------------------------------------------------------------------------------

 



“Margin Call”:  Defined in Section 4.01.

“Margin Deficit”:  Defined in Section 4.01.

“Market Value”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Material Adverse Effect”:  Any event, development or circumstance that has a
material adverse effect on or material adverse change in or to (a) the property,
assets, business, operations, financial condition, credit quality or prospects
of Seller, any Intermediate Starwood Entity or Guarantor, (b) the ability of
Seller to pay and perform the Repurchase Obligations, (c) the validity,
legality, binding effect or enforceability of any Repurchase Document, Purchased
Asset Document, Purchased Asset or security interest granted hereunder or
thereunder, (d) the rights and remedies of Buyer or any Indemnified Person under
any Repurchase Document, Purchased Asset Document or Purchased Asset, or (e) the
perfection or priority of any Lien granted under any Repurchase Document or
Purchased Asset Document.

“Material Default”:  The occurrence of any of the events described in
clauses (a), (f), (g), (j), (l), (q) and (s) of Section 10.01 which, with the
giving of notice or lapse of time, or both, would constitute an Event of
Default.

“Material Modification”:  Any material extension, amendment, waiver,
termination, rescission, cancellation, release or other modification to the
terms of, or any collateral, guaranty or indemnity for, or the exercise of any
material right or remedy of a holder (including all lending, corporate and
voting rights, remedies, consents, approvals and waivers) of, any Purchased
Asset, or Purchased Asset Document.

“Materials of Environmental Concern”:  Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.

“Maturity Date”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Maximum Advance Purchase Price” shall mean, with respect to a Purchased Asset
with respect to which an Additional Purchase Advance Transaction is requested in
accordance with the terms of this Agreement, an amount (expressed in dollars)
equal to the product obtained by multiplying (i) the lesser of (A) the Market
Value of such Purchased Asset as of the Purchase Date for such Purchased Asset
and (B) the Market Value of such Purchased Asset as determined by Buyer in
Buyer’s sole discretion as of the proposed date of such requested Additional
Purchase Advance Transaction by (ii) the Maximum Applicable Percentage for such
Purchased Asset as set forth in the related Confirmation.

“Maximum Amount”: (a) Prior to the Initial Maturity Date, $1,600,000,000; (b) if
the Initial Maturity Date is extended to the First Extended Maturity Date, then,
at all times during the First Extension Term, either (i) if the sum of the
aggregate Repurchase Price for all Purchased Assets for each day of the 365 days
immediately prior to the Initial Maturity Date, divided by 365, is greater than
or equal to $1,280,000,000, then the Maximum Amount shall be $1,600,000,000, or
(ii) if the sum of the aggregate Repurchase Price for all Purchased Assets for
each day of the 365 days immediately prior to the Initial Maturity Date, divided
by 365, is less than $1,280,000,000, then the Maximum Amount shall be an amount
equal to the sum of (A) such quotient plus (B) (x) any Additional Purchase
Advance Available Amount approved but not yet funded under Section 3.11(a) and
(y) with respect to any Purchased Asset subject to a Future Funding Transaction,
any unfunded Future Funding Amounts available under Future Funding Transactions
entered into in accordance with Section 3.10, but in no event shall the Maximum
Amount under this clause b(ii) be more than $1,280,000,000, and (c) if the First

18

--------------------------------------------------------------------------------

 



Extended Maturity Date is extended to the Second Extended Maturity Date, then,
at all times during the Second Extension Term, an amount equal to the sum of (x)
the aggregate Repurchase Price for all Purchased Assets outstanding on the First
Extended Maturity Date, as such amount declines as Purchased Assets are
repurchased and Margin Deficits are satisfied, plus (y) with respect to any
Purchased Asset subject to a Future Funding Transaction, any unfunded Future
Funding Amounts available under Future Funding Transactions entered into in
accordance with Section 3.10; it being understood that, during the Second
Extension Term, Buyer and Seller may enter into Future Funding Transactions and
Additional Purchase Advance Transactions in accordance with Section 3.10 and
Section 3.11 that would otherwise cause the aggregate Repurchase Price for all
Purchased Assets outstanding to exceed the Maximum Amount otherwise set forth in
sub-clause(x) of clause (c) of this definition. 

“Maximum Applicable Percentage”: Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

“Mezzanine Loan”:  A performing mezzanine loan secured by pledges of 100% of the
Equity Interests of the Mortgagor or an Affiliate of the Mortgagor under the
related Whole Loan.

“Mezzanine Loan Documents”:  With respect to any Purchased Asset that is a
Mezzanine Loan, the Mezzanine Note, those documents executed in connection with,
evidencing or governing such Mezzanine Loan and the Mortgage Loan Documents for
the related Whole Loan including, without limitation, those documents which are
required to be delivered to Custodian under the Custodial Agreement (which
documents so required to be delivered to Custodian shall only be required to
include, for the avoidance of doubt, copies of the Mortgage Loan Documents for
the related Whole Loan).

“Mezzanine Note”:  The original executed promissory note or other tangible
evidence of the Mezzanine Loan indebtedness.

“Mezzanine Participation Certificate”:  The original executed participation
certificate (if any) that evidences a Mezzanine Participation Interest.

“Mezzanine Participation Documents”:  Shall mean, for any Mezzanine
Participation Interest, the Mezzanine Participation Certificate, if any,
together with any participation agreements and/or other intercreditor agreements
or other documents governing or otherwise relating to such Mezzanine
Participation Interest, and the Mezzanine Loan Documents for the related
Mezzanine Loan, including, without limitation, those documents which are
required to be delivered to Custodian under the Custodial Agreement (which
documents so required to be delivered to Custodian shall only be required to
include, for the avoidance of doubt, copies of the Mezzanine Loan Documents for
the related Mezzanine Loan).

“Mezzanine Participation Interest”:  A senior or junior participation interest
in a performing Mezzanine Loan.

“Moody’s”:  Moody’s Investors Service, Inc., or, if Moody’s Investors Service,
Inc. is no longer issuing ratings, another nationally recognized rating agency
reasonably acceptable to Buyer.

“Mortgage”:  Any mortgage, deed of trust, assignment of rents, security
agreement and fixture filing, or other instruments creating and evidencing a
lien on real property and other property and rights incidental thereto.

“Mortgage Asset File”:  The meaning specified in the Custodial Agreement.



19

--------------------------------------------------------------------------------

 



“Mortgage Loan Documents”:  With respect to any Whole Loan, those documents
executed in connection with and/or evidencing or governing such Whole Loan,
including, without limitation, those that are required to be delivered to
Custodian under the Custodial Agreement.

“Mortgage Note”:  The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.

“Mortgaged Property”:  (I) In the case of a Whole Loan, a Senior Interest or a
Junior Interest, the real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral directly or indirectly securing repayment of the debt
evidenced by (a) a Mortgage Note (in the case of a Whole Loan), and (b) the
Mortgage Note of the Whole Loan to which such Senior Interest or Junior Interest
relates (in the case of a Senior Interest or a Junior Interest), and (II) in the
case of a  Mezzanine Loan or a Mezzanine Participation Interest, the real
property (including all improvements, buildings, fixtures, building equipment
and personal property thereon and all additions, alterations and replacements
made at any time with respect to the foregoing) and all other collateral owned
by the Person (or Affiliate of such Person) the equity of which is pledged as
collateral for such Mezzanine Loan or, in the case of a Mezzanine Participation
Interest, the related Mezzanine Loan.

“Mortgagor”:  The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan”:  A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Multifamily Assets”:  Purchased Assets with respect to which the Mortgaged
Property consists of real property with five or more residential rental units
(including mixed use multi-family/office and multi-family retail) as to which
the majority of the underwritten revenue is from residential rental units.

“Near Cash Liquidity”: Shall mean, with respect to Guarantor on any date, the
market value of Near Cash Securities held by Guarantor or its direct or indirect
Subsidiaries as of such date.  Market value of Near Cash Securities shall be
determined on a monthly basis by at least one independent third party financial
institution reasonably acceptable to Buyer.

“Near Cash Securities”:  Shall mean (i) CMBS having, at all times, a maturity or
weighted average life of twelve (12) months or less, as determined by the
applicable servicer, (ii) RMBS having a duration of twelve (12) months or less
as determined by Tilden Park Capital Management (and, at Buyer’s request, the
assumptions used in such determination shall be provided to Buyer for Buyer’s
review), in each case, having a rating of Baa3 or BBB (or the equivalent) or
higher by at least one Rating Agency (it being acknowledged that such securities
may also have a lower rating from one or more Rating Agencies) or (iii) other
public or privately placed securities approved by Buyer.

“Net Income”:  With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

“Non-Recourse Indebtedness”:  With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non‑approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.



20

--------------------------------------------------------------------------------

 



“Non-Utilization Fee”:  Defined in the Fee and Pricing Letter, which definition
is incorporated herein by reference.

“Off-Balance Sheet Obligations”:  With respect to any Person and any date, to
the extent not included as a liability on the balance sheet of such Person, all
of the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so-called “synthetic,” tax retention or
off-balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as indebtedness, (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as indebtedness for tax
purposes but not for accounting purposes, or (ii) is the functional equivalent
of or takes the place of borrowing but that does not constitute a liability on
the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide Tax deductibility as Interest Expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).

“Original Closing Date”:  October 23, 2014.

“Other Connection Taxes”:  With respect to Buyer, Taxes imposed as a result of a
present or former connection between Buyer and the jurisdiction imposing such
Taxes (other than a connection arising from Buyer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Repurchase Document, or sold or assigned
an interest in any Transaction or Repurchase Document).

“Other Hedged Asset”: Shall mean any loan or other asset covered by an Interest
Rate Protection Agreement that is not a Purchased Asset. 

“Other Taxes”: Any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Repurchase Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Repurchase Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

“Participant”:Defined in Section 18.08(b).

“Participant Register”:  Defined in Section 18.08(g).

“Party”:  The meaning set forth in the preamble to this Agreement.

“PATRIOT Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended,
modified or replaced from time to time.

“Paying Seller”:  Defined in Section 18.24(c).

“Permitted Liens”:  Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced:  (a) Liens for
state, municipal, local or other local taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days, (c) Liens on cash collateral granted by a Seller Party in connection with
any Interest Rate Protection Agreement which such Seller Party is required to
enter in accordance with Section 8.11, and (d) Liens granted pursuant to or by
the Repurchase Documents.



21

--------------------------------------------------------------------------------

 



“Person”:  An individual, corporation, limited liability company, business
trust, partnership, trust, unincorporated organization, joint stock company,
sole proprietorship, joint venture, Governmental Authority or any other form of
entity.

“Plan”:  An employee benefit or other plan established or maintained by Seller
or any ERISA Affiliate during the five year period ended prior to the date of
this Agreement or to which Seller or any ERISA Affiliate makes, is obligated to
make or has, within the five year period ended prior to the date of this
Agreement, been required to make contributions and that is covered by Title IV
of ERISA or Section 302 of ERISA or Section 412 of the Code, other than a
Multiemployer Plan.

“Plan Asset Regulation”:  The regulation of the United States Department of
Labor at 29 C.F.R. § 2510.3-101 (as modified by Section 3(42) of ERISA).

“Pledge Agreement”: The Amended and Restated Pledge and Security Agreement,
dated as of February 28, 2011 between the Buyer and Pledgor, as such agreement
has been or may hereafter be amended, modified and/or restated from time to
time.

“Pledged Collateral”:  Defined in the Pledge Agreement.

“Pledgor”:  Individually and collectively as the context may require, Starwood
Property Mortgage, L.L.C., a Delaware limited liability company, in its capacity
as the sole member of Seller 2, and Starwood Property Mortgage BC, L.L.C., a
Delaware limited liability company, the sole member of Seller 2-A.

“Power of Attorney”:  A power of attorney made by Seller in favor of Buyer,
substantially in the form attached as Exhibit C hereto.

“Preferred Equity”:  A performing current pay preferred equity position (with a
put or synthetic maturity date structure replicating a debt instrument and
excluding any perpetual preferred equity positions) evidenced by a stock share
certificate or other similar ownership certificate representing the entire
equity ownership interest in entities that own income producing commercial real
estate.

“Price Differential”:  For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the outstanding Purchase Price for such Purchased Asset on each such
day, or (b) for all Transactions outstanding, the sum of the amounts calculated
in accordance with the preceding clause (a) for all Transactions.

“Pricing Margin”:  With respect to each Flex Purchased Asset, the applicable
Flex Pricing Margin, for each Core Purchased Asset, the applicable Core Pricing
Margin, and for each CMBS Purchased Asset, the applicable CMBS Pricing Margin.

“Pricing Period”:  For any Purchased Asset, (a) in the case of the first
Remittance Date for such Purchased Asset, the period from the Purchase Date for
such Purchased Asset to but excluding such Remittance Date, and (b)  in the case
of any subsequent Remittance Date, the one-month period commencing on and
including the prior Remittance Date and ending on but excluding such Remittance
Date; provided, that no Pricing Period for a Purchased Asset shall end after the
Repurchase Date for such Purchased Asset to the extent such Purchased Asset is
actually repurchased on such Repurchase Date.



22

--------------------------------------------------------------------------------

 



“Pricing Rate”:  For any Pricing Period, LIBOR for such Pricing Period plus the
applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as provided in Sections 12.01 and 12.02;  provided, that while an
Event of Default is continuing, the Pricing Rate shall be the Default Rate.

“Pricing Rate Reset Date”:  (a) In the case of the first Pricing Period for any
Purchased Asset, the related Purchase Date for such Purchased Asset, and (b) in
the case of each subsequent Pricing Period, two (2) Business Days prior to the
Remittance Date on which such Pricing Period begins.

“Principal Payments”:  For any Purchased Asset, all payments and prepayments of
principal received for such Purchased Asset, including insurance and
condemnation proceeds which are permitted by the terms of the Purchased Asset
Documents to be applied to principal and are, in fact, so applied and recoveries
of principal from liquidation or foreclosure which are permitted by the terms of
the Purchased Asset Documents to be applied to principal and are, in fact, so
applied.

“Purchase Agreement”:  Any purchase agreement between Seller and any Transferor
pursuant to which Seller purchased or acquired an Asset that is subsequently
sold to Buyer hereunder.

“Purchase Date”:  For any Purchased Asset, the date on which such Purchased
Asset is transferred by Seller to Buyer.

“Purchase Price”:  For any Purchased Asset, (a) as of the Purchase Date for such
Purchased Asset, an amount equal to the product of the Market Value of such
Purchased Asset, times the Applicable Percentage for such Purchased Asset, and
(b) as of any other date, the amount described in the preceding clause (a),
(i) increased by any Future Funding Amounts disbursed by Buyer to Seller (or the
related borrower with respect to such Purchased Asset), (ii) increased by any
Additional Purchase Advances disbursed by Buyer to Seller, (iii) reduced by any
amount of Margin Deficit transferred by Seller to Buyer pursuant to Section 4.01
and applied to the Purchase Price of such Purchased Asset, (iv) reduced by any
Principal Payments remitted to the Waterfall Account and which were applied to
the Purchase Price of such Purchased Asset by Buyer and (v) reduced by any
payments made by Seller in reduction of the outstanding Purchase Price, in each
case before or as of such determination date with respect to such Purchased
Asset.

“Purchased Asset Documents”:  Individually or collectively, as the context may
require, the related Mortgage Loan Documents, Senior Interest Documents, Junior
Interest Documents, Mezzanine Loan Documents and/or Mezzanine Participation
Documents, evidencing, governing or relating to such Purchased Asset, each as
amended, modified and/or restated from time to time (with Buyer’s consent as and
to the extent required under this Agreement).  

“Purchased Assets”:  (a) For any Transaction, each Asset sold by Seller to Buyer
in such Transaction, and (b) for the Transactions in general, all Assets sold by
Seller to Buyer, in each case including, to the extent relating to such Asset or
Assets, all of Seller’s right, title and interest in and to (i) Purchased Asset
Documents, (ii) Servicing Rights, (iii) Servicing Files, (iv) mortgage
guaranties and insurance (issued by Governmental Authorities or otherwise) and
claims, payments and proceeds thereunder, (v) insurance policies, certificates
of insurance and claims, payments and proceeds thereunder, (vi) the principal
balance of such Assets, not just the amount advanced, (vii) amounts and property
from time to time on deposit in the Waterfall Account, and the Waterfall Account
itself, and amounts and property from time to time on deposit in the Servicing
Agreement Accounts established and maintained under the Servicing and
Sub-Servicing Agreement, and such Servicing Agreement Account itself, (viii) all
collection, escrow, reserve, collateral or lock-box accounts and all amounts and
property from time to time on deposit therein, to the extent of Seller’s or the
holder’s interest therein, (ix) Income, (x) security interests of Seller in
Derivatives Contracts entered into by Underlying Obligors, (xi) rights of Seller
under any letter of credit, guarantee, warranty, indemnity or other credit
support or

23

--------------------------------------------------------------------------------

 



enhancement, (xii) Interest Rate Protection Agreements relating to such Assets,
(xiii) all of the “Pledged Collateral”, as such term is defined in the Pledge
Agreement, and (xiv) all supporting obligations of any kind; provided, that
(A) Purchased Assets shall not include any obligations of Seller or any Retained
Interests, and (B) for purposes of the grant of security interest by Seller to
Buyer set forth in Section 11.01 together with the other provisions of
Article 11, Purchased Assets shall include all of the following: general
intangibles, accounts, chattel paper, deposit accounts, securities accounts,
instruments, securities, financial assets, uncertificated securities, security
entitlements and investment property (as such terms are defined in the UCC) and
replacements, substitutions, conversions, distributions or proceeds relating to
or constituting any of the items described in the preceding clauses (i) through
(xv).

“Rating Agency” or “Rating Agencies”:  Each of Fitch, Moody’s and S&P.

“Register”: Defined in Section 18.08(f).

“REIT”:  A Person satisfying the conditions and limitations set forth in
Section 856(b), Section 856(c) and Section 857(a) of the Code and qualifying as
a real estate investment trust, as defined in Section 856(a) of the Code.

“Related Repurchase Agreement”:  The Master Repurchase and Securities Contract
between and among Buyer and the Related Sellers dated December 30, 2011, as
amended, restated or modified from time to time.

“Related Repurchase Obligations”:  Collectively, all of the obligations of the
Related Sellers now or hereafter in existence under the Related Repurchase
Agreement.

“Related Sellers”:  Collectively, Starwood Property Mortgage Sub 5, L.L.C. and
Starwood Property Mortgage Sub-5-A, L.L.C.

“Release”:  Any generation, treatment, use, storage, transportation,
manufacture, refinement, handling, production, removal, remediation, disposal,
presence or migration of Materials of Environmental Concern on, about, under or
within all or any portion of any property or Mortgaged Property.

“Remedial Work”:  Any investigation, inspection, site monitoring, containment,
clean‑up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any property or Mortgaged Property of any
Materials of Environmental Concern, including any action to comply with any
applicable Environmental Laws or directives of any Governmental Authority with
regard to any Environmental Laws.

“REMIC”:  A REMIC, as that term is used in the REMIC Provisions.

“REMIC Provisions”:  Sections 860A through 860G of the Code.

“Remittance Date”:  The fourteenth (14th) day of each month (or if such day is
not a Business Day, the next following Business Day), or such other day as is
mutually agreed to by Seller and Buyer.

“REOC”:  A Real Estate Operating Company within the meaning of Regulation
Section 2510.3‑101(e) of the Plan Asset Regulations.



24

--------------------------------------------------------------------------------

 



“Representation Breach”:  Any representation, warranty, certification, statement
or affirmation made or deemed made by Seller, Pledgor or Guarantor in any
Repurchase Document (including in Schedule 1(a),  1(b),  1(c) or 1(d)) or in any
certificate, notice, report or other document prepared and delivered by or on
behalf of Seller, Manager, any Intermediate Starwood Entity or Guarantor
pursuant to any Repurchase Document proves to be incorrect, false or misleading
in any material respect when made, and in the case of the representations and
warranties contained in Schedule 1(a),  1(b),  1(c) or 1(d) only, without regard
to any Knowledge or lack of Knowledge thereof by such Person or (unless
otherwise waived in writing), by Buyer, and without regard to any qualification,
representation or warranty relating to such Knowledge or lack of Knowledge;
provided that no representation or warranty with respect to which an Approved
Representation Exception exists shall constitute a Representation Breach.

“Representation Exceptions”:  With respect to each Purchased Asset, a written
list prepared by Seller and delivered to Buyer prior to the Purchase Date of
such Purchased Asset specifying, in reasonable detail, the representations and
warranties (or portions thereof) set forth in this Agreement (including in
Schedule 1) that are not satisfied with respect to an Asset or Purchased Asset.

“Repurchase Date”:  For (A) any Purchased Asset other than a CMBS Purchased
Asset, the earliest to occur of (a) the Maturity Date, (b) any Early Repurchase
Date therefor, (c) the Business Day on which Seller is to repurchase such
Purchased Asset as specified by Seller and agreed to by Buyer in the related
Confirmation; and (d) the date that is two (2) Business Days prior to the
maturity date (under the related Purchased Asset Documents with respect to such
Purchased Asset including, with respect to each Senior Interest that is a
participation, the related Whole Loan) for such Purchased Asset, without giving
effect to any extension of such maturity date, whether by modification, waiver,
forbearance or otherwise (other than extensions at the Underlying Obligor’s
option and which do not require consent of the lender(s) thereunder pursuant to
the terms of the Purchased Asset Documents with respect to such Purchased Asset
and other than extensions that have been approved by Buyer as and to the extent
required under this Agreement);  provided that, solely with respect to this
clause (A)(d), the settlement date for payment of the Repurchase Price with
respect to such Repurchase Date and Purchased Asset may occur two (2) Business
Days thereafter as provided in Section 3.05) and (B) any Purchased Asset that is
a CMBS Purchased Asset, the earliest of (a) the CMBS Purchased Asset Maturity
Date, (b) any Early Repurchase Date therefor, and (c) the Business Day on which
Seller is to repurchase such CMBS Purchased Asset as specified by Seller and
agreed to by Buyer in the related Confirmation.

“Repurchase Documents”:  Collectively, this Agreement, the Fee and Pricing
Letter, the Custodial Agreement, the Controlled Account Agreements, the Pledge
Agreement, all Interest Rate Protection Agreements, the Guarantee Agreement, the
Servicing and Sub-Servicing Agreement,  the Powers of Attorney, all
Confirmations, all UCC financing statements, amendments and continuation
statements filed pursuant to any other Repurchase Document, and all additional
documents, certificates, agreements or instruments, the execution of which is
required, necessary or incidental to or desirable for performing or carrying out
any other Repurchase Document.

“Repurchase Obligations”:  All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer arising under or in connection with the Repurchase Documents (for the
avoidance of doubt, including all obligations and liabilities of a Seller Party
to any Affiliated Hedge Counterparties arising under or in connection with the
Interest Rate Protection Agreements), whether now existing or hereafter arising,
and all interest and fees that accrue after the commencement by or against
Seller, any Intermediate Starwood Entity or Guarantor of any Insolvency
Proceeding naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding (in each
case, whether due or accrued).



25

--------------------------------------------------------------------------------

 



“Repurchase Price”:  For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date, (c) all
amounts that are, or otherwise would be, due and payable as of such date by the
Seller Parties to Buyer under this Agreement or any other Repurchase Document,
and any other Affiliated Hedge Counterparty in connection with the termination
of any Interest Rate Protection Agreement with Buyer and any other Affiliated
Hedge Counterparty relating to such Purchased Asset if such Interest Rate
Protection Agreement were terminated as of such date,  (d) any accrued and
unpaid fees and expenses and indemnity amounts, late fees, default interest,
breakage costs and any other amounts owed by Seller or Guarantor to Buyer or any
of its Affiliates under this Agreement, any Repurchase Document or otherwise,
and (e) all other amounts due and payable as of such date by Seller to Buyer
under this Agreement or any Repurchase Document.

“Requirements of Law”:  With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, regulations of the Board of Governors of the Federal
Reserve System, and laws, rules and regulations relating to usury, licensing,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority.

“Responsible Officer”:  With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person.

“Retained Interest”:  (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of Seller thereunder, including payment and
indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by Seller, the
interests, rights and obligations under such documentation to the extent they
relate to such portion, and (b) with respect to any Purchased Asset with an
unfunded commitment on the part of Seller, all obligations to provide additional
funding, contributions, payments or credits.

“RMBS”:  Shall mean mortgage pass-through certificates or other securities
issued pursuant to a securitization of residential mortgage loans.

“S&P”:  Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.

“Sanctioned Entity”:  (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, that (in the case of the preceding
clauses (a), (b), (c) and this clause (d) is subject to a country sanctions
program administered and enforced by the Office of Foreign Assets Control, or
(e) a Person named on the list of Specially Designated Nationals maintained by
the Office of Foreign Assets Control.

“Second Extended Maturity Date”:  Defined in the Fee and Pricing Letter, which
definition is incorporated herein by reference.

“Second Extension Term”:  Defined in Section 3.07(a).



26

--------------------------------------------------------------------------------

 



“Seller”:  Individually and collectively, as the context may require, Seller 2
and Seller 2‑A.

“Seller 2”:  Starwood Property Mortgage Sub‑2, L.L.C., a Delaware limited
liability company, together with its successors and permitted assigns.

“Seller 2‑A”:  Starwood Property Mortgage Sub‑2‑A, L.L.C., a Delaware limited
liability company, together with its successors and permitted assigns.

“Seller Party”: Collectively, or individually, as the context may otherwise
require, Seller, Guarantor or any Intermediate Starwood Entity, in its capacity
as a party to an Interest Rate Protection Agreement with a Hedge Counterparty.

“Senior Interest”: (a) A senior or pari passu participation interest (for which
the counterparty shall not be either Seller, Guarantor or any of their
respective Affiliates) in a performing commercial real estate loan, or (b) an “A
note” in an “A/B structure” in a performing commercial real estate loan;
provided that, notwithstanding anything to the contrary contained herein, any
senior participation interest or “A-note” as to which each of the related junior
participation interests or junior notes, as applicable, are Purchased Assets
hereunder shall not be “Senior Interests” for any purposes under this Agreement,
the Fee and Pricing Letter or any of the other Repurchase Documents (and instead
such junior interest(s) and senior interest(s) shall be collectively treated as
a Whole Loan for all purposes hereunder and thereunder).

“Senior Interest Documents”:  For any Senior Interest, the Senior Interest Note
together with any co‑lender agreements, participation agreements and/or other
intercreditor agreements or other documents governing or otherwise relating to
such Senior Interest, and the Mortgage Loan Documents for the related Whole
Loan, including, without limitation, those documents which are required to be
delivered to Custodian under the Custodial Agreement (which documents so
required to be delivered to Custodian shall only be required to include, for the
avoidance of doubt, copies of the Mortgage Loan Documents for the related Whole
Loan).

“Senior Interest Note”:  (a) If the Senior Interest is evidenced by  a
promissory note, the related original Mortgage Note or (b) if the Senior
Interest is a participation,  the related original participation certificate.

“Servicer”: For each Purchased Asset, as determined in accordance with
Article 17, either (a) Wells Fargo Bank, National Association, or its designee
or, (b) a servicer acceptable to Buyer, servicing such Purchased Asset under a
Servicing Agreement.

“Servicing Agreement”:  The Servicing and Sub-Servicing Agreement and/or any
other servicing agreement entered into by Seller and a Servicer for the
servicing of Purchased Assets, acceptable to Buyer.

“Servicing Agreement Account”:  (a) The “Servicing Account” under the Servicing
and Sub‑Servicing Agreement, which shall be a segregated interest bearing
account established at the Deposit Account Bank, in the name of Seller, pledged
to Buyer and subject to a Controlled Account Agreement or (b) any other account
established by a  Servicer in connection with the servicing of any Purchased
Asset.

“Servicing and Sub‑Servicing Agreement”:  The Amended and Restated Servicing and
Sub‑Servicing Agreement, dated as of February 28, 2011, between and among Buyer,
Seller, Servicer and Sub‑Servicer, as amended, modified and/or restated from
time to time.

“Servicing File”:  With respect to any Purchased Asset, the file retained and
maintained by Seller, Servicer and/or Sub-Servicer including the originals or
copies of all Purchased Asset Documents and other documents and agreements
relating to such Purchased Asset, including to the extent applicable all
servicing

27

--------------------------------------------------------------------------------

 



agreements, files, documents, records, data bases, computer tapes, insurance
policies and certificates, appraisals, other closing documentation, payment
history and other records relating to or evidencing the servicing of such
Purchased Asset, which file shall be held by Seller and/or the Servicer for and
on behalf of Buyer.

“Servicing Rights”:  All right, title and interest of Seller, Guarantor or any
Affiliate of Seller or Guarantor, or any other Person, in and to any and all of
the following:  (a) rights to service and/or sub-service, and collect and make
all decisions with respect to, the Purchased Assets and/or any related Whole
Loans, (b) amounts received by Seller, Guarantor or any Affiliate of Seller or
Guarantor, or any other Person, for servicing and/or sub-servicing the Purchased
Assets and/or any related Whole Loans, (c) late fees, penalties or similar
payments with respect to the Purchased Assets and/or any related Whole Loans,
(d) agreements and documents creating or evidencing any such rights to service
and/or sub-service (including, without limitation, all Servicing Agreements),
together with all documents, files and records relating to the servicing and/or
sub-servicing of the Purchased Assets and/or any related Whole Loans, and rights
of Seller, Guarantor or any Affiliate of Seller or Guarantor, or any other
Person thereunder, (e) escrow, reserve and similar amounts with respect to the
Purchased Assets and/or any related Whole Loans, (f) rights to appoint,
designate and retain any other servicers, sub-servicers, special servicers,
agents, custodians, trustees and liquidators with respect to the Purchased
Assets and/or any related Whole Loans, and (g) accounts and other rights to
payment related to the Purchased Assets and/or any related Whole Loans.

“Solvent”:  With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time:  (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.

“Special Purpose Entity”:  A corporation, limited partnership or limited
liability company that, since the date of its formation (unless otherwise
indicated in this Agreement) and at all times on and after the date hereof, has
complied with and shall at all times comply with the provisions of Article 9.

“Structuring Fee”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Subordinate Interest”: Any Junior Interest, Mezzanine Loan or Mezzanine
Participation Interest.

“Sub‑Limit”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Sub-Servicer”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

“Sub-Servicer Event of Default”:  With respect to a Sub-Servicer, any default or
event of default (however defined), beyond all applicable notice and cure
periods, under the Servicing and Sub-Servicing Agreement between Servicer and
such Sub-Servicer.



28

--------------------------------------------------------------------------------

 



“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are with those of such Person pursuant to GAAP.

“Tangible Net Worth”:  With respect to any Person and any date, all amounts that
would be included under capital or shareholder’s equity (or any like caption) on
a balance sheet of such Person, minus (a) amounts owing to such Person from any
Affiliate thereof, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person or any
Affiliate thereof, (b) intangible assets (other than Interest Rate Protection
Agreements to the extent related to any Purchased Asset and excluding mortgage
loan servicing and/or special servicing rights of such Person and its
consolidated Subsidiaries), and (c) prepaid taxes and/or expenses, all on or as
of such date.

“Taxes”:  All present or future taxes, levies, imposts, duties,  deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period”:  The time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.

“Third Amended and Restated Master Repurchase Agreement”:  The meaning specified
in the recitals to this Agreement.

“Total Assets”:  With respect to any Person on any date, (i) an amount equal to
the aggregate book value of all assets owned by such Person and its Subsidiaries
on a consolidated basis and the proportionate share of assets owned by
non‑consolidated Subsidiaries of such Person, less (ii) (A) amounts owing to
such Person or any of its Subsidiaries from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with such Person or any Affiliate thereof, (B) intangible
assets (other than Interest Rate Protection Agreements specifically related to
the Purchased Assets and excluding mortgage loan servicing and/or special
servicing rights of such Person and its consolidated Subsidiaries) and
(C) prepaid taxes and expenses, plus (iii) the amount of any future funding
obligations of such Person and its Subsidiaries under any loans or financings
(including any construction loans) outstanding as of any date,  all on or as of
such date and determined in accordance with GAAP.

“Total Indebtedness”:  With respect to any Person and any date, all amounts of
Indebtedness (other than Contingent Liabilities not reflected on such Person’s
consolidated balance sheet), plus the proportionate share of all Indebtedness
(other than Contingent Liabilities not reflected on such Person’s consolidated
balance sheet) of all non-consolidated Affiliates of such Person, on or as of
such date.

“Trailing Future Funding Obligation”:  Defined in Section 3.10(d).

“Transaction”:  With respect to any Asset, the sale and transfer of such Asset
from Seller to Buyer pursuant to the Repurchase Documents against the transfer
of funds from Buyer to Seller representing the Purchase Price or any additional
Purchase Price for such Asset, including, without limitation, Future Funding
Transactions and Additional Purchase Advance Transactions.



29

--------------------------------------------------------------------------------

 



“Transaction Request”:  Defined in Section 3.01(a).

“Transferor”:  The seller of an Asset under a Purchase Agreement.

“Type”:  With respect to a Mortgaged Property underlying any Purchased Asset,
such Mortgaged Property’s classification as one of the following: retail,
office, Multifamily Asset, industrial, Hotel Asset, student housing, medical
office product, self-storage, health club, or any other property type approved
by Buyer. 

“UCC”:  The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection, effect on
perfection or non-perfection or priority of the security interest in any
Purchased Asset is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, then “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority.

“Underlying Obligor”:  Individually and collectively, as the context may
require, (a) in the case of a Purchased Asset that is a Whole Loan, the
Mortgagor and each obligor and guarantor under such Purchased Asset, including
(i) any Person who has not signed the related Mortgage Note but owns an interest
in the related Mortgaged Property, which interest has been encumbered to secure
such Purchased Asset, and (ii) any other Person who has assumed or guaranteed
the obligations of such Mortgagor under the Purchased Asset Documents relating
to a Purchased Asset, (b) in the case of a Purchased Asset that is a Senior
Interest or a Junior Interest, the Mortgagor and each obligor and any other
Person who has assumed or guaranteed the related Whole Loan, and (c) in the case
of any Purchased Asset that is a Mezzanine Loan or a Mezzanine Participation
Interest, (i) the borrower under the related Mezzanine Loan, and (ii) any other
Person who has assumed or guaranteed the obligation of such Mezzanine Loan
borrower.

“Underwriting Package”:  With respect an Asset, the internal document or credit
committee memorandum of Seller (redacted to protect confidential information)
setting forth all material information relating to such Asset which is known by
Seller, prepared by Seller for its evaluation of such Asset, to include at a
minimum all the information required to be set forth in the relevant
Confirmation.  In addition, the Underwriting Package shall include all of the
following, to the extent applicable and available:

(a)copies of all Purchased Asset Documents (provided that, in the case of a Wet
Mortgage Asset, the Underwriting Package delivered in connection with a
Transaction Request under Section 3.01(a) shall provide PDF copies of all such
Purchased Asset Documents to the extent available at such time, including
substantially final drafts of any documents that will constitute Purchased Asset
Documents upon their execution, together with a pledge by Seller to forward
final, signed Purchased Asset Documents within five (5) Business Days of the
related Purchase Date);

(b)all documents, instruments and agreement received in respect of the closing
of an acquisition or origination of an Asset, including, to the extent received
(i) an Appraisal, (ii) the current occupancy report, tenant stack and rent roll,
(iii) at least two (2) years of property‑level financial statements, (iv) the
current financial statement of the Underlying Obligor, (v) the mortgage asset
file described in the Custodial Agreement, (vi) third‑party reports and
agreed‑upon procedures, letters and reports (whether drafts or final forms),
site inspection reports, market studies and other due diligence materials
prepared by or on behalf of or delivered to Seller, (vii) aging of accounts
receivable and accounts payable, (viii) such further documents or information as
Buyer may request, provided same are either in Seller’s possession or are
reasonably obtainable by Seller, (ix) any and all agreements, documents,
reports, or other information concerning the Asset (including, without
limitation, all of the related Purchased Asset Documents) received or obtained
in connection with the origination of the Asset, and (x) any other material
documents or reports concerning the Asset prepared or executed by Seller or
Guarantor, but only

30

--------------------------------------------------------------------------------

 



to the extent such documents are not email correspondence, do not represent
internal analysis or would otherwise not be subject to attorney-client
privilege; and

(c)if the related Asset was acquired by Seller from a third party, all
documents, instruments and agreements received in respect of the closing of the
acquisition transaction under the related Purchase Agreement.

“U.S. Person”:  Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”:  Defined in Section 12.06(e).

“VCOC”: A “venture capital operating company” within the meaning of
Section 2510.3‑101(d) of the Plan Asset Regulations.

“Waterfall Account”:  A segregated non-interest-bearing account established at
Deposit Account Bank, in the name of Seller, pledged to Buyer and subject to a
Controlled Account Agreement.

“Wet Funding”:  A Transaction for which Seller has delivered to Buyer a
Transaction Request pursuant to Section 3.01(g).

“Wet Mortgage Asset”:  An Eligible Asset for which (i) the scheduled funding
date is the proposed Purchase Date set forth in the Transaction Request, (ii)
Seller has delivered a Transaction Request pursuant to Section 3.01(g) hereof,
and (iii) a complete Mortgage Asset File has not been delivered to Custodian
prior to the related Purchase Date.

“Whole Loan”:  A performing commercial real estate whole loan made to the
related Underlying Obligor and secured primarily by a perfected, first priority
Lien in the related underlying Mortgaged Property, including, without limitation
(A) with respect to any Senior Interest or Junior Interest, the Whole Loan in
which Seller owns a Senior Interest or a Junior Interest, and (B) with respect
to any Mezzanine Loan, the Whole Loan made to the Mortgagor or Affiliate of such
Mortgagor whose Equity Interests, directly or indirectly, secure such Mezzanine
Loan.

Section 2.01Rules of Interpretation.    Headings are for convenience only and do
not affect interpretation.  The following rules of this Section 2.02 apply
unless the context requires otherwise.  The singular includes the plural and
conversely.  A gender includes all genders.  Where a word or phrase is defined,
its other grammatical forms have a corresponding meaning.  A reference to an
Article, Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule,
Appendix, Attachment, Rider or Exhibit is, unless otherwise specified, a
reference to an Article, Section, Subsection, Paragraph, Subparagraph or Clause
of, or Annex, Schedule, Appendix, Attachment, Rider or Exhibit to, this
Agreement, all of which are hereby incorporated herein by this reference and
made a part hereof.  A reference to a party to this Agreement or another
agreement or document includes the party’s successors, substitutes or assigns
permitted by the Repurchase Documents.  A reference to an agreement or document
is to the agreement or document as amended, restated, modified, novated,
supplemented or replaced, except to the extent prohibited by any Repurchase
Document.  A reference to legislation or to a provision of legislation includes
a modification, codification, replacement, amendment or reenactment of it, a
legislative provision substituted for it and a rule, regulation or statutory
instrument issued under it.  A reference to writing includes a facsimile or
electronic transmission and any means of reproducing words in a tangible and
permanently visible form.  A reference to conduct includes an omission,
statement or undertaking, whether or not in writing.  A Default or Event of
Default exists until it has been cured or waived in writing by Buyer.  The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement,

31

--------------------------------------------------------------------------------

 



unless the context clearly requires or the language provides otherwise.  The
word “including” is not limiting and means “including without limitation.”  The
word “any” is not limiting and means “any and all” unless the context clearly
requires or the language provides otherwise.  In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”  The words “will” and “shall”
have the same meaning and effect.  A reference to day or days without further
qualification means calendar days.  A reference to any time means New York
time.  This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their respective terms.  Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed in accordance
with GAAP, and all accounting determinations, financial computations and
financial statements required hereunder shall be made in accordance with GAAP,
without duplication of amounts, and on a consolidated basis with all
Subsidiaries.  All terms used in Articles 8 and 9 of the UCC, and used but not
specifically defined herein, are used herein as defined in such Articles 8 and
9.  A reference to “fiscal year” and “fiscal quarter” means the fiscal periods
of the applicable Person referenced therein.  A reference to an agreement
includes a security interest, guarantee, agreement or legally enforceable
arrangement whether or not in writing.  A reference to a document includes an
agreement (as so defined) in writing or a certificate, notice, instrument or
document, or any information recorded in computer disk form.  Whenever a Person
is required to provide any document to Buyer under the Repurchase Documents, the
relevant document shall be provided in writing or printed form unless Buyer
requests otherwise.  At the request of Buyer, the document shall be provided in
computer disk form or both printed and computer disk form.  The Repurchase
Documents are the result of negotiations between the Parties, have been reviewed
by counsel to Buyer and counsel to Seller, and are the product of both
Parties.  No rule of construction shall apply to disadvantage one Party on the
ground that such Party proposed or was involved in the preparation of any
particular provision of the Repurchase Documents or the Repurchase Documents
themselves.  Except where otherwise expressly stated, Buyer may give or
withhold, or give conditionally, approvals and consents, and may form opinions
and make determinations, in its sole and absolute discretion subject in all
cases to the implied covenant of good faith and fair dealing.  Reference herein
or in any other Repurchase Document to Buyer’s discretion, shall mean, unless
otherwise expressly stated herein or therein, Buyer’s sole and absolute
discretion, and the exercise of such discretion shall be final and
conclusive.  In addition, whenever Buyer has a decision or right of
determination, opinion or request, exercises any right given to it to agree,
disagree, accept, consent, grant waivers, take action or no action or to approve
or disapprove (or any similar language or terms), or any arrangement or term is
to be satisfactory or acceptable to or approved by Buyer (or any similar
language or terms), the decision of Buyer with respect thereto shall be in the
sole and absolute discretion of Buyer, and such decision shall be final and
conclusive,  in each case, except as may be otherwise specifically provided
herein or in the applicable Repurchase Document.

ARTICLE 3


THE TRANSACTIONS

Section 3.01Procedures.

(a)From time to time prior to the expiration of the applicable Funding Period
but not more frequently than twice per calendar week and with no less than three
(3) Business Days prior written notice to Buyer, Seller may request Buyer to
enter into a proposed Transaction by sending Buyer a notice substantially in the
form of Exhibit A (“Transaction Request”) (i) describing the Transaction and
each proposed Asset and any related Mortgaged Property and other security
therefor in reasonable detail, (ii) transmitting a complete Underwriting Package
(or whatever portion thereof is then currently available to Seller) for each
proposed Asset, (iii) specifying which (if any) of the representations and
warranties of Seller set forth in this Agreement (including

32

--------------------------------------------------------------------------------

 



in Schedule 1(a),  1(b),  1(c) or 1(d) applicable to the Class of such Asset)
Seller will be unable to make with respect to such Asset, (iv) indicating
whether or not Seller proposes to treat such Asset as a CMBS Purchased Asset,
and (v) indicating the amount of all unfunded future funding
obligations.  Within five (5) Business Days after the receipt by Buyer of a
Transaction Request, Buyer shall indicate to Seller its preliminary approval or
disapproval of the proposed Asset.  Seller shall promptly deliver to Buyer any
supplemental materials requested at any time by Buyer, provided the same are
either in Seller’s possession or are reasonably obtainable by Seller.  Buyer
shall conduct such review of the Underwriting Package and each such Asset as
Buyer determines appropriate.  Buyer shall determine whether or not it is
willing to purchase any or all of the proposed Assets, and if so, on what terms
and conditions.  It is expressly agreed and acknowledged that Buyer is entering
into the Transactions on the basis of all such representations and warranties
and on the completeness and accuracy of the information contained in the
applicable Underwriting Package, and any incompleteness or inaccuracies in the
related Underwriting Package will only be acceptable to Buyer if disclosed in
writing to Buyer by Seller in advance of the related Purchase Date, and then
only if Buyer opts to purchase the related Purchased Asset from Seller
notwithstanding such incompleteness and inaccuracies.  In the event of a
Representation Breach, Seller shall immediately repurchase the related Asset or
Assets in accordance with Section 3.04.

(b)If Buyer communicates to Seller a final non-binding determination that it is
willing to purchase any or all of such Assets, which non binding determination
shall include the principal terms for the proposed Transaction, Seller shall
deliver to Buyer an executed preliminary Confirmation for such Transaction,
describing each such Asset and its proposed Purchase Date, Market Value,
Applicable Percentage, Purchase Price, whether such Asset is a Future Funding
Asset and, if so, the amount of the future funding obligations, and such other
terms and conditions as Buyer may require, and indicating whether or not Seller
proposes to treat such Asset as a CMBS Purchased Asset.  If Buyer requires
changes to the preliminary Confirmation, Seller shall make such changes and re
execute the preliminary Confirmation.  If Buyer determines to enter into the
Transaction on the terms described in the preliminary Confirmation, Buyer shall
promptly execute and return the same to Seller, which shall thereupon become
effective as the Confirmation of the Transaction.  Buyer’s approval of the
purchase of an Asset on such terms and conditions as Buyer may require shall be
evidenced only by its execution and delivery of the related Confirmation.  For
the avoidance of doubt, Buyer shall not (i) be bound by any preliminary or final
non-binding determination referred to above, (ii) be deemed to have approved the
purchase of an Asset by virtue of the approval or entering into by Buyer of a
rate lock agreement, Interest Rate Protection Agreement, total return swap or
any other agreement with respect to such Asset, or (iii) be obligated to
purchase an Asset notwithstanding a Confirmation executed by the Parties unless
and until all applicable conditions precedent in Article 6 have been satisfied
or waived by Buyer.

(c)Buyer shall communicate to Seller a final determination of whether or not it
is willing to purchase each proposed Purchased Asset, and if so, on what terms
and conditions, within ten (10) Business Days from the date of the delivery of
the related Transaction Request to Buyer.  If Buyer has not communicated such
final determination to Seller by such date, Buyer shall automatically and
without further action be deemed to have determined not to purchase the related
proposed Purchased Asset.

(d)Each Confirmation, together with this Agreement, shall be conclusive evidence
of the terms of the Transaction covered thereby, and shall be construed to be
cumulative to the extent possible.  If terms in a Confirmation are inconsistent
with terms in this Agreement with respect to a particular Transaction, the
Confirmation shall prevail.  Whenever the Applicable Percentage or any other
term of a Transaction (other than the Pricing Rate, Market Value and outstanding
Purchase Price) with respect to an Asset is revised or adjusted in accordance
with this Agreement, an amended and restated Confirmation reflecting such
revision or adjustment and that is otherwise acceptable to the Parties shall be
prepared by Seller and executed by the Parties.

33

--------------------------------------------------------------------------------

 



(e)The fact that Buyer has conducted or has failed to conduct any partial or
complete examination or any other due diligence review of any Asset or Purchased
Asset shall in no way affect any rights Buyer may have under the Repurchase
Documents or otherwise with respect to any representations or warranties or
other rights or remedies thereunder or otherwise, including the right to
determine at any time that such Asset or Purchased Asset is not an Eligible
Asset, if such Asset or Purchased Asset does not meet the requirements therefor,
as set forth in the definition of “Eligible Asset”.

(f)No Transaction shall be entered into if (i) any Margin Deficit, Default or
Event of Default exists or would exist as a result of such Transaction, (ii) the
Repurchase Date for the Purchased Asset subject to such Transaction would be
later than (A) for all Purchased Assets other than CMBS Purchased Assets, the
Maturity Date (but, if the original Maturity Date is extended pursuant to
Section 3.07(a), in no event beyond the last day of the First Extension Term),
and (B) for all CMBS Purchased Assets, the CMBS Purchased Asset Maturity Date,
(iii) after giving effect to such Transaction, the aggregate outstanding
Purchase Price of all Purchased Assets subject to Transactions then outstanding
would exceed the Maximum Amount, (iv) a material adverse change with respect to
the related proposed Purchased Asset, Seller and/or Guarantor has occurred,
(v) any proposed Purchased Asset does not qualify as an Eligible Asset,
(vi) Seller has not provided Buyer with all of the necessary or requested due
diligence materials to allow Buyer to determine whether or not a proposed
Purchased Asset qualifies as an Eligible Asset or (vii) the Funding Period
applicable to the Purchased Asset has expired; provided,  that (A) after the
last day of the Funding Period, Future Funding Transactions may be entered into
to the limited extent set forth in Section 3.10(d), and (B) after the last day
of the Second Extension Term, certain Purchased Assets may be considered
Extended Term Purchased Assets as provided in Section 3.01(i).

(g)In addition to the foregoing provisions of this Section 3.01, solely with
respect to any Wet Mortgage Asset, a copy of the related Transaction Request
shall be delivered by Seller to Bailee no later than 10:00 a.m. (New York City
time) one (1) Business Day prior to the requested Purchase Date, to be held in
escrow by Bailee on behalf of Buyer pending finalization of the Transaction.

(h)Notwithstanding any of the foregoing provisions of this Section 3.01 or any
contrary provisions set forth in the Custodial Agreement, solely with respect to
any Wet Mortgage Asset:

(i)by 10:00 a.m. (New York City time) on the related Purchase Date, Seller or
Bailee shall deliver signed .pdf copies of the Purchased Asset Documents to
Custodian via electronic mail, and Seller shall deliver the appropriate written
third-party wire transfer instructions to Buyer;

(ii)not later than 10:00 a.m. (New York City time) on the related Purchase Date,
(A) Bailee shall deliver an executed .pdf copy of the Bailee Agreement to
Seller, Buyer and Custodian by electronic mail and  (B) if Buyer has previously
received the trust receipt in accordance with Section 3.01(b) of the Custodial
Agreement, determined that all other applicable conditions in this Agreement,
including without limitation those set forth in Section 6.02 hereof, have been
satisfied, and otherwise has agreed to purchase the related Wet Mortgage Asset,
Buyer shall (I) execute and deliver a .pdf copy of the related Confirmation to
Seller and Bailee via electronic mail and (II) wire funds in the amount of the
related Purchase Price for the related Wet Mortgage Asset in accordance with the
wire transfer instructions that were previously delivered to Buyer by Seller;
and

(iii)within three (3) Business Days after the applicable Purchase Date with
respect to any Wet Mortgage Asset, Seller shall deliver, or cause to be
delivered (A) to Custodian, the complete original Mortgage Asset File with
respect to such Wet Mortgage Asset, pursuant to and in accordance with the terms
of the Custodial Agreement, and (B) to Buyer, the complete original Underwriting
Package with respect to the related Wet Mortgage Assets purchased by Buyer.



34

--------------------------------------------------------------------------------

 



Section 3.02Transfer of Purchased Assets; Servicing Rights.    On the Purchase
Date for each Purchased Asset, and subject to the satisfaction of all applicable
conditions precedent in Article 6, (a) ownership of and title to such Purchased
Asset shall be transferred to and vest in Buyer or its designee against the
simultaneous transfer of the Purchase Price to the account of Seller specified
in Annex 1 (or if not specified therein, in the related Confirmation or as
directed by Seller), and (b) Seller hereby sells, transfers, conveys and assigns
to Buyer on a servicing‑released basis all of Seller’s right, title and interest
(except with respect to any Retained Interests) in and to such Purchased Asset,
together with all related Servicing Rights.  Subject to this Agreement, until
the applicable Maturity Date, Seller may sell to Buyer, repurchase from Buyer
and re-sell Eligible Assets to Buyer, but may not substitute other Eligible
Assets for Purchased Assets.  Buyer has the right to designate the servicer and
sub-servicer of the Purchased Assets, and the Servicing Rights and other
servicing provisions under this Agreement are not severable from or to be
separated from the Purchased Assets under this Agreement, and such Servicing
Rights and other servicing provisions of this Agreement constitute (a) “related
terms” under this Agreement within the meaning of Section 101(47)(A)(i) of the
Bankruptcy Code and/or (b) a security agreement or other arrangement or other
credit enhancement related to the Repurchase Documents.

Section 3.03Maximum Amount.  The aggregate outstanding Purchase Price for all
Purchased Assets as of any date of determination shall not exceed the Maximum
Amount.  If the aggregate outstanding Purchase Price of the Purchased Assets as
of any date of determination exceeds the Maximum Amount, Seller shall
immediately pay to Buyer an amount necessary to reduce such aggregate
outstanding Purchase Price to an amount equal to or less than the Maximum
Amount.

Section 3.04Early Repurchases; Mandatory Repurchases; Partial Prepayments.

(a)The terms and provisions governing early repurchases and mandatory
repurchases under Section 3.04(a) are set forth in the Fee and Pricing Letter,
and are hereby incorporated by reference.

(b)In addition to other rights and remedies of Buyer under any Repurchase
Document, Seller shall, in accordance with the procedures set forth in this
Section 3.04 and Section 3.05, repurchase (a) any Purchased Asset that no longer
qualifies as an Eligible Asset, as determined by Buyer, within three (3)
Business Days of the receipt by Seller of a related repurchase notice from
Buyer, and (b) any Mezzanine Loan or Mezzanine Participation Interest, within
three (3) Business Days after the receipt by Seller of written notice from Buyer
that the related Whole Loan is no longer a Purchased Asset.

(c)Notwithstanding the foregoing and any other provision to the contrary
contained elsewhere in any Repurchase Document, Seller cannot repurchase a
Purchased Asset in connection with a full payoff of the underlying Whole Loan by
the Underlying Obligor, unless (i) at any time during the existence of an
uncured Default or Event of Default, 100% of the net proceeds due in respect of
the related Purchased Asset in connection with the relevant payoff in question
are paid directly to Buyer and (ii) at any time following the First Extended
Maturity Date and prior to the Second Extended Maturity Date, 120% of the
Repurchase Price of the related Purchased Asset in connection with the relevant
payoff in question are paid directly to Buyer.  The portion of all such net
proceeds in excess of the then-current Repurchase Price of the related Purchased
Asset will be applied by Buyer to reduce any other amounts due and payable to
Buyer under this Agreement, and then to reduce the Repurchase Prices of the
other Purchased Assets in such order and in such amounts as Buyer shall
determine.

Section 3.05Repurchase.    On the Repurchase Date for each Purchased Asset,
Seller shall transfer to Buyer the Repurchase Price for such Purchased Asset as
of the Repurchase Date, and the related Seller Party shall pay all amounts due
to any Affiliated Hedge Counterparty under the related Interest Rate Protection
Agreement and, so long as no Event of Default has occurred and is continuing,
Buyer shall transfer to Seller such Purchased Asset, whereupon such Transaction
with respect to such Purchased Asset shall terminate; provided,  however, that,
with respect to any Repurchase Date that occurs on the second Business Day prior
to the maturity date (under the related Purchased Asset Documents) for such
Purchased Asset by

35

--------------------------------------------------------------------------------

 



reason of clause (d) of the definition of “Repurchase Date”, settlement of the
payment of the Repurchase Price and such amounts may occur up to the second
Business Day after such Repurchase Date; provided,  further, that Buyer shall
have no obligation to transfer to Seller, or release any interest in, such
Purchased Asset until Buyer’s receipt of payment in full of the Repurchase Price
therefor.  So long as no Event of Default has occurred and is continuing, upon
receipt by Buyer of the Repurchase Price and all other amounts due and owing to
Buyer and its Affiliates under this Agreement and each other Repurchase Document
as of such Repurchase Date, Buyer shall be deemed to have simultaneously
released its security interest in such Purchased Asset, shall authorize
Custodian (in accordance with the terms of the Custodial Agreement) to release
to Seller the Purchased Asset Documents for such Purchased Asset and, to the
extent any UCC financing statement filed against Seller specifically identifies
such Purchased Asset, Buyer shall deliver an amendment thereto or termination
thereof evidencing the release of such Purchased Asset from Buyer’s security
interest therein.  Any such transfer or release shall be without recourse to
Buyer and without representation or warranty by Buyer, except that Buyer shall
represent to Seller, to the extent that good title was transferred and assigned
by Seller to Buyer hereunder on the related Purchase Date, that Buyer is the
sole owner of such Purchased Asset, free and clear of any other interests or
Liens created by Buyer.  Any Income with respect to such Purchased Asset
received by Buyer or Deposit Account Bank after payment of the Repurchase Price
therefor shall be remitted to Seller.  Notwithstanding the foregoing, (A) on or
before the CMBS Purchased Asset Maturity Date, Seller shall repurchase all CMBS
Purchased Assets by paying to Buyer the outstanding Repurchase Price therefor
and all other related outstanding Repurchase Obligations, and (B) on or before
the Maturity Date, Seller shall repurchase all remaining Purchased Assets by
paying to Buyer the outstanding Repurchase Price therefor and all other
outstanding Repurchase Obligations.

Section 3.06Payment of Price Differential and Fees.

(a)Notwithstanding that Buyer and Seller intend that each Transaction hereunder
constitute a sale to Buyer of the Purchased Assets subject thereto, Seller shall
pay to Buyer the accrued value of the Price Differential for each Purchased
Asset on each Remittance Date.  Buyer shall give Seller notice of the Price
Differential and any fees and other amounts due under the Repurchase Documents
on or prior to the second (2nd) Business Day preceding each Remittance Date;
provided, that Buyer’s failure to deliver such notice shall not affect (i) the
accrual of such obligations in accordance with this Agreement or (ii) Seller’s
obligation to pay such amounts.  If the Price Differential includes any
estimated Price Differential, Buyer shall recalculate such Price Differential
after the Remittance Date and, if necessary, make adjustments to the Price
Differential amount due on the following Remittance Date.

(b)Seller shall pay to Buyer all fees and other amounts as and when due as set
forth in this Agreement including, without limitation:

(i)the Non‑Utilization Fee, which shall be due and payable on an annual basis as
set forth in the definition thereof;  provided that, with respect to any
Non-Utilization Fee that becomes due and payable to Buyer by Seller, Buyer shall
deliver to Seller a notice (which may be sent via facsimile or e-mail), setting
forth (A) the amount due and (B) the calculations upon which such
Non-Utilization Fee is based.

(ii)the Exit Fee, which will be due and payable in accordance with the
provisions of Section 4 of the Fee and Pricing Letter (as amended hereby);

(iii)the Structuring Fee, which shall be due and payable on the Closing Date;
and

(iv)the Extension Fee, which shall be payable on the date of the exercise by
Seller of each Non‑CMBS Extension Option.

36

--------------------------------------------------------------------------------

 



Section 3.07Extension of the Maturity Date.

(a)Seller shall have the options (each, an “Extension Option”) to (x) extend the
Initial Maturity Date for an additional period of one year to the First Extended
Maturity Date (the period of such first extension, the “First Extension Term”)
and, (y) if the Initial Maturity Date has been so extended, to extend the First
Extended Maturity Date for an additional consecutive period of one year to the
Second Extended Maturity Date (the period of such second extension, the
“Second Extension Term”; together with the First Extension Term, collectively,
the “Extension Terms”).  Each Extension Option may be exercised by delivery to
Buyer from Seller of written notice requesting an extension of the Initial
Maturity Date or First Extended Maturity Date, as applicable, no earlier than
sixty (60) days and no later than thirty (30) days prior to the Initial Maturity
Date or First Extended Maturity Date, as the case may be.    Following the
receipt of notice in the manner set forth herein, Buyer shall grant the
applicable Extension Option,  subject to the requirement that, as of the Initial
Maturity Date or First Extended Maturity Date, as applicable, each of the
following conditions (collectively, the “Extension Conditions”) are satisfied,
as determined by Buyer:  (i) no Default or Event of Default has occurred and is
continuing, (ii) no Margin Deficit is outstanding, (iii) Seller is in compliance
with the Debt Yield Test, (iv) all Purchased Assets qualify as Eligible Assets
(or, if any Purchased Asset is not an Eligible Asset, Seller has repurchased
such Purchased Asset no later than the earlier of (x) the then‑current Maturity
Date, or (y) three (3) business days after the delivery of notice thereof from
Buyer, provided that the failure of Buyer to deliver such written notice shall
not be construed as a waiver of Buyer’s right to require Seller to satisfy all
of the Extension Conditions), and (v) Seller has paid to Buyer the applicable
Extension Fee;  provided that, with respect to the Extension Condition set forth
in clause (i), if a Default (but no Event of Default) has occurred and is
continuing as of the Initial Maturity Date or First Extended Maturity Date, as
the case may be, then the Initial Maturity Date or the First Extended Maturity
Date, as applicable, shall be extended on an interim basis until the earlier of
(x) the date such Default is cured to Buyer’s satisfaction (whereupon the
applicable Extension Option shall be immediately effective and the then current
Maturity Date shall be extended for the applicable Extension Term) or (y) the
date that the applicable cure period for such Default expires and such Default
has not been cured to Buyer’s satisfaction (in which case such Extension Option
shall not be effective and the Maturity Date shall be deemed to immediately
occur). 

(b)Seller shall have the option to extend the CMBS Maturity Date for an
additional period of one year by delivery to Buyer from Seller of written notice
requesting an extension of the CMBS Maturity Date no earlier than sixty (60)
days and no later than thirty (30) days prior to the CMBS Maturity
Date, accompanied by a certification by a Responsible Officer of Seller that all
of the Extension Conditions are satisfied or, if any of the Extension Conditions
are not satisfied as of the date of such written notice, an explanation of how
Seller proposes to comply with each such Extension Condition as of the CMBS
Maturity Date.  Following the receipt of notice in the manner set forth herein,
Buyer shall grant the applicable Extension Option,  subject to the requirement
that, as of the CMBS Maturity Date,  each of the Extension Conditions, other
than payment of the Extension Fee, are satisfied, as determined by
Buyer; provided that, with respect to the Extension Condition set forth in
clause (i) of such definition, if a Default (but no Event of Default) has
occurred and is continuing as of the CMBS Maturity Date, then the CMBS Maturity
Date shall be extended on an interim basis until the earlier of (x) the date
such Default is cured to Buyer’s satisfaction (in which case such extension
shall be deemed to have been granted) or (y) the date that the applicable cure
period for such Default expires and such Default has not been cured to Buyer’s
satisfaction (in which case such extension shall be deemed to have been denied
and the CMBS Maturity Date shall be deemed to immediately occur).

(c)Notwithstanding any provision to the contrary set forth elsewhere in this
Agreement, except for Future Funding Transactions which may be entered into by
Buyer and Seller in connection with Trailing Future Funding Obligations in
accordance with Section 3.10(d) hereof, no additional Transactions shall be
entered into after the expiration of the Funding Period.

37

--------------------------------------------------------------------------------

 



(d)The terms and provisions governing further extensions of the Maturity Date
under Section 3.07(d) are set forth in the Fee and Pricing Letter, and are
hereby incorporated by reference.

Section 3.08Payment, Transfer and Custody.

(a)Unless otherwise expressly provided herein, all amounts required to be paid
or deposited by Seller hereunder shall be paid or deposited in accordance with
the terms hereof no later than 3:00 p.m. on the day when due, in immediately
available Dollars and without deduction, set-off or counterclaim, and if not
received before such time shall be deemed to be received on the next Business
Day.  Whenever any payment under the Repurchase Documents shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
following Business Day, and such extension of time shall in such case be
included in the computation of such payment.  If Seller fails to pay all or part
of any Repurchase Price amount by 5:00 p.m., New York City time on any date when
due, Buyer may require Seller to pay (in addition to, and together with, such
past-due Repurchase Price) a late fee equal to one percent (1%) of the total
amount of the late payment, plus interest on such past due Repurchase Price as
provided in Section 18.16, until any such past due Repurchase Price is received
in full by Buyer.  Amounts payable to Buyer and not otherwise required to be
deposited into the Waterfall Account shall be deposited into an account of
Buyer.  Seller shall have no rights in, rights of withdrawal from, or rights to
give notices or instructions regarding Buyer’s account or the Waterfall Account
or any Servicing Agreement Account.  Amounts in the Servicing Agreement Account
established and maintained in connection with the Servicing and Sub-Servicing
Agreement may be invested at the direction and in the discretion of Buyer in
cash equivalents before they are distributed in accordance with Article 5.

(b)Any Purchased Asset Documents not delivered to Buyer or Custodian on the
relevant Purchase Date and subsequently received or held by or on behalf of
Seller are and shall be held in trust by Seller or its agent for the benefit of
Buyer as the owner thereof until so delivered to Buyer or Custodian.  Seller or
its agent shall maintain a copy of such Purchased Asset Documents and the
originals of the Purchased Asset Documents not delivered to Buyer or
Custodian.  The possession of Purchased Asset Documents by Seller or its agent
is in a custodial capacity only at the will of Buyer for the sole purpose of
assisting Servicer and Sub‑Servicer with their duties under the Servicing and
Sub‑Servicing Agreement or any other applicable Servicing Agreement.  Each
Purchased Asset Document retained or held by Seller or its agent shall be
segregated on Seller’s books and records from the other assets of Seller or its
agent, and the books and records of Seller or its agent shall be marked to
reflect clearly the sale of the related Purchased Asset to Buyer on a
servicing‑released basis.  Seller or its agent shall release its custody of the
Purchased Asset Documents only in accordance with written instructions from
Buyer, unless such release is required as incidental to the servicing of the
Purchased Assets by Servicer or is in connection with a repurchase of any
Purchased Asset by Seller, in each case in accordance with the Custodial
Agreement.

Section 3.09Repurchase Obligations Absolute.    All amounts payable by Seller
under the Repurchase Documents shall be paid without notice (except as expressly
required in the Repurchase Documents), demand, counterclaim, set‑off, deduction
or defense (as to any Person and for any reason whatsoever) and without
abatement, suspension, deferment, diminution or reduction (as to any Person and
for any reason whatsoever), and the Repurchase Obligations shall not be
released, discharged or otherwise affected, except as expressly provided herein,
by reason of:  (a) any damage to, destruction of, taking of, restriction or
prevention of the use of, interference with the use of, title defect in,
encumbrance on or eviction from, any Purchased Asset, the Pledged Collateral or
related Mortgaged Property,  (b) any Insolvency Proceeding relating to Seller,
any Underlying Obligor or any other loan participant under a Senior Interest or
a Junior Interest, or any action taken with respect to any Repurchase Document,
Purchased Asset Document by any trustee or receiver of Seller, any Underlying
Obligor or any other loan participant under a Senior Interest or a Junior
Interest, or by any court in any such proceeding, (c) any claim that Seller has
or might have against Buyer under any Repurchase Document or otherwise, (d) any
default or failure on the part of Buyer to perform or comply

38

--------------------------------------------------------------------------------

 



with any Repurchase Document or other agreement with Seller, (e) the invalidity
or unenforceability of any Purchased Asset, Repurchase Document or Purchased
Asset Document, or (f) any other occurrence whatsoever, whether or not similar
to any of the foregoing, and whether or not Seller has notice or Knowledge of
any of the foregoing.  The Repurchase Obligations shall be (i) full recourse to
Seller and (ii) limited recourse to Guarantor to the extent of, and subject to
the specified full-recourse provisions set forth in, the Guarantee
Agreement.  This Section 3.09 shall survive the termination of the Repurchase
Documents and the payment in full of the Repurchase Obligations.

Section 3.10Future Funding Transaction.  Buyer’s agreement to enter into any
Future Funding Transaction is subject to the satisfaction of the following
conditions precedent, both immediately prior to entering into such Future
Funding Transaction and also after giving effect to the consummation thereof:

(a)Prior to the Maturity Date (as may be extended pursuant to Section 3.07(a))
or the CMBS Maturity Date (without giving effect to any extension pursuant to
Section 3.07(b)), Seller may request that Buyer enter into a Future Funding
Transaction, by delivering a signed, written confirmation substantially in the
form of Exhibit J attached hereto prior to the related Future Funding Date
(each, a “Future Funding Confirmation”), signed by a Responsible Officer of
Seller.  Each Future Funding Confirmation shall (i) identify the related
Purchased Asset, (ii) specify the amount of the related future advance made or
to be made by Seller to the Underlying Obligor and the requested Future Funding
Amount, (iii) specify the Future Funding Date, (iv) specify the Book Value of
the Purchased Asset before and after giving effect to the related future
advance, (v) specify the Purchase Price of the Purchased Asset before and after
giving effect to the requested Future Funding Amount and (vi) be executed by
both Buyer (upon Buyer’s approval of such Future Funding Transaction) and
Seller; provided,  however, that Buyer shall not be liable to Seller if it
inadvertently acts on a Future Funding Confirmation that has not been signed by
a Responsible Officer of Seller.  Each Future Funding Confirmation, together
with this Agreement, shall be conclusive evidence of the terms of the Future
Funding Transaction covered thereby.  If terms in a Future Funding Confirmation
are inconsistent with terms in this Agreement with respect to a particular
Future Funding Transaction, the terms of such Future Funding Confirmation shall
prevail.  Notwithstanding any provision to the contrary in this Agreement,
either expressed or implied, all future funding obligations set forth in any
Purchased Asset Document are and shall at all times remain solely the
obligations of Seller.

(b)For each proposed Future Funding Transaction, no less than seven (7) Business
Days prior to the proposed Future Funding Date, Seller shall deliver to Buyer a
Future Funding Request Package.  Buyer shall have the right to review the Future
Funding Request Package and to update Buyer’s original due diligence and to
conduct additional due diligence with respect to the applicable Purchased
Asset/or the related Whole Loan, Senior Interest, Mezzanine Loan and/or Junior
Interest as Buyer determines.  Prior to the approval of each proposed Future
Funding Transaction by Buyer, Buyer shall have determined, in its sole and
absolute discretion, that both at the time of such request and as of the Future
Funding Date,  the related Purchased Asset (i) is not a Defaulted Asset,
(ii) has a Debt Yield that is equal to or greater than the applicable Debt Yield
Purchase Threshold, (iii) satisfies the Debt Yield Test, (iv) that the
conditions precedent for a Transaction set forth in sub-paragraphs (b), (e),
(f), (g) and (i) of Section 6.02 have been met by Seller, and (v) that all
related conditions precedent set forth in the related Purchased Asset Documents
have been satisfied.

(c)Upon the approval by Buyer of a particular Future Funding Transaction, Buyer
shall deliver to Seller a signed copy of the related Future Funding Confirmation
described in clause (i) above, on or before the related Future Funding Date.  On
the related Future Funding Date, which shall occur no later than three (3)
Business Days after the final approval of the Future Funding Transaction by
Buyer (a) if Seller has not remitted to the applicable Underlying Obligor the
applicable future advance amount due in connection with the related Future
Funding Transaction pursuant to the Purchased Asset Documents on or prior to the
Future Funding Date: (i) if an escrow agreement has been established in
connection with such Future Funding Transaction, Buyer shall remit the related
Future Funding Amount to the related escrow account, (ii) if the terms of the
Purchased Asset

39

--------------------------------------------------------------------------------

 



Documents provide for a reserve account in connection with future advances,
Buyer shall remit the related Future Funding Amount to the applicable reserve
account, or (iii) otherwise, Buyer shall remit the related Future Funding Amount
directly to the related Underlying Obligor; or (b) if Seller has provided Buyer
with evidence satisfactory to it that Seller has remitted to the applicable
Underlying Obligor the full amount due in connection with the related Future
Funding Transaction on or prior to the Future Funding Date, Buyer shall remit
such Future Funding Amount directly to Seller.

(d)If Seller applies to extend the Maturity Date to the Second Extension
Termination Date in accordance with Section 3.07(a) within the time period
permitted thereunder, Seller shall submit to Buyer a list of all Purchased
Assets with unfunded future funding obligations and provide such other related
information as requested by Buyer.  Buyer shall have the option to approve or
reject any or all of the items on Seller’s list, as determined in its discretion
on or before the first day of the Second Extension Term.  All of the approved
items, if any, on Seller’s list shall, immediately thereafter, be incorporated
by reference into this Agreement as Schedule 3 hereto and thereafter, each such
approved item shall be referred to as a “Trailing Future Funding Obligation”.  
 During the Second Extension Term, Seller shall be permitted to request Future
Funding Transactions which constitute Trailing Future Funding Obligations, so
long as each such unfunded Future Funding Transaction satisfies all of the
terms, conditions and requirements set forth in Section 3.10(b) other than the
requirement that the Funding Period has not expired, so long as each such Future
Funding Transaction is entered into prior to the last day of the Second
Extension Term.

Section 3.11Additional Purchase Advance Transactions.

(a)Prior to the Maturity Date (as same may be extended through to the First
Extended Maturity Date), Seller may request that Buyer increase the Maximum
Applicable Percentage for any Purchased Asset other than a CMBS Purchased
Asset, by written request delivered no less than seven (7) Business Days prior
to the proposed date for the requested additional advance that would be based on
such increased percentage (each such transaction pursuant to which such an
advance is made, an “Additional Purchase Advance Transaction” and the amount
advanced in any such transaction, an  “Additional Purchase Advance”).  In
connection with any such Additional Purchase Advance Transaction, Buyer and
Seller shall execute and deliver to each other an updated Confirmation setting
forth the new Maximum Applicable Percentage and outstanding Purchase Price with
respect to such Purchased Asset. 

(b)Any Additional Purchase Advance Transaction shall be entered into only if
Buyer agrees to do so in its discretion, it being understood without limiting
the generality of the foregoing that Buyer’s agreement to enter into any
Additional Purchase Advance Transaction is subject to the satisfaction of the
following conditions precedent, both immediately prior to entering into the
related Additional Purchase Advance Transaction and also after giving effect to
the consummation thereof: (i) no Margin Deficit, Default or Event of Default
exists, (ii)  the aggregate outstanding Purchase Price of all Purchased Assets
subject to Transactions then outstanding does not exceed the Maximum Amount,
(iii) no Sub-Limit is exceeded, (iv) the amount of such Additional Purchase
Advance does not exceed the Additional Purchase Advance Available Amount and
(v) no Material Adverse Effect has occurred and is continuing.

40

--------------------------------------------------------------------------------

 



ARTICLE 4


MARGIN MAINTENANCE

Section 4.01Margin Deficit.

(a)If on any date (i) the Market Value for any Purchased Asset (as determined by
Buyer) is less than (ii) the product of (A) the applicable Buyer’s Margin
Percentage times (B) the outstanding Purchase Price for such Purchased Asset as
of such date (the excess, if any, of (ii) over (i), a “Margin Deficit”), then
Seller shall, within three (3) Business Days after notice from Buyer (a “Margin
Call”), transfer cash to Buyer in an amount at least equal to such Margin
Deficit.  Buyer shall apply the funds received in satisfaction of a Margin
Deficit to the Repurchase Obligations in such manner as Buyer determines, to
amounts due and owing under the Repurchase Documents on such date.  Additional
terms and provisions governing Margin Deficits and Margin Calls under this
Section 4.01(a) are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.

 (b)Buyer’s election not to deliver, or to forbear from delivering, a Margin
Call notice at any time there is a Margin Deficit shall not waive or be deemed
to waive such Margin Deficit or in any way limit, stop or impair Buyer’s right
to deliver a Margin Call notice at any time when the same or any other Margin
Deficit exists on the same or any other Purchased Asset (and the conditions to
delivery of such Margin Call under Section 4.01(a) above are
satisfied).  Buyer’s rights relating to Margin Deficits under this Section 4.01
are cumulative and in addition to and not in lieu of any other rights of Buyer
under the Repurchase Documents or Requirements of Law.

(c)All cash transferred to Buyer pursuant to this Section 4.01 with respect to a
Purchased Asset shall be deposited into the Waterfall Account, except as
directed by Buyer, and notwithstanding any provision in Section 5.02 to the
contrary, shall be applied to reduce the Purchase Price of such Purchased Asset.

ARTICLE 5


APPLICATION OF INCOME

Section 5.01Waterfall Account; Servicing Agreement Accounts.  The Waterfall
Account and the Servicing Agreement Account maintained under the Servicing and
Sub-Servicing Agreement shall be established at Deposit Account Bank.  The
customary related fees and expenses of Deposit Account Bank in connection with
maintaining the Waterfall Account and the Servicing Agreement Account
established and maintained under the Servicing and Sub-Servicing Agreement will
be the sole responsibility of Seller.  Buyer shall have sole dominion and
control (including, without limitation, “control” within the meaning of
Section 9-104(a) of the UCC) over the Waterfall Account and the Servicing
Agreement Account established and maintained under the Servicing and
Sub-Servicing Agreement.  Neither Seller nor any Person claiming through or
under Seller shall have any claim to or interest in the Waterfall Account or any
Servicing Agreement Account maintained at Wells Fargo Bank, N.A.  All Income
received by Seller, each Servicer, Sub-Servicer, Buyer or Deposit Account Bank
in respect of the Purchased Assets, as well as any interest received from the
reinvestment of such Income (other than amounts of reinvestment income permitted
to be retained by Servicer as additional servicing compensation in accordance
with Section 3.03(c) of the Servicing and Sub‑Servicing Agreement or pursuant to
the applicable provisions of any other Servicing Agreement and the related
Irrevocable Redirection Notice signed by the related Servicer), shall be
deposited directly into the Waterfall Account, except that, in the case of
amounts deposited by Servicer, such deposits to the Waterfall Account shall
occur from the Servicing Agreement Account established and maintained in
connection with the Servicing and Sub-Servicing Agreement in accordance with
Section 3.04(a)(iv) of the Servicing and Sub‑Servicing

41

--------------------------------------------------------------------------------

 



Agreement or in accordance with the applicable provisions of any other
applicable Servicing Agreement and the related Irrevocable Redirection Notice
signed by the related Servicer, and shall be applied to and remitted by Deposit
Account Bank in accordance with this Article 5.  If any Underlying Obligor shall
make any payment due in connection with any Purchased Asset to Seller, Seller
shall cause such payment to be deposited or transferred to the Waterfall Account
within two (2) Business Days.  Notwithstanding the foregoing, so long as the
Servicing and Sub‑Servicing Agreement is in full force and effect and Manager is
acting as Sub‑Servicer thereunder, all amounts to be paid or are otherwise
received from, or on behalf of, a related Underlying Obligor shall be paid
directly to the Servicing Agreement Account established and maintained in
connection with the Servicing and Sub-Servicing Agreement or pursuant to the
applicable provisions of any other Servicing Agreement or in accordance with the
applicable provisions of any other applicable Servicing Agreement and,
thereafter, remitted to the Waterfall Account in accordance with the terms of
the Servicing and Sub‑Servicing Agreement.  With respect to any Purchased Asset
that was originated by Seller, Seller shall establish and maintain at all times
the Collection Account(s) relating to such Purchased Asset at Deposit Account
Bank.

Section 5.02No Material Default or Event of Default Exists; Maximum Amount Not
Exceeded; Second Extended Maturity Date Has Not Occurred.  If no Material
Default or Event of Default exists, and the aggregate Repurchase Price of all
Purchased Assets subject to Transactions then outstanding is less than or equal
to the Maximum Amount and the Second Extended Maturity Date has not occurred,
all Income described in Section 5.01 and deposited into the Waterfall Account
during each Pricing Period shall be applied by Deposit Account Bank by no later
than the next following Remittance Date (except as otherwise expressly provided
below) in the following order of priority:

first, to pay all then-currently due and payable servicing fees to Buyer (or its
designated Servicer), and to reimburse Buyer (or its designated Servicer) for
any and all costs, expenses, advances and similar amounts incurred by Buyer (or
its designated Servicer) in connection with the servicing of the Purchased
Assets;

second, to the extent such payments are actually remitted by the Underlying
Obligor to the Waterfall Account, to remit the tax (and insurance, if
applicable) escrow portion and any tenant improvement, capital expenditure or
other reserve portion of any payments received from each Underlying Obligor to
the respective escrow agents pursuant to the escrow agreements or the Purchased
Asset Documents for the underlying Whole Loans, and whether or not any event of
default exists with respect to the related Whole Loan;

third, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

fifth, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit (without limiting Seller’s obligation to satisfy a Margin Deficit in a
timely manner as required by Section 4.01);

sixth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

seventh, (A) for each Purchased Asset other than, on and after January 27, 2015,
CMBS Purchased Assets, to pay the Applicable Percentage of any Principal Payment
to Buyer, but only to the extent that such remittance would not result in the
creation of a Margin Deficit, to be applied by Buyer within one (1) Business Day
of receipt to reduce the outstanding Purchase Price of the applicable Purchased
Asset, with the balance of such Principal Payment to be paid to Seller within
three (3) Business Days of receipt;



42

--------------------------------------------------------------------------------

 



eighth,  for each CMBS Purchased Asset on and after January 27, 2015, to pay
100% of all Income payments received with respect to any CMBS Purchased Asset to
Buyer, to be applied by Buyer within one Business Day of receipt to reduce the
outstanding Repurchase Price of the applicable CMBS Purchased Asset and, after
payment in full of such Purchase Price, any remaining portion of such Principal
Payment shall be applied to the outstanding Purchase Price of the other CMBS
Purchased Assets in such order and in such amounts as determined by Buyer, until
the aggregate Repurchase Price of all CMBS Purchased Assets has been reduced to
zero;

ninth, to pay Buyer any other amounts due and payable from Seller and other
applicable Persons to Buyer under the Repurchase Documents; and

tenth, to pay to Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents.

Section 5.03A Material Default or Event of Default Exists; Maximum Amount
Exceeded; Second Extended Maturity Date Has Occurred.    If a Material Default
or an Event of Default exists, or the aggregate Repurchase Price of all
Purchased Assets subject to Transactions then outstanding exceeds the Maximum
Amount,  or the Second Extended Maturity Date has occurred, all Income deposited
into the Waterfall Account in respect of the Purchased Assets shall be applied
by Deposit Account Bank, on the Business Day next following the Business Day on
which each amount of Income is so deposited, in the following order of priority:

first, to pay all then-currently due and payable servicing fees to Buyer (or its
designated Servicer), and to reimburse Buyer (or its designated Servicer) for
any and all costs, expenses, advances and similar amounts incurred by Buyer (or
its designated Servicer) in connection with the servicing of the Purchased
Assets;

second, to the extent such payments are actually remitted by the Underlying
Obligor to the Waterfall Account, to remit the tax (and insurance, if
applicable) escrow portion of any payments received from each Underlying Obligor
to the respective escrow agents pursuant to the escrow agreements or other
Purchased Asset Documents for the related Whole Loan, and whether or not any
event of default exists with respect to the related Whole Loan;

third, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents; 

fifth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

sixth, to pay to Buyer an amount equal to the aggregate Repurchase Price of all
Purchased Assets (to be applied in such order and in such amounts as determined
by Buyer, until such Purchase Price has been reduced to zero) plus all other
amounts due to Buyer under the Repurchase Documents;

seventh, to pay to Buyer all other Repurchase Obligations and each of the
Related Repurchase Obligations due to Buyer, in such order and in such amounts
as Buyer shall determine in its discretion; and

eighth, to pay to Seller any remainder for its own account.

Section 5.04Seller to Remain Liable.  If the amounts remitted to Buyer as
provided in Sections 5.02 and 5.03 are insufficient to pay all amounts due and
payable from Seller to Buyer under this

43

--------------------------------------------------------------------------------

 



Agreement or any Repurchase Document on a Remittance Date, a Repurchase Date or
Maturity Date, whether due to the occurrence of an Event of Default or
otherwise, Seller shall remain liable to Buyer for payment of all such amounts
when due.

ARTICLE 6


CONDITIONS PRECEDENT

Section 6.01Conditions Precedent to Initial Transaction.  Buyer shall not be
obligated to enter into any Transaction or purchase any Asset until the
following conditions have been satisfied as determined, or waived by Buyer, on
and as of the Closing Date:

(a)Buyer has received the following documents, each dated as of the Closing Date
unless otherwise specified:  (i) each Repurchase Document duly executed and
delivered by the parties thereto, (ii) an official good standing certificate or
its documentary equivalent dated a recent date with respect to Seller and
Guarantor (including, with respect to Seller, in each jurisdiction where any
Mortgaged Property is located to the extent necessary for Buyer to enforce its
rights and remedies thereunder), (iii) certificates of the secretary or an
assistant secretary of Seller and Guarantor with respect to attached copies of
the Governing Documents and applicable resolutions of Seller and Guarantor, and
the incumbencies and signatures of officers of Seller and Guarantor executing
the Repurchase Documents to which each is a party, evidencing the authority of
Seller and Guarantor with respect to the execution, delivery and performance
thereof, (iv) a Closing Certificate, (v) an executed Power of Attorney,
(vi) such opinions from counsel to Seller and Guarantor as Buyer may require,
including with respect to corporate matters (including, without limitation, the
valid existence and good standing of Seller, Guarantor and Pledgor and the
enforceability of their respective operating agreements), the due authorization,
execution, delivery and enforceability of each of the Repurchase Documents,
non-contravention, no consents or approvals required other than those that have
been obtained, first priority perfected security interests in the Purchased
Assets, the Pledged Collateral and any other collateral pledged pursuant to the
Repurchase Documents, Investment Company Act matters, and the applicability of
Bankruptcy Code safe harbors, (vii) a duly completed Compliance Certificate, and
(viii) all other documents, certificates, information, financial statements,
reports, approvals and opinions of counsel as Buyer may require;

(b)(i) UCC financing statements have been filed against Seller and Pledgor in
all filing offices required by Buyer, (ii) Buyer has received such searches of
UCC filings, tax liens, judgments, pending litigation and other matters relating
to Seller and the Purchased Assets as Buyer may require, (iii) the results of
such searches are satisfactory to Buyer and (iv) all original certificates
evidencing all ownership interests in Seller, which interests shall be in
certificated form pursuant to Section 8-103 of the UCC, together with executed
original copies of all necessary blank transfer documents, have been delivered
to Custodian; and

(c)Buyer has received payment from Seller of all fees and expenses then payable
under this Agreement, as contemplated by Section 13.02 and by the applicable
provisions of the Fee and Pricing Letter.

Section 6.02Conditions Precedent to All Transactions.  Buyer shall not be
obligated to enter into any Transaction, purchase any Asset, or be obligated to
take, fulfill or perform any other action hereunder, until the following
additional conditions have been satisfied as determined by or waived by Buyer,
with respect to each Asset on and as of the Purchase Date (including the first
Purchase Date) therefor:

(a)Buyer has received the following documents for each prospective Purchased
Asset:  (i) a Transaction Request, (ii) an Underwriting Package, (iii) a
Confirmation, (iv) the related Servicing Agreement(s), if a copy was not
previously delivered to Buyer, (v) fully executed Irrevocable Redirection
Notices, except to the extent set forth in Section 8.18,  (vi) a trust receipt
and other items required to be delivered under the Custodial Agreement,
(vii) with respect to any Wet Mortgage Asset, a Bailee Agreement, and (viii) all
other documents,

44

--------------------------------------------------------------------------------

 



certificates, information, financial statements, reports and approvals as Buyer
may require (provided,  however, that with respect to any Wet Mortgage Asset,
delivery of the foregoing items in accordance with the provisions of Sections
3.01(g) and (h) shall be deemed to satisfy the conditions of this Section
6.01(a) (unless otherwise determined in the discretion of Buyer));

(b)immediately before such Transaction and after giving effect thereto and to
the intended use thereof, no Representation Breach (including with respect to
any Purchased Asset), Default, Event of Default, Margin Deficit or Material
Adverse Effect exists;

(c)Buyer has completed its due diligence review of the Underwriting Package,
Purchased Asset Documents and such other documents, records and information as
Buyer deems appropriate, and the results of such reviews are satisfactory to
Buyer;

(d)Buyer has (i) determined that such Asset is an Eligible Asset, (ii) approved
the purchase of such Asset, (iii) obtained all necessary internal credit and
other approvals for such Transaction, and (iv) executed the Confirmation;

(e)immediately after giving effect to such Transaction, the aggregate
outstanding Purchase Price of all Transactions does not exceed the Maximum
Amount;

(f)the Repurchase Date specified in the Confirmation is not later than (i) for
all Purchased Assets other than CMBS Purchased Assets, the Maturity Date, and
(ii) for all CMBS Purchased Assets, the CMBS Purchased Asset Maturity Date;

(g)Seller has satisfied all requirements and conditions and has performed all
covenants, duties, obligations and agreements contained in the other Repurchase
Documents to be performed by Seller on or before the Purchase Date;

(h)to the extent the related Purchased Asset Documents contain notice, cure and
other provisions in favor of a pledgee under a repurchase or warehouse facility,
and without prejudice to the sale treatment of such Asset to Buyer, Buyer has
received satisfactory evidence that Seller has given notice to the applicable
Persons of Buyer’s interest in such Asset and otherwise satisfied any other
applicable requirements under such pledgee provisions so that Buyer is entitled
to the rights and benefits of a pledgee under such pledgee provisions;

(i)(i) Buyer has received a copy of any Interest Rate Protection Agreement and
related documents entered into with respect to such Asset, (ii) the related
Seller Party has assigned or pledged to Buyer all of assignor’s rights (but none
of its obligations) under such Interest Rate Protection Agreement and related
documents, and (iii) no termination event, default or event of default (however
defined) exists thereunder;

(j)Custodian shall have received executed blank assignments of all Purchased
Asset Documents, if applicable, in appropriate form for recording in the
jurisdiction in which the underlying real estate is located (the “Blank
Assignment Documents”); and

(k)For all Assets acquired from or originated by (whether directly or
indirectly) an Affiliate of Seller (other than any Asset acquired directly or
indirectly from and/or originated by Guarantor or any Intermediate Starwood
Entity), if requested by Buyer, a true sale opinion from counsel to Seller in
form and substance reasonably satisfactory to Buyer.



45

--------------------------------------------------------------------------------

 



Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 have been satisfied,
unless any such condition precedent was expressly waived in the related
Confirmation.

The failure of Seller to satisfy any of the conditions precedent in this Article
6 with respect to any Transaction or Purchased Asset shall, unless such failure
was set forth in an exceptions schedule to the relevant Confirmation or
otherwise waived in writing by Buyer on or before the related Purchase Date,
give rise to the right of Buyer at any time to rescind the related Transaction,
whereupon Seller shall immediately pay to Buyer the Repurchase Price of such
Purchased Asset.

ARTICLE 7


REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants, on and as of the date of this Agreement, each
Purchase Date, and at all times when any Repurchase Document or Transaction is
in full force and effect, as follows:

Section 7.01Seller.  Seller has been duly organized and validly exists in good
standing as a limited liability company under the laws of the State of
Delaware.  Seller (a) has all requisite power, authority, legal right, licenses
and franchises, (b) is duly qualified to do business in all jurisdictions
necessary, and (c) has been duly authorized by all necessary action, to (w) own,
lease and operate its properties and assets, (x) conduct its business as
presently conducted, (y) execute, deliver and perform its obligations under the
Repurchase Documents to which it is a party, and (z) originate, service,
acquire, own, sell, assign, pledge and repurchase the Purchased
Assets.  Seller’s exact legal name is set forth in the preamble and signature
pages of this Agreement.  Seller’s location (within the meaning of Article 9 of
the UCC), and the office where Seller keeps all records (within the meaning of
Article 9 of the UCC) relating to the Purchased Assets is at the address of
Seller referred to in Annex 1.  Seller has not changed its name or location
within the past twelve (12) months.  Seller 2’s organizational identification
number is 4792057 and its tax identification number is 27-2143719.  Seller 2-A’s
organizational identification number is 4942463 and its tax identification
number is 27-5082708.  Seller 2 is a wholly‑owned Subsidiary of Starwood
Property Mortgage, L.L.C., a Delaware limited liability company.  Seller 2-A is
a wholly-owned Subsidiary of Starwood Property Mortgage BC, L.L.C., a Delaware
limited liability company.  The fiscal year of Seller is the calendar
year.  Seller has no Indebtedness, Contractual Obligations or investments other
than (a) ordinary trade payables, (b) in connection with Assets acquired or
originated for the Transactions, and (c) the Repurchase Documents.  Each of
Seller  2 and Seller 2-A have no Guarantee Obligations.  Each of Seller 2  and
Seller 2-A have no Subsidiaries.

Section 7.02Repurchase Documents.  Each Repurchase Document to which Seller is a
party has been duly executed and delivered by Seller and constitutes the legal,
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by Insolvency Laws
and general principles of equity. The execution, delivery and performance by
Seller of each Repurchase Document to which it is a party do not and will not
(a) conflict with, result in a breach of, or constitute (with or without notice
or lapse of time or both) a default under, any (i) Governing Document,
Indebtedness, Guarantee Obligation or Contractual Obligation applicable to
Seller or any of its properties or assets, (ii) Requirements of Law, or
(iii) approval, consent, judgment, decree, order or demand of any Governmental
Authority, or (b) result in the creation of any Lien (other than, except with
respect to any Purchased Asset, any Liens granted pursuant to or by the
Repurchase Documents) on any of the properties or assets of Seller.  All
approvals, authorizations, consents, orders, filings, notices or other actions
of any Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Repurchase Documents to which it is a party and the
sale of and grant of a security interest in each Purchased Asset to Buyer, have
been obtained, effected, waived or given and are in full force and effect.  The
execution, delivery and performance of the Repurchase Documents do not require
compliance by Seller with any “bulk sales” or

46

--------------------------------------------------------------------------------

 



similar law.  Except as disclosed to Buyer by or on behalf of Seller in writing
prior to the Closing Date or, as applicable, the related Purchase Date for each
Transaction, there is no material litigation, proceeding or investigation
pending or, to Seller’s Knowledge, threatened, against Seller, Manager, any
Intermediate Starwood Entity or Guarantor before any Governmental Authority
(a) asserting the invalidity of any Repurchase Document, (b) seeking to prevent
the consummation of any Transaction, or (c) seeking any determination or ruling
that could reasonably be expected to have a Material Adverse Effect.

Section 7.03Solvency.  None of Seller, Manager, any Intermediate Starwood Entity
or Guarantor is or has ever been the subject of an Insolvency
Proceeding.  Seller, Manager, each Intermediate Starwood Entity and Guarantor
are Solvent and the Transactions do not and will not render Seller, Manager, any
Intermediate Starwood Entity or Guarantor not Solvent.  Seller is not entering
into the Repurchase Documents or any Transaction with the intent to hinder,
delay or defraud any creditor of Seller, Manager, any Intermediate Starwood
Entity or Guarantor.  Seller has received or will receive reasonably equivalent
value for the Repurchase Documents and each Transaction.  Seller has adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations.  Seller
is generally able to pay, and as of the date hereof is paying, its debts as they
come due.

Section 7.04Taxes.    Seller, Manager, each Intermediate Starwood Entity and
Guarantor have filed all required federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by them and
have paid all material taxes (including mortgage recording taxes), assessments,
fees, and other governmental charges payable by them, or with respect to any of
their properties or assets, which have become due, and income or franchise taxes
have been paid or are being contested in good faith by appropriate proceedings
diligently conducted and for which appropriate reserves have been established in
accordance with GAAP.  Seller, Manager, each Intermediate Starwood Entity and
Guarantor have paid, or have provided adequate reserves for the payment of, all
such taxes for all prior fiscal years and for the current fiscal year to
date.  There is no material action, suit, proceeding, investigation, audit or
claim relating to any such taxes now pending or, to Seller’s Knowledge,
threatened by any Governmental Authority which is not being contested in good
faith as provided above.  None of Seller, Manager, any Intermediate Starwood
Entity or Guarantor has entered into any agreement or waiver or been requested
to enter into any agreement or waiver extending any statute of limitations
relating to the payment or collection of taxes, or is aware of any circumstances
that would cause the taxable years or other taxable periods of Seller, Manager,
any Intermediate Starwood Entity or Guarantor not to be subject to the normally
applicable statute of limitations.  No tax liens have been filed against any
assets of Seller, Manager, any Intermediate Starwood Entity or
Guarantor.  Seller does not intend to treat any Transaction as being a
“reportable transaction” as defined in Treasury Regulation Section 1.6011–4.  If
Seller determines to take any action inconsistent with such intention, it will
promptly notify Buyer, in which case Buyer may treat each Transaction as subject
to Treasury Regulation Section 301.6112–1 and will maintain the lists and other
records required thereunder.

Section 7.05Financial Condition.  The audited balance sheet of Guarantor as at
the fiscal year most recently ended for which such audited balance sheet is
available, and the related audited statements of income and retained earnings
and of cash flows for the fiscal year then ended, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification arising out of the audit conducted by Guarantor’s
independent certified public accountants, copies of which have been delivered to
Buyer, are complete and correct and present fairly the financial condition of
Guarantor as of such date and the results of its operations and cash flows for
the fiscal year then ended.  All such financial statements, including related
schedules and notes, were prepared in accordance with GAAP except as disclosed
therein.  Guarantor does not have any material contingent liability or liability
for taxes or any long term lease or unusual forward or long term commitment,
including any Derivative Contract, which is not reflected in the foregoing
statements or notes. 

Section 7.06True and Complete Disclosure.  The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller to Buyer in connection with the Repurchase Documents and the
Transactions, when taken

47

--------------------------------------------------------------------------------

 



as a whole, do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading.  All
written information furnished after the date hereof by or on behalf of Seller to
Buyer in connection with the Repurchase Documents and the Transactions will be
true, correct and complete in all material respects, or in the case of
projections will be based on reasonable estimates prepared and presented in good
faith, on the date as of which such information is stated or certified.

Section 7.07Compliance with Laws.  Seller has complied in all material respects
with all Requirements of Laws, and, to Seller’s Actual Knowledge, no Purchased
Asset contravenes any Requirements of Laws.  None of Seller 2-A, Seller 2  nor
any Affiliate of either Seller (a) is an “enemy” or an “ally of the enemy” as
defined in the Trading with the Enemy Act of 1917, (b) is in violation of any
Anti‑Terrorism Laws, (c) is a blocked person described in Section 1 of Executive
Order 13224 or to its Knowledge engages in any dealings or transactions or is
otherwise associated with any such blocked person, (d) is in violation of any
country or list based economic and trade sanction administered and enforced by
the Office of Foreign Assets Control, (e) is a Sanctioned Entity, (f) has more
than ten percent (10%) of its assets located in Sanctioned Entities, or
(g) derives more than ten percent (10%) of its operating income from investments
in or transactions with Sanctioned Entities.  The proceeds of any Transaction
have not been and will not be used to fund any operations in, finance any
investments or activities in or make any payments to a Sanctioned Entity. Seller
is a “qualified purchaser” as defined in the Investment Company Act.  None of
Seller, Manager, any Intermediate Starwood Entity or Guarantor (a) is or is
controlled by an “investment company” as defined in such Act or is exempt from
the provisions of the Investment Company Act, (b) is a “broker” or “dealer” as
defined in, or could be subject to a liquidation proceeding under, the
Securities Investor Protection Act of 1970, or (c) is subject to regulation by
any Governmental Authority limiting its ability to incur the Repurchase
Obligations.  No properties presently or previously owned or leased by Seller,
Manager, any Intermediate Starwood Entity or Guarantor, or any of their
respective predecessors contain or previously contained any Materials of
Environmental Concern that constitute or constituted a violation of
Environmental Laws or reasonably could be expected to give rise to liability of
Seller, Manager, any Intermediate Starwood Entity or Guarantor
thereunder.  Seller has no Actual Knowledge of any violation, alleged violation,
non‑compliance, liability or potential liability of Seller, Manager, any
Intermediate Starwood Entity or Guarantor under any Environmental
Law.  Materials of Environmental Concern have not been released, transported,
generated, treated, stored or disposed of in violation of Environmental Laws or
in a manner that reasonably could be expected to give rise to liability of
Seller, Manager, any Intermediate Starwood Entity or Guarantor
thereunder.  Seller and all Affiliates of Seller are in compliance with the
Foreign Corrupt Practices Act of 1977 and any foreign counterpart
thereto.  Neither Seller nor any Affiliate of Seller has made, offered, promised
or authorized a payment of money or anything else of value (a) in order to
assist in obtaining or retaining business for or with, or directing business to,
any foreign official, foreign political party, party official or candidate for
foreign political office, (b) to any foreign official, foreign political party,
party official or candidate for foreign political office, or (c) with the intent
to induce the recipient to misuse his or her official position to direct
business wrongfully to Seller, any Affiliate of Seller or any other Person, in
violation of the Foreign Corrupt Practices Act.

Section 7.08Compliance with ERISA.    (a)  Neither Seller has any employees as
of the date of this Agreement.

(b)Each of Seller and Guarantor either (i) qualifies as a VCOC or a REOC, (ii)
complies with an exception set forth in the Plan Asset Regulations such that the
assets of such Person would not be subject to Title I of ERISA and/or
Section 4975 of the Code, or (iii) does not hold any “plan assets” within the
meaning of the Plan Asset Regulations that are subject to ERISA.

(c)Assuming that no portion of the Purchased Assets are funded by Buyer with
“plan assets” within the meaning of the Plan Asset Regulations, none of the
transactions contemplated by the Repurchase Documents will constitute a
nonexempt prohibited transaction (as such term is defined in Section 4975 of the

48

--------------------------------------------------------------------------------

 



Code or Section 406 of ERISA) that could subject the Buyer to any tax or penalty
or prohibited transactions imposed under Section 4975 of the Code or
Section 502(i) of ERISA.

Section 7.09No Default or Material Adverse Effect.    As of the Closing Date and
as of the Purchase Date for each Transaction hereunder, no Event of Default and,
to Seller’s Knowledge, no Default exists.  Seller believes that it is and will
be able to pay and perform each agreement, duty, obligation and covenant
contained in the Repurchase Documents and Purchased Asset Documents to which it
is a party, and except as disclosed to Buyer by or on behalf of Seller in
writing prior to the Closing Date or, as applicable, the related Purchase Date
for each Transaction, that it is not subject to any agreement, obligation,
restriction or Requirements of Law which would unduly burden its ability to do
so or could reasonably be expected to have a Material Adverse Effect.  Except as
disclosed to Buyer by or on behalf of Seller in writing, prior to the Closing
Date or, as applicable, the related Purchase Date for each Transaction, Seller
has no Knowledge of any actual or prospective development, event or other fact
that could reasonably be expected to have a Material Adverse Effect.  No
Internal Control Event has occurred.

Section 7.10Purchased Assets.    Each Purchased Asset is an Eligible
Asset.  Each representation and warranty of Seller set forth in the Repurchase
Documents (including those set forth in Schedule 1(a),  1(b),  1(c) or 1(d)
applicable to the Class of such Purchased Asset) and the Purchased Asset
Documents with respect to each Purchased Asset is true and correct.  Seller has
delivered to Custodian true, correct and complete copies of the Purchased Asset
Documents, as applicable, relating to each Purchased Asset.  Except as disclosed
to Buyer by or on behalf of Seller in writing, Seller has no Actual Knowledge of
any fact which could reasonably lead it to expect that any Purchased Asset will
not be paid in full.  None of the Purchased Asset Documents has any marks or
notations indicating that it has been sold, assigned, pledged, encumbered or
otherwise conveyed to any Person other than Buyer.  If any Purchased Asset
Document requires the holder or transferee of the related Purchased Asset to be
a qualified transferee, qualified institutional lender or qualified lender
(however defined), Seller meets such requirement.  Assuming that Buyer also
meets such requirement, the assignment and pledge of such Purchased Asset to
Buyer pursuant to the Repurchase Documents do not violate such Purchased Asset
Document.  Seller and all Affiliates of Seller (a) have sold and transferred all
Servicing Rights with respect to the Purchased Assets to Buyer, and (b) have no
Retained Interests.

Section 7.11Purchased Assets Acquired from Transferors.    With respect to each
Purchased Asset purchased by Seller or an Affiliate of Seller from a Transferor,
(a) such Purchased Asset was acquired and transferred pursuant to a Purchase
Agreement, (b) such Transferor received reasonably equivalent value in
consideration for the transfer of such Purchased Asset, (c) no such transfer was
made for or on account of an antecedent debt owed by such Transferor to Seller
or an Affiliate of Seller, (d) no such transfer is or may be voidable or subject
to avoidance under the Bankruptcy Code, and (e) the representations and
warranties made by such Transferor to Seller or such Affiliate in such Purchase
Agreement are hereby incorporated herein mutatis mutandis and are hereby remade
by Seller to Buyer on each date as of which they speak in such Purchase
Agreement.

Section 7.12Transfer and Security Interest.    The Repurchase Documents
constitute a valid and effective transfer to Buyer of all right, title and
interest of Seller in, to and under all Purchased Assets (together with all
related Servicing Rights), free and clear of any Liens, subject only to the
Permitted Liens described in clause (d) of the definition thereof.   With
respect to the protective security interest granted by Seller in Section 11.01,
upon the delivery of the Confirmations and the Purchased Asset Documents to
Custodian, the execution and delivery of the Controlled Account Agreement and
the filing of the UCC financing statements as provided herein, such security
interest shall be a valid first priority perfected security interest to the
extent such security interest can be perfected by possession, filing or control
under the UCC (other than Liens granted pursuant to or by the Repurchase
Documents).  Upon receipt by Custodian of each Purchased Asset Document required
to be endorsed in blank by Seller and payment by Buyer of the Purchase Price for
the related Purchased Asset, Buyer shall either (a) own such Purchased Asset and
the related Purchased Asset Documents or (b) have a valid first priority
perfected security interest in such Purchased Asset and the related Purchased

49

--------------------------------------------------------------------------------

 



Asset Documents.  At Buyer’s election (and at Buyer’s sole cost and expense, or
if completed and recorded following a Material Default or Event of Default, at
Seller’s sole cost and expense), Buyer or any nominee or agent of Buyer may
complete and record any or all of the Blank Assignment Documents as further
evidence of Buyer’s ownership interest in the related Purchased Asset Documents.
   Seller has not authorized the filing of and is not aware of any UCC financing
statements filed against Seller as debtor that include the Purchased Assets,
other than any financing statement that has been terminated or filed pursuant to
this Agreement.

Section 7.13No Broker.  Neither Seller nor any Affiliate of Seller has dealt
with any broker, investment banker, agent or other Person, except for Buyer or
an Affiliate of Buyer, who may be entitled to any commission or compensation in
connection with any Transaction.

Section 7.14Separateness.  Seller is in compliance with the requirements of
Article 9.

Section 7.15Interest Rate Protection Agreements.  (a) Any Interest Rate
Protection Agreement entered into with respect to any Purchased Asset is in full
force and effect, (b) no termination event, default or event of default (however
defined) exists thereunder, and (c) the related Seller Party has effectively
collaterally assigned to Buyer all of such Seller Party’s rights (but none of
its obligations) under each such Interest Rate Protection Agreement.

Section 7.16Investment Company Act.  None of Seller, Guarantor or any Affiliate
of Seller or Guarantor is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act, or
otherwise required to register thereunder.

ARTICLE 8


COVENANTS OF SELLER

From the date hereof until the Repurchase Obligations are indefeasibly paid in
full and the Repurchase Documents are terminated, Seller shall perform and
observe the following covenants, which shall be given independent effect:

Section 8.01Existence; Governing Documents; Conduct of Business.  Seller shall
(a) preserve and maintain its legal existence, (b) qualify and remain qualified
in good standing in each jurisdiction where the failure to be so qualified would
have a Material Adverse Effect, (c) comply with its Governing Documents,
including all special purpose entity provisions, and (d) not modify, amend or
terminate its Governing Documents in any material respect, without Buyer’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed.  Seller shall (a) continue to engage in the same (and no other)
general lines of business as presently conducted by it, (b) maintain and
preserve all of its material rights, privileges, licenses and franchises
necessary for the operation of its business, and (c) maintain Seller’s status as
a qualified transferee, qualified lender or any similar term (however defined)
if and to the extent required under the Purchased Asset Documents.  Seller shall
not (A) change its name, organizational number, tax identification number,
fiscal year, method of accounting, identity, structure or jurisdiction of
organization (or have more than one such jurisdiction), move the location of its
principal place of business and chief executive office, as defined in the UCC)
from the location referred to in Section 7.01, or (B) move, or consent to
Custodian moving, the Purchased Asset Documents from the location thereof on the
applicable Purchase Date for the related Purchased Asset, unless in each case
Seller has given at least thirty (30) days prior notice to Buyer and has taken
all actions required under the UCC to continue the first priority perfected
security interest of Buyer in the Purchased Assets.  Seller shall enter into
each Transaction as principal, unless Buyer agrees before a Transaction that
Seller may enter into such Transaction as agent for a principal and under terms
and conditions disclosed to Buyer.

Section 8.02Compliance with Laws, Contractual Obligations and Repurchase
Documents.  Seller shall comply in all material respects with each and every
Requirements of Law, including those relating to any Purchased Asset and to the
reporting and payment of taxes.  No part of the proceeds of any Transaction
shall be used for any purpose that violates Regulation T, U or X of the Board of
Governors of the Federal

50

--------------------------------------------------------------------------------

 



Reserve System.  Seller shall conduct or cause to be conducted the requisite due
diligence in connection with the origination or acquisition of each Purchased
Asset for purposes of complying with the Anti-Terrorism Laws, including with
respect to the legitimacy of the applicable Underlying Obligor (and, in the case
of a Mezzanine Loan or Mezzanine Participation Interest, the Underlying Obligor
with respect to the related Whole Loan) and the origin of the assets used by
such Person to purchase the Mortgaged Property, and will maintain sufficient
information to identify such Person for purposes of the Anti-Terrorism
Laws.  Seller shall maintain the Custodial Agreement and Controlled Account
Agreement in full force and effect.  Seller shall not directly or indirectly
enter into any agreement that would be violated or breached by any Transaction
or the performance by Seller of any Repurchase Document.

Section 8.03Structural Changes.    Seller shall not enter into merger or
consolidation, or liquidate, wind up or dissolve, or sell all or substantially
all of its assets or properties, or permit any changes in the ownership of its
Equity Interests which results in a Change of Control of Seller, without the
consent of Buyer (unless, in any of the foregoing cases, the Repurchase
Obligations are paid in full in connection with any such transaction).  Seller
shall ensure that all direct Equity Interests of Seller shall continue to be
directly owned by the owner or owners thereof as of the date hereof.  Seller
shall ensure that neither the Equity Interests of Seller nor any property or
assets of Seller shall be pledged to any Person other than Buyer.  Seller shall
not enter into any transaction with an Affiliate of Seller unless such
transaction is on market and arm’s‑length terms and conditions.

Section 8.04Protection of Buyer’s Interest in Purchased Assets.    With respect
to each Purchased Asset, Seller shall take all action necessary or required by
the Repurchase Documents, Purchased Asset Documents and each and every
Requirements of Law, or requested by Buyer, to perfect, protect and more fully
evidence Buyer’s ownership of and first priority perfected security interest in
such Purchased Asset and related Purchased Asset Documents, including executing
or causing to be executed (a) such other instruments or notices as may be
necessary or appropriate and filing and maintaining effective UCC financing
statements, continuation statements and assignments and amendments thereto, and
(b) all documents necessary to both collaterally and absolutely and
unconditionally assign all rights (but none of the obligations) of Seller under
each Purchase Agreement, in each case as additional collateral security for the
payment and performance of each of the Repurchase Obligations, to the extent
permitted under the terms of each related Purchase Agreement.  Seller shall
comply with all requirements of the Custodial Agreement with respect to each
Purchased Asset, including the delivery to Custodian of all required Purchased
Asset Documents.  Should Seller fail to deliver any Purchased Asset Document to
Custodian on a timely basis as required under the Custodial Agreement, Seller
shall make best efforts to effect such delivery as soon as possible
thereafter.  Seller shall (a) not assign, sell, transfer, pledge, hypothecate,
grant, create, incur, assume or suffer or permit to exist any security interest
in or Lien on any Purchased Asset to or in favor of any Person other than Buyer,
(b) defend such Purchased Asset against, and take such action as is necessary to
remove, any such Lien, and (c) defend the right, title and interest of Buyer in
and to all Purchased Assets against the claims and demands of all Persons
whomsoever.  Notwithstanding the foregoing, if Seller grants a Lien on any
Purchased Asset in violation of this Section 8.04 or any other Repurchase
Document, Seller shall be deemed to have simultaneously granted an equal and
ratable Lien on such Purchased Asset in favor of Buyer to the extent such Lien
has not already been granted to Buyer; provided, that such equal and ratable
Lien shall not cure any resulting Default or Event of Default.  Seller shall not
materially amend, modify, waive or terminate any provision of any Purchase
Agreement or the Servicing and Sub‑Servicing Agreement.  Seller shall not, or
permit any Servicer to make or enter into any Material Modification to any
Purchased Asset, Purchased Asset Document without Buyer’s prior written
consent.  Seller shall mark its computer records and tapes to evidence the
interests granted to Buyer hereunder.  Seller shall not take any action to cause
any Purchased Asset that is not evidenced by an instrument or chattel paper (as
defined in the UCC) to be so evidenced.  If a Purchased Asset becomes evidenced
by an instrument or chattel paper, the same shall be immediately delivered to
Custodian on behalf of Buyer, together with endorsements required by Buyer.



51

--------------------------------------------------------------------------------

 



Section 8.05Actions of Seller Relating to Distributions, Indebtedness, Guarantee
Obligations, Contractual Obligations, Investments and Liens.  At any time after
the occurrence and during the continuance of any Default under Sections 10.01(a)
or 10.01(f), any Event of Default or any breach of the Debt Yield Test, Seller
shall not declare or make any payment on account of, or set apart assets for, a
sinking or similar fund for the purchase, redemption, defeasance, retirement or
other acquisition of any Equity Interest of Seller, Manager, any Intermediate
Starwood Entity or Guarantor, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of Seller, Manager, any Intermediate Starwood
Entity or Guarantor.  Seller shall not contract, create, incur, assume or permit
to exist any Indebtedness, Guarantee Obligations, Contractual Obligations or
Investments, except to the extent (a) arising or existing under the Repurchase
Documents, (b) existing as of the Original Closing Date, as referenced in the
financial statements delivered to Buyer prior to the Original Closing Date, and
any renewals, refinancings or extensions thereof in a principal amount not
exceeding that outstanding as of the date of such renewal, refinancing or
extension, (c) incurred after the Original Closing Date to originate or acquire
Assets or to provide funding with respect to Assets, (d) required pursuant to
any Interest Rate Protection Agreements entered into pursuant to Section 8.11,
and (e) unsecured trade payables and personal property leases and financings
incurred in the ordinary course of business, so long as the maximum outstanding
amount of all liabilities described in this clause (e) shall at no time exceed
an amount equal to three hundred thousand dollars ($300,000) (it being agreed
that, for purposes hereof, "trade payables" shall not include unpaid legal fees
and unpaid transaction costs in connection with the execution of this Agreement
and the related Repurchase Documents, the acquisition or origination of
any Purchased Asset or any Transaction under this Agreement).  Seller shall not
(I) contract, create, incur, assume or permit to exist any Lien on or with
respect to any of its property or assets (including the Purchased Assets) of any
kind (whether real or personal, tangible or intangible), whether now owned or
hereafter acquired, other than, except with respect to any Purchased Asset, any
Permitted Liens, or (II) except as provided in the preceding clause (I), grant,
allow or enter into any agreement or arrangement with any Person that prohibits
or restricts or purports to prohibit or restrict the granting of any Lien on any
of the foregoing.

Section 8.06Maintenance of Records.  Seller shall keep and maintain all
documents, books, records and other information (including with respect to the
Purchased Assets) that are reasonably necessary or advisable in the conduct of
its business.

Section 8.07Financial Covenants.

(a)Neither Seller shall permit its Net Income during any fiscal year, determined
on an individual basis, to be less than zero.

(b)Each Seller shall comply at all times with all applicable Sub-Limits,
determined on an aggregate basis.

Section 8.08Delivery of Income.  Seller shall, and pursuant to Irrevocable
Redirection Notices shall cause the Underlying Obligors under the Purchased
Assets and all other applicable Persons to, remit all Income in respect of the
Purchased Assets into either one of the Servicing Agreement Accounts or the
Waterfall Account in accordance with Section 5.01 hereof on the day the related
payments are due.  Seller, Servicer and Sub-Servicer (a) shall comply with and
enforce each Irrevocable Redirection Notice, (b) shall not amend, modify, waive,
terminate or revoke any Irrevocable Redirection Notice without Buyer’s consent,
and (c) shall take all reasonable steps to enforce each Irrevocable Redirection
Notice.  In connection with each principal payment or prepayment under a
Purchased Asset, Seller shall provide or cause to be provided to Buyer and
Custodian sufficient detail to enable Buyer and Custodian to identify the
Purchased Asset to which such payment applies.  If Seller receives any rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any Purchased Assets, or otherwise in respect thereof, Seller shall accept
the same as Buyer’s agent, hold the same in trust for Buyer and immediately
deliver the same to Buyer or its designee in the exact

52

--------------------------------------------------------------------------------

 



form received, together with duly executed instruments of transfer, stock powers
or assignment in blank and such other documentation as Buyer shall reasonably
request.  If any Income is received by Seller, Guarantor or any Affiliate of
Seller or Guarantor, Seller shall pay or deliver such Income to Buyer or
Custodian on behalf of Buyer within two (2) Business Days after receipt, and,
until so paid or delivered, hold such Income in trust for Buyer, segregated from
other funds of Seller.

Section 8.09Delivery of Financial Statements and Other Information.  Seller
shall deliver the following to Buyer and any other Affiliated Hedge
Counterparty, as soon as available and in any event within the time periods
specified:

(a)within forty-five (45) days after the end of the first three (3) fiscal
quarters, (i) the unaudited balance sheets of Guarantor as at the end of such
period, (ii) the related unaudited statements of income, retained earnings and
cash flows for such period and the portion of the fiscal year through the end of
such period, setting forth in each case in comparative form the figures for the
previous year, (iii) a Compliance Certificate, (iv) a schedule listing all
assets and liabilities excluded from the Leverage Covenant calculations, as such
covenant is set forth in Section 15(b) of the Guarantee Agreement and (v) a
written certification by Seller and Guarantor of the market value of all Near
Cash Securities as determined by an independent third party valuation agent
reasonably acceptable to Buyer, showing all calculations and supporting
materials;

(b)within seventy-five (75) days after the end of each fiscal year of Guarantor,
(i) the audited balance sheets of Guarantor as at the end of such fiscal year,
(ii) the related statements of income, retained earnings and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, (iii) an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the financial condition and results of
operations of Guarantor as at the end of and for such fiscal year in accordance
with GAAP, (iv) a projections of Guarantor of the operating budget and cash flow
budget of Guarantor for the following fiscal year, to the extent such is
prepared and (v) a Compliance Certificate;

(c)all reports submitted to Guarantor by independent certified public
accountants in connection with each annual, interim or special audit of the
books and records of Guarantor made by such accountants, including any
management letter commenting on Guarantor’s internal controls;

(d)with respect to each Purchased Asset and related Mortgaged Property, on or
before each Remittance Date, all remittance, servicing, securitization,
exception and other reports, if any, and all operating and financial statements
and rent rolls of all Underlying Obligors for all Mortgaged Properties during
the prior month, when and as received from Sub‑Servicer, an Underlying Obligor,
a third‑party servicer or from any other source;

(e)all financial statements, reports, notices and other documents that Guarantor
sends to holders of its Equity Interests or makes to or files with any
Governmental Authority, promptly after the delivery or filing thereof;

(f)any other material agreements, correspondence, documents or other information
not included in an Underwriting Package on the related Purchase Date, which is
related to Seller or the Purchased Assets, as soon as possible after the
discovery thereof by Seller, any Intermediate Starwood Entity or Guarantor; and

(g)such other information regarding the financial condition, operations or
business of Seller, Guarantor or any Underlying Obligor as Buyer may reasonably
request including, without limitation, any such information which is otherwise
necessary to allow Buyer to monitor compliance with the terms of the Repurchase
Documents.



53

--------------------------------------------------------------------------------

 



Section 8.10Delivery of Notices.  Seller shall promptly (and in no event later
than one (1) Business Day from the date that Seller has Knowledge of each such
occurrence) notify Buyer and any other Affiliated Hedge Counterparty of the
occurrence of any of the following of which Seller has Knowledge, together with
a certificate of a Responsible Officer of Seller setting forth details of such
occurrence and any action Seller has taken or proposes to take with respect
thereto:

(a)a Representation Breach;

(b)any of the following: (i) with respect to any Purchased Asset or related
Mortgaged Property: material change in Market Value, material loss or damage,
material licensing or permit issues, violation of Requirements of Law, discharge
of or damage from Materials of Environmental Concern or any other actual or
expected event or change in circumstances that could reasonably be expected to
result in a default or material decline in value or cash flow, and (ii) with
respect to Seller: violation of Requirements of Law, material decline in the
value of Seller’s assets or properties, an Internal Control Event or other event
or circumstance that could reasonably be expected to have a Material Adverse
Effect;

(c)the existence of any Default, Event of Default or material default under or
related to a Purchased Asset, Purchased Asset Document, Indebtedness, Guarantee
Obligation or Contractual Obligation of Seller;

(d)the resignation or termination of Sub-Servicer under the Servicing and
Sub‑Servicing Agreement or of any other Servicer pursuant to the related
Servicing Agreement;

(e)the establishment of a rating by any Rating Agency applicable to Seller,
Guarantor, Manager or any Intermediate Starwood Entity, and any downgrade in or
withdrawal of such rating once established;

(f)the commencement of, settlement of or material judgment in any litigation,
action, suit, arbitration, investigation or other legal or arbitrable
proceedings before any Governmental Authority that (i) affects Seller,
Guarantor, any Purchased Asset, Pledged Collateral or any Mortgaged Property,
(ii) questions or challenges the validity or enforceability of any Repurchase
Document, Transaction, Purchased Asset or Purchased Asset Document, or
(iii) individually or in the aggregate, if adversely determined, could
reasonably be likely to have a Material Adverse Effect;

(g)loss of Guarantor’s status as a REIT; and

(h)if (i) any CMBS Purchased Asset is presented for consideration as part of any
securitization, (ii) Seller withdraws any such presentation or (iii) Seller
receives written notice that, for any reason, any such CMBS Purchased Asset has
been rejected or not accepted for such securitization.

Section 8.11Hedging.  The terms and provisions governing hedging under Section
8.11 are set forth in the Fee and Pricing Letter, and are hereby incorporated by
reference.

Section 8.12Escrow Imbalance.  Seller shall, no later than ten (10) Business
Days after learning of any material overdraw, deficit or imbalance in any escrow
or reserve account relating to a Purchased Asset, use reasonable efforts to
cause the applicable Underlying Obligor to correct and eliminate the same,
including by depositing its own funds into such account.

Section 8.13Guarantee Agreement.  If at any time (a) the obligations of any
Guarantor under the Guarantee Agreement shall cease to be in effect, (b) any
Insolvency Event has occurred with respect to Guarantor, or (c) any violation of
any provision set forth in Section 15 of the Guarantee Agreement should occur
and be continuing (any of the foregoing events, a “Guarantee Default”), then,
within sixty (60) days after the occurrence of any such Guarantee Default,
Seller shall cause a replacement guarantor acceptable to Buyer to

54

--------------------------------------------------------------------------------

 



assume in writing all obligations of Guarantor under the Guarantee Agreement or
become a Guarantor, as Buyer deems necessary to correct such Guarantee Default.

Section 8.14Pledge and Security Agreement.  Seller shall not take any direct or
indirect action that would cause Pledgor to breach any of its covenants under
the Pledge and Security Agreement.  Seller shall not permit any additional
Persons to acquire Equity Interests in Seller other than the Equity Interests
owned by Pledgor and pledged to Buyer pursuant to the Pledge Agreement, and
Seller shall not permit any sales, assignments, pledges or transfers of the
Equity Interests in Seller other than to Buyer.

Section 8.15Taxes.    Seller will continue to be a disregarded entity of
Guarantor for U.S. federal income tax purposes.  Seller and Guarantor will each
file all required federal tax returns and all other material tax returns,
domestic and foreign, required to be filed by them and will pay all federal and
other material taxes (including mortgage recording taxes), assessments, fees,
and other governmental charges (whether imposed with respect to their income or
any of their properties or assets) which become due and payable, other than any
such taxes, assessments, fees, or other governmental charges that are being
contested in good faith by appropriate proceedings diligently conducted and for
which appropriate reserves are established in accordance with GAAP.  Seller will
provide Buyer with written notice of any material suit or claim relating to any
such taxes, whether pending or, to the Knowledge of Seller, threatened by any
Governmental Authority.

Section 8.16Management Internalization.  Seller shall not permit Guarantor to
internalize its management without Buyer’s prior written approval, which shall
not be unreasonably withheld.

Section 8.17REIT Status.    Guarantor shall at all times continue to be (a)
qualified as a REIT as defined in Section 856 of the Code (after giving effect
to any cure or corrective periods or allowances, including pursuant to Code
Sections 856(c), 857 and 860), (b) entitled to a dividends paid deduction under
Section 857 of the Code with respect to dividends paid by it with respect to
each taxable year for which it claims a deduction on its Form 1120-REIT filed
with the United States Internal Revenue Service, and (c) a publicly traded
company listed, quoted or traded on and in good standing in respect of any Stock
Exchange.  Each of Seller-2 and Seller-2-A shall at all times be a disregarded
entity for U.S. federal income tax purposes.

Section 8.18Post-Closing Obligations. (a)    For any Purchased Asset acquired by
Seller on the secondary market from unaffiliated third parties, (i) Seller shall
deliver fully-executed Irrevocable Redirection Notices to Buyer prior to the
later to occur of (x) the next Remittance Date and (y) thirty (30) days from the
related Purchase Date, and (ii) if, in Buyer’s determination, Seller does not
have a perfected first-priority security interest in each bank account
constituting a portion of the collateral pledged in connection with each such
Purchased Asset and all amounts and assets at any time credited thereto, or any
such security interest is not fully assignable and has not been properly
previously fully assigned to Buyer, Seller shall, as soon as reasonably
practicable following the Purchase Date, cause the Underlying Obligor and/or
collection agent to enter into such contractual arrangements including, without
limitation, an Account Control Agreement with Seller that Buyer reasonably deems
necessary or desirable in order to validly grant and perfect Seller’s security
interest in such accounts, amounts and assets, in form and substance reasonably
acceptable to Buyer.

ARTICLE 9

SINGLE‑PURPOSE ENTITY

Section 9.01Covenants Applicable to Seller.  Seller shall (i) own and has owned
no assets, and shall not engage in any business, other than the assets and
transactions specifically contemplated by this Agreement and any other
Repurchase Document (provided,  however, that it shall not be a breach of the
foregoing covenant if Seller holds any Senior Interest or Junior Interest in a
Whole Loan or Mezzanine Loan which Senior or Junior Interest does not become a
Purchased Asset hereunder provided that such Asset is transferred to an
Affiliate of Seller prior to the Purchase Date for the related Purchased Asset),
(ii) not incur any Indebtedness or other obligation, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than (I) with respect to the Purchased Asset Documents and
the Retained Interests, (II) commitments to make loans which may become Eligible
Assets, and (III) as otherwise permitted

55

--------------------------------------------------------------------------------

 



under this Agreement, (iii) not make any loans or advances to any Affiliate or
third party and shall not acquire obligations or securities of its Affiliates,
in each case other than in connection with the origination or acquisition of
Assets for purchase under the Repurchase Documents, (iv) pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
only from its own assets, (v) comply with the provisions of its Governing
Documents, (vi) do all things necessary to observe organizational formalities
and to preserve its existence, and shall not amend, modify, waive provisions of
or otherwise change its Governing Documents in any material respect without the
prior written approval of Buyer, (vii) maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates
(except that such financial statements may be consolidated to the extent
consolidation is required under GAAP or as a matter of Requirements of Law;
provided, that (I) appropriate notation shall be made on such financial
statements to indicate the separateness of Seller from such Affiliate and to
indicate that Seller’s assets and credit are not available to satisfy the debts
and other obligations of such Affiliate or any other Person and (II) such assets
shall also be listed on Seller’s own separate balance sheet) and file its own
tax returns (except to the extent consolidation is required or permitted under
Requirements of Law), (viii) be, and at all times shall hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, and shall not
identify itself or any of its Affiliates as a division of the other,
(ix) maintain adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations and shall remain Solvent, (x) not engage in or suffer any
Change of Control, dissolution, winding up, liquidation, consolidation or merger
in whole or in part or convey or transfer all or substantially all of its
properties and assets to any Person (except as contemplated herein), (xi) not
commingle its funds or other assets with those of any Affiliate or any other
Person (except with those of the other Seller in accordance with the terms of
the Repurchase Documents) and shall maintain its properties and assets in such a
manner that it would not be costly or difficult to identify, segregate or
ascertain its properties and assets from those of any Affiliate or any other
Person, (xii) maintain its properties, assets and accounts separate from those
of any Affiliate or any other Person, (xiii) not hold itself out to be
responsible for the debts or obligations of any other Person (except for the
other Seller in accordance with the terms of the Repurchase Documents),
(xiv) not, without the prior unanimous written consent of all of its Independent
Directors or Independent Managers, take any Insolvency Action, (xv) (I) have at
all times at least one (1) Independent Director or Independent Manager (whose
vote is required to take any Insolvency Action), or such greater number if
necessary to comply with customary industry standards then-currently applicable
to bankruptcy remote entities, and (II) provide Buyer with up-to-date contact
information for each such Independent Director(s) or Independent Manager(s) and
a copy of the agreement pursuant to which each Independent Director(s) or
Independent Manager(s) consents to and serves as an “Independent Director” or
“Independent Manager” for Seller, (xvi) the Governing Documents for Seller shall
provide that for so long as any Repurchase Obligations remain outstanding, that
(I) Buyer be given at least two (2) Business Days prior notice of the removal
and/or replacement of any Independent Director or Independent Manager, together
with the name and contact information of the replacement Independent Director or
Independent Manager and evidence of the replacement’s satisfaction of the
definition of Independent Director or Independent Manager, (II) that, to the
fullest extent permitted by law, and notwithstanding any duty otherwise existing
at law or in equity, any Independent Director or Independent Manager shall
consider only the interests of Seller, including its respective creditors, in
acting or otherwise voting on the Insolvency Action, and (III) that, except for
duties to Seller as set forth in the immediately preceding clause (including
duties to the holders of the Equity Interests in Seller or Seller’s respective
creditors solely to the extent of their respective economic interests in Seller,
but excluding (A) all other interests of the holders of the Equity Interests in
Seller, (B) the interests of other Affiliates of Seller, and (C) the interests
of any group of Affiliates of which Seller is a part), the Independent Directors
or Independent Managers shall not have any fiduciary duties to the holders of
the Equity Interests in Seller, any officer or any other Person bound by the
Governing Documents; provided,  however, the foregoing shall not eliminate the
implied contractual covenant of good faith and fair dealing, (xvii) not enter
into any transaction with an Affiliate of Seller except on

56

--------------------------------------------------------------------------------

 



commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s‑length transaction, (xviii) maintain a sufficient number of
employees in light of contemplated business operations (xix) use separate
stationary, invoices and checks bearing its own name, (xx) allocate fairly and
reasonably any overhead for shared office space and for services performed by an
employee of an affiliate, (xxi) not pledge its assets to secure the obligations
of any other Person, and (xxii) not form, acquire or hold any Subsidiary or own
any Equity Interest in any other entity.

Section 9.02Additional Covenants Applicable to Seller. (a)  Seller (i) is and
shall remain a Delaware limited liability company, (ii) shall have at least one
Independent Director or Independent Manager serving as manager of such company,
(iii) shall not take any Insolvency Action and shall not cause or permit Pledgor
to take any Insolvency Action with respect to Seller, in each case unless all of
its Independent Director(s) or Independent Manager(s) then serving as managers
of the company shall have consented in writing to such action (directly or
indirectly), and (iv) shall have either (A) a member which owns no economic
interest in the company, has signed the company’s limited liability company
agreement and has no obligation to make capital contributions to the company, or
(B) two natural persons or one entity that is not a member of the company, that
has signed its limited liability company agreement and that, under the terms of
such limited liability company agreement becomes a member of the company
immediately prior to the resignation or dissolution of the last remaining member
of the company ceasing to be a member of the company.

ARTICLE 10


EVENTS OF DEFAULT AND REMEDIES

Section 10.01Events of Default.  Each of the following events shall be an “Event
of Default”:

(a)Seller fails to make a payment of (i) Margin Deficit or Repurchase Price
(other than Price Differential) when due, whether by acceleration or otherwise,
 (ii) Price Differential when due, or (iii) any other amount when due, in each
case under the Repurchase Documents;

(b)Seller fails to observe or perform in any material respect any other
Repurchase Obligation of Seller under the Repurchase Documents or the Purchased
Asset Documents to which Seller is a party, and (except in the case of a failure
to perform or observe the Repurchase Obligations of Seller under Section 8.04
and 18.08(a)) such failure continues unremedied for five (5) Business Days after
the earlier of receipt of notice thereof from Buyer or the discovery of such
failure by Seller (or such longer period as agreed to by Buyer, not to exceed
fifteen (15) days from the date of the underlying breach, but only if such
underlying breach is capable of being cured and so long as Seller diligently and
continuously takes all actions necessary to cure such underlying breach);

(c)any Representation Breach (other than a Representation Breach arising out of
any of the representations and warranties set forth on Schedule 1(a),  1(b),
 1(c) and 1(d) hereto, which will not, in and of themselves, be Events of
Default) exists and continues unremedied for ten (10) Business Days after the
earlier of receipt of notice thereof from Buyer or the discovery of such
Representation Breach by Seller;

(d)Seller or Guarantor defaults beyond any applicable grace period in paying any
amount or performing any obligation under any Indebtedness, Guarantee Obligation
or Contractual Obligation with an outstanding amount of at least $100,000 with
respect to Seller, or $25,000,000 with respect to Guarantor, and the effect of
such default is to permit the acceleration thereof (regardless of whether such
default is waived or such acceleration occurs);

(e)Seller or Guarantor defaults beyond any applicable grace period in paying any
amount or performing any obligation due to Buyer or any Affiliate of Buyer under
any other financing, hedging, security or other agreement between Seller or
Guarantor and Buyer or any Affiliate of Buyer;

57

--------------------------------------------------------------------------------

 



(f)an Insolvency Event occurs with respect to Seller, any Intermediate Starwood
Entity or Guarantor;

(g)a Change of Control occurs with respect to Seller, Manager, any Intermediate
Starwood Entity or Guarantor, without the prior written consent of Buyer, not to
be unreasonably withheld;

(h)a final judgment or judgments for the payment of money in excess of $100,000
with respect to Seller, or $25,000,000 with respect to Guarantor, in each case
in the aggregate and in each case that is not insured against is entered against
Seller or Guarantor by one or more Governmental Authorities and the same is not
satisfied, discharged (or provision has not been made for such discharge) or
bonded, or a stay of execution thereof has not been procured, within thirty (30)
days from the date of entry thereof;

(i)a Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller, or (iii) terminate the
activities of Seller as contemplated by the Repurchase Documents;

(j)Seller, any Intermediate Starwood Entity or Guarantor admits in writing that
it is not Solvent or is not able to perform any of its Repurchase Obligations,
Contractual Obligations, Guarantee Obligations, Capital Lease Obligations or
Off‑Balance Sheet Obligations;

(k)any provision of the Repurchase Documents, any right or remedy of Buyer or
obligation, covenant, agreement or duty of Seller thereunder, or any Lien,
security interest or control granted under or in connection with the Repurchase
Documents, Pledged Collateral or Purchased Assets terminates, is declared null
and void, ceases to be valid and effective, ceases to be the legal, valid,
binding and enforceable obligation of Seller or any other Person, or the
validity, effectiveness, binding nature or enforceability thereof is contested,
challenged, denied or repudiated by Seller or any other Person, in each case
directly, indirectly, in whole or in part, except that, Seller have a period of
three (3) Business Days from the date of each such violation to either
repurchase the related Purchased Asset from Buyer pursuant to Section 3.04 or
cure the related breach, as such cure is determined by Buyer or any Pledged
Collateral;

(l)Buyer ceases for any reason to have a valid and perfected first priority
security interest in any Purchased Asset except that, Seller have a period of
three (3) Business Days from the date of each such violation to cure the related
breach, as such cure is determined by Buyer;

(m)Seller, any Intermediate Starwood Entity or Guarantor is required to register
as an “investment company” (as defined in the Investment Company Act) or the
arrangements contemplated by the Repurchase Documents shall require registration
of Seller, Manager, any Intermediate Starwood Entity or Guarantor as an
“investment company”;

(n)Seller engages in any conduct or action where Buyer’s prior consent is
required by any Repurchase Document and Seller fails to obtain such consent;

(o)Seller, Sub-Servicer, Servicer, Guarantor, Manager, any Intermediate Starwood
Entity or any other Person or, due to the action or inaction of any of the
foregoing, (but not merely as a result of the unprompted failure by any
Underlying Obligor to make a payment under a Purchased Asset) any Underlying
Obligor or any other Person fails to deposit to one of the Servicing Agreement
Accounts or the Waterfall Account all Income and other amounts as required by
Section 5.01 and other provisions of this Agreement within two (2) Business Days
of when due, or the occurrence of a Sub‑Servicer Event of Default;

58

--------------------------------------------------------------------------------

 



(p)Guarantor’s audited annual financial statements or the notes thereto or other
opinions or conclusions stated therein are qualified or limited by reference to
the status of Guarantor as a “going concern” or a reference of similar import,
other than a qualification or limitation expressly related to Buyer’s rights in
the Purchased Assets;

(q)Guarantor (i) fails (A) to qualify as a REIT (after giving effect to any cure
or corrective periods or allowances or other actions, including pursuant to Code
Sections 856(c), 857, and 860, permitted to be taken by Guarantor to maintain
its REIT status), or (B) to continue to be entitled to a dividends paid
deduction under Section 857 of the Code with respect to dividends paid by it and
therefore fails the requirements of Code Section 857(a)(1) (after giving effect
to any cure or corrective provisions, including pursuant to Code Section 860) or
(ii) enters into a “prohibited transaction” as defined in Section
857(b)(6)(B)(iii) of the Code (taking into account Sections 857(b)(6)(C),
857(b)(6)(D) and 857(b)(6) (E) of the Code) that results in “prohibited
transactions taxes” having an amount greater than $25,000,000 being imposed on
Guarantor;

(r)any termination event, default or event of default (however defined) shall
have occurred with respect to a Seller Party under any Interest Rate Protection
Agreement and either (i) same is not cured, (ii) a replacement Interest Rate
Protection Agreement acceptable to Buyer in its reasonable discretion has not
been entered into and assigned to Buyer or (iii) the related Purchased Asset is
not repurchased by Seller on or before the earlier to occur of (I) the date that
is ten (10) Business Days after the occurrence of any such event and (II) the
next Remittance Date;

(s)Guarantor breaches any of the obligations, terms or conditions set forth in
the Guarantee Agreement and such breach remains uncured for at least three (3)
Business Days; or

(t)any Material Modification is made to any Purchased Asset Document without the
prior written consent of Buyer.

Section 10.02Remedies of Buyer as Owner of the Purchased Assets.  If an Event of
Default exists, at the option of Buyer, exercised by notice to Seller (which
option shall be deemed to be exercised, even if no notice is given,
automatically and immediately upon the occurrence of an Event of Default under
Section 10.01(f)), the Repurchase Date for all Purchased Assets shall be deemed
automatically and immediately to occur (the date on which such option is
exercised or deemed to be exercised, the “Accelerated Repurchase Date”).  If
Buyer exercises or is deemed to have exercised the foregoing option:

(a)All Repurchase Obligations shall become immediately due and payable on and as
of the Accelerated Repurchase Date.

(b)All amounts in the Waterfall Account and/or in the Servicing Agreement
Account established and maintained under the Servicing and Sub-Servicing
Agreement, together with all Income paid after the Accelerated Repurchase Date,
shall be retained by Buyer and applied in accordance with Article 5.

(c)Buyer may complete any assignments, allonges, endorsements, powers or other
documents or instruments executed in blank and otherwise obtain physical
possession of all Purchased Asset Documents and all other instruments,
certificates and documents then held by or on behalf of Custodian under the
Custodial Agreement.  Buyer may obtain physical possession of all Servicing
Files, Servicing Agreements and other files and records of Seller, Servicer or
Sub-Servicer.  Seller shall deliver to Buyer such assignments and other
documents with respect thereto as Buyer shall request.

(d)Buyer may immediately, at any time, and from time to time, exercise either of
the following remedies with respect to any or all of the Purchased
Assets:  (i) sell such Purchased Assets on a servicing-released basis and/or
without providing any representations and warranties on an “as‑is where is”
basis, in a recognized

59

--------------------------------------------------------------------------------

 



market and by means of a public or private sale at such price or prices as Buyer
accepts, and apply the net proceeds thereof in accordance with Article 5, or
(ii) retain such Purchased Assets and give Seller credit against the Repurchase
Price for such Purchased Assets (or if the amount of such credit exceeds the
Repurchase Price for such Purchased Assets, to credit against other Repurchase
Obligations due and any other amounts (without duplication) then owing to Buyer
by any other Person pursuant to any Repurchase Document, in such order and in
such amounts as determined by Buyer), in an amount equal to the market value of
such Purchased Assets.  Until such time as Buyer exercises either such remedy
with respect to a Purchased Asset, Buyer may hold such Purchased Asset for its
own account and retain all Income with respect thereto and apply such Income in
accordance with Article 5.

(e)The Parties agree that the Purchased Assets are of such a nature that they
may decline rapidly in value, and may not have a ready or liquid
market.  Accordingly, Buyer shall not be required to sell more than one
Purchased Asset on a particular Business Day, to the same purchaser or in the
same manner.  Buyer may determine whether, when and in what manner a Purchased
Asset shall be sold, it being agreed that both a good faith public and a good
faith private sale shall be deemed to be commercially reasonable.  Except as
expressly required herein or in the other Repurchase Documents, Buyer shall not
be required to give notice to Seller or any other Person prior to exercising any
remedy following the occurrence of an Event of Default.  If no prior notice is
given, Buyer shall give notice to Seller of the remedies exercised by Buyer
promptly thereafter.  Buyer shall act in good faith in exercising its rights and
remedies under this Article 10.

(f)Seller shall be liable to Buyer for (i) any amount by which the Repurchase
Obligations due to Buyer exceed the aggregate of the net proceeds and credits
referred to in the preceding clause (d), (ii) the amount of all actual
out-of-pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default,
(iii) any costs and losses payable under Section 12.03, and (iv) any other
actual loss, damage, cost or expense resulting from the occurrence of an Event
of Default.

(g)Buyer shall be entitled to an injunction, an order of specific performance or
other equitable relief to compel Seller to fulfill any of its obligations as set
forth in the Repurchase Documents, including this Article 10, if Seller fails or
refuses to perform its obligations as set forth herein or therein.

(h)Seller hereby appoints Buyer as attorney‑in‑fact of Seller for purposes of
carrying out the Repurchase Documents, including executing, endorsing and
recording any instruments or documents and taking any other actions that Buyer
deems necessary or advisable to accomplish such purposes, which appointment is
coupled with an interest and is irrevocable.

(i)Buyer may, without prior notice to Seller, exercise any or all of its set-off
rights including those set forth in Section 18.17 and pursuant to any other
Repurchase Document.  This Section 10.02(i) shall be without prejudice and in
addition to any right of set-off, combination of accounts, Lien or other rights
to which any Party is at any time otherwise entitled.

(j)All rights and remedies of Buyer under the Repurchase Documents, including
those set forth in Section 18.17, are cumulative and not exclusive of any other
rights or remedies that Buyer may have and may be exercised at any time when an
Event of Default exists.  Such rights and remedies may be enforced without prior
judicial process or hearing.  Seller agrees that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s‑length.  Seller hereby expressly waives
any defenses Seller might have to require Buyer to enforce its rights by
judicial process or otherwise arising from the use of nonjudicial process,
disposition of any or all of the Purchased Assets, or any other election of
remedies.

60

--------------------------------------------------------------------------------

 



ARTICLE 11


SECURITY INTEREST

Section 11.01Grant.  (a)  Buyer and Seller intend that the Transactions be sales
to Buyer of the Purchased Assets and not loans from Buyer to Seller secured by
the Purchased Assets.  However, to preserve and protect Buyer’s rights with
respect to the Purchased Assets and under the Repurchase Documents if any
Governmental Authority recharacterizes any Transaction with respect to a
Purchased Asset as other than a  sale, and as security for Seller’s performance
of the Repurchase Obligations, Seller hereby grants to Buyer a present Lien on
and security interest in all of the right, title and interest of Seller in, to
and under (i) the Purchased Assets (which for this purpose shall be deemed to
include the items described in the proviso in the definition thereof), and (ii)
each Interest Rate Protection Agreement with each Hedge Counterparty relating to
each Purchased Asset, and the transfer of the Purchased Assets to Buyer shall be
deemed to constitute and confirm such grant, to secure the payment and
performance of the Repurchase Obligations (including the obligation of Seller to
pay the Repurchase Price, or if the related Transaction is recharacterized as  a
loan, to repay such loan for the Repurchase Price) and all of the Related
Repurchase Obligations.

(b)As security for the payment and performance by each of the Related Sellers to
Buyer of the Related Repurchase Obligations of each of the Related Sellers,
Seller hereby grants to Buyer a Lien on and security interest in all of the
right, title and interest of Seller in, to and under (i) the Purchased Assets
(which for this purpose shall be deemed to include the items described in the
proviso in the definition thereof), and (ii) each Interest Rate Protection
Agreement with each Hedge Counterparty relating to any Purchased Asset, and the
transfers of the Purchased Assets to Buyer shall be deemed to constitute and
confirm such grant, to secure the payment and performance of all of the Related
Repurchase Obligations.

(c)Buyer hereby acknowledges and agrees that Buyer’s security interest in the
collateral described in Section 11.01(b) as security for the Related Repurchase
Obligations shall at all times be junior and subordinate in all respects to
Buyer’s security interest in such collateral as security for the Repurchase
Obligations.  The preceding subordination of Buyer’s security interest in such
collateral affects only the relative priority of Buyer’s security interest in
such collateral, and shall not subordinate the Related Repurchase Obligations in
right of payment to the Repurchase Obligations.

Section 11.02Effect of Grant.    If any circumstance described in Section 11.01
occurs, (a) this Agreement shall also be deemed to be a security agreement as
defined in the UCC, (b) Buyer shall have all of the rights and remedies provided
to a secured party by Requirements of Law (including the rights and remedies of
a secured party under the UCC and the right to set off any mutual debt and
claim) and under any other agreement between Buyer and Seller or between any
Affiliated Hedge Counterparty and Seller, (c) without limiting the generality of
the foregoing, Buyer shall be entitled to set off the proceeds of the
liquidation of the Purchased Assets against all of the Repurchase Obligations
and all of the Related Repurchase Obligations, without prejudice to Buyer’s
right to recover any deficiency, (d) the possession by Buyer or any of its
agents, including Custodian, of the Purchased Asset Documents, the Purchased
Assets and such other items of property as constitute instruments, money,
negotiable documents, securities or chattel paper shall be deemed to be
possession by the secured party for purposes of perfecting such security
interest under the UCC and Requirements of Law, and (e) notifications to Persons
(other than Buyer) holding such property, and acknowledgments, receipts or
confirmations from Persons (other than Buyer) holding such property, shall be
deemed notifications to, or acknowledgments, receipts or confirmations from,
securities intermediaries, bailees or agents (as applicable) of the secured
party for the purpose of perfecting such security interest under the UCC and
Requirements of Law.  The security interest of Buyer granted herein shall be,
and Seller hereby represents and warrants to Buyer and to all other Affiliated
Hedge Counterparties that it is, a first priority perfected security
interest.  For the avoidance of doubt, (A) each Purchased Asset and each
Interest Rate Protection Agreement relating to a Purchased Asset secures the
Repurchase Obligations of Seller with respect to all other

61

--------------------------------------------------------------------------------

 



Transactions and all other Purchased Assets, including any Purchased Assets that
are junior in priority to the Purchased Asset in question, and also secures all
of the Related Repurchase Obligations, and (B) if an Event of Default exists, no
Purchased Asset or Interest Rate Protection Agreement relating to a Purchased
Asset will be released from Buyer’s Lien or transferred to Seller until the
Repurchase Obligations and all of the Related Repurchase Obligations are
indefeasibly paid in full; provided,  however, notwithstanding the foregoing,
Buyer shall be required to release its Lien on any Purchased Asset in the event
of a repayment in full by the Underlying Obligor of any Whole Loan, Senior
Interest, Junior Interest, Mezzanine Loan or Mezzanine Participation Interest,
and Seller’s payment of the Repurchase Price with respect to such Purchased
Asset in accordance with Section 3.04.  Notwithstanding the foregoing, the
Repurchase Obligations shall be full recourse to Seller.

Section 11.03Seller to Remain Liable.  Buyer and Seller agree that the grant of
a security interest under this Article 11 shall not constitute or result in the
creation or assumption by Buyer of any Retained Interest or other obligation of
Seller or any other Person in connection with any Purchased Asset or any
Interest Rate Protection Agreement, whether or not Buyer exercises any right
with respect thereto.  Seller and any other related Seller Party, as applicable,
shall remain liable under the Purchased Assets, each Interest Rate Protection
Agreement, the Purchased Asset Documents to perform all of Seller’s or all other
Seller Party’s duties and obligations thereunder to the same extent as if the
Repurchase Documents had not been executed.

Section 11.04Waiver of Certain Laws.  Seller agrees, to the extent permitted by
Requirements of Law, that neither it nor anyone claiming through or under it
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Purchased Assets may be situated in order to prevent, hinder or delay
the enforcement or foreclosure of this Agreement, or the absolute sale of any of
the Purchased Assets or Interest Rate Protection Agreement relating to a
Purchased Asset or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
Seller, for itself and all who may at any time claim through or under it, hereby
waives, to the full extent that it may be lawful so to do, the benefit of all
such laws and any and all right to have any of the properties or assets
constituting the Purchased Assets or Interest Rate Protection Agreement relating
to a Purchased Asset marshaled upon any such sale, and agrees that Buyer or any
court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Purchased Assets and each Interest Rate Protection
Agreement relating to a Purchased Asset as an entirety or in such parcels as
Buyer or such court may determine.

ARTICLE 12


INCREASED COSTS; CAPITAL ADEQUACY

Section 12.01Market Disruption.    The terms and provisions regarding
circumstances affecting the ability to ascertain LIBOR are set forth in the Fee
and Pricing Letter, and are hereby incorporated by reference.

Section 12.02Illegality.    The terms and provisions regarding changes in
Requirements of Law are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.

Section 12.03Breakfunding.  In the event of (a) the failure by Seller to
terminate any Transaction after Seller has given a notice of termination
pursuant to Section 3.04, (b) any payment to Buyer on account of the outstanding
Repurchase Price, including a payment made pursuant to Section 3.04 but
excluding a payment made pursuant to Section 5.02, on any day other than a
Remittance Date (based on the assumption that Buyer funded its commitment with
respect to the Transaction in the London Interbank Eurodollar market and using
any reasonable attribution or averaging methods that Buyer deems appropriate and
practical) (upon request, Buyer shall provide Seller with notice of the
underlying calculation methodology), (c) any failure by Seller to sell Eligible
Assets to Buyer after Seller has notified Buyer of a proposed Transaction and
Buyer has agreed to purchase such Eligible Assets in accordance with this
Agreement, or (d) any conversion of the Pricing Rate to the Alternative Rate
because LIBOR is not available for any reason on a day that is not the last day
of

62

--------------------------------------------------------------------------------

 



the then‑current Pricing Period, Seller shall compensate Buyer for the cost and
expense which Buyer may sustain or incur arising from such event.  A certificate
of Buyer setting forth any amount or amounts that Buyer is entitled to receive
pursuant to this Section 12.03 shall be delivered to Seller and shall be
conclusive to the extent calculated in good faith and absent manifest
error.  Seller shall pay Buyer the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

Section 12.04Increased Costs.    The terms and provisions regarding increased
costs are set forth in the Fee and Pricing Letter, and are hereby incorporated
by reference.

Section 12.05Capital Adequacy.    The terms and provisions regarding capital
adequacy are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.

Section 12.06Taxes.

(a)Any and all payments by or on account of any obligation of Seller under any
Repurchase Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Seller
shall make (or cause to be made) such deduction or withholding and shall timely
pay (or cause to be timely paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable shall be increased by Seller as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 12.06) Buyer receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b)Seller shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)Seller shall indemnify Buyer, within ten  (10) Business Days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 12.06) paid by Buyer or required to be withheld or deducted
from a payment to Buyer, and any reasonable expenses arising therefrom or with
respect thereto,  whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.    A
certificate as to the amount of such payment or liability delivered to Seller by
Buyer shall be conclusive absent manifest error.

(d)As soon as practicable after any payment of Taxes by Seller to a Governmental
Authority pursuant to this Section 12.06, Seller shall deliver to Buyer the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Buyer.

(e)(i)  If Buyer is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Repurchase Document, Buyer shall
deliver to Seller, at the time or times reasonably requested by Seller, such
properly completed and executed documentation reasonably requested by Seller as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, Buyer, if reasonably requested by Seller, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Seller as will enable Seller to determine whether or not Buyer is
subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 12.06(e)(ii)(A),  Section
12.06(e)(ii)(B) and Section 12.06(e)(ii)(D) below) shall not be required if in
Buyer’s reasonable judgment such completion, execution or submission would
subject Buyer to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of Buyer.

63

--------------------------------------------------------------------------------

 



(ii)Without limiting the generality of the foregoing,

(A)if Buyer is a U.S. Person, it shall deliver to Seller on or prior to the date
on which Buyer becomes a Party under this Agreement (and from time to time
thereafter upon the reasonable request of Seller), executed originals of IRS
Form W-9 certifying that Buyer is exempt from U.S. federal backup withholding
tax;

(B)if Buyer is a Foreign Buyer, it shall, to the extent it is legally entitled
to do so, deliver to Seller (in such number of copies as shall be requested by
Seller) on or prior to the date on which Buyer becomes a Party under this
Agreement (and from time to time thereafter upon the reasonable request of
Seller), whichever of the following is applicable:

(I)in the case of a Foreign Buyer claiming the benefits of an income tax treaty
to which the United States is a party, (x) with respect to payments of interest
under any Repurchase Document, executed originals of IRS Form W‑8BEN or IRS Form
W‑8BEN‑E (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Repurchase
Document, IRS Form W‑8BEN or IRS Form W‑8BEN‑E (as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II)executed originals of IRS Form W‑8ECI;

(III)in the case of a Foreign Buyer claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Buyer is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Seller within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W‑8BEN or IRS
Form W‑8BEN‑E (as applicable); or

(IV)to the extent a Foreign Buyer is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN,
IRS Form W‑8BEN‑E, a U.S. Tax Compliance Certificate, IRS Form W‑9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Buyer is a partnership and one or more direct or indirect
partners of such Foreign Buyer are claiming the portfolio interest exemption,
such Foreign Buyer may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

(C)if Buyer is a Foreign Buyer, it shall, to the extent it is legally entitled
to do so, deliver to Seller (in such number of copies as shall be requested by
Seller) on or prior to the date on which Buyer becomes a Party under this
Agreement (and from time to time thereafter upon the reasonable request of
Seller), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Seller to determine the withholding or
deduction required to be made; and

(D)if a payment made to Buyer under any Repurchase Document would be subject to
U.S. federal withholding Tax imposed by FATCA if Buyer were to fail to comply
with the

64

--------------------------------------------------------------------------------

 



applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), Buyer shall deliver to
Seller at the time or times prescribed by law and at such time or times
reasonably requested by Seller such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Seller as may be necessary for
Seller to comply with its obligations under FATCA and to determine that Buyer
has complied with Buyer’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Buyer agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Seller in writing of its legal inability to do
so.

(f)If any Party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 12.06 (including by the payment of additional amounts
pursuant to this Section 12.06), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 12.06 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 12.06(f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 12.06(f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 12.06(f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This Section 12.06(f) shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(g)For the avoidance of doubt, for purposes of this Section 12.06, the term
“applicable law” includes FATCA.

Section 12.07Payment and Survival of Obligations.  Buyer may at any time send
Seller a notice showing the calculation of any amounts payable pursuant to this
Article 12, and Seller shall pay such amounts to Buyer within ten (10) Business
Days after Seller receives such notice.  The obligations of Seller under this
Article 12 shall apply to Eligible Assignees and Participants and survive any
assignment of rights by, or the replacement of Buyer, the termination of the
Transactions and the repayment, satisfaction or discharge of all obligations
under any Repurchase Document.

ARTICLE 13


INDEMNITY AND EXPENSES

Section 13.01Indemnity.

(a)Seller shall release, defend, indemnify and hold harmless Buyer, Affiliates
of Buyer and its and their respective officers, directors, shareholders,
partners, members, owners, employees, agents, attorneys,

65

--------------------------------------------------------------------------------

 



Affiliates and advisors (each an “Indemnified Person” and collectively the
“Indemnified Persons”), against, and shall hold each Indemnified Person
harmless, on an after-Tax basis, from any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits,  fees, costs, expenses
(including reasonable legal fees, charges, and disbursements of any counsel for
any such Indemnified Person and expenses), penalties or fines of any kind that
may be imposed on, incurred by or asserted against any such Indemnified Person
(collectively, the “Indemnified Amounts”) in any way relating to, arising out of
or resulting from or in connection with (i) the Repurchase Documents, the
Purchased Asset Documents, the Purchased Assets, the Pledged Collateral, the
Transactions, any Mortgaged Property or related property, or any action taken or
omitted to be taken by any Indemnified Person in connection with or under any of
the foregoing, or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of any Repurchase Document, any Transaction, any Purchased Asset, any
Purchased Asset Document or any Pledged Collateral, (ii) any claims, actions or
damages by an Underlying Obligor (and, in the case of a Mezzanine Loan or
Mezzanine Participation Interest, the Underlying Obligor with respect to the
related Whole Loan) or lessee with respect to a Purchased Asset, (iii) any
violation or alleged violation of, non-compliance with or liability under any
Requirements of Law, (iv) ownership of, Liens on, security interests in or the
exercise of rights or remedies under any of the items referred to in the
preceding clause (i), (v) any accident, injury to or death of any person or loss
of or damage to property occurring in, on or about any Mortgaged Property or on
the adjoining sidewalks, curbs, parking areas, streets or ways, (vi) any use,
nonuse or condition in, on or about, or possession, alteration, repair,
operation, maintenance or management of, any Mortgaged Property or on the
adjoining sidewalks, curbs, parking areas, streets or ways, (vii) any failure by
Seller to perform or comply with any Repurchase Document, Purchased Asset
Document or Purchased Asset, (viii) performance of any labor or services or the
furnishing of any materials or other property in respect of any Mortgaged
Property or Purchased Asset, (ix) any claim by brokers, finders or similar
Persons claiming to be entitled to a commission in connection with any lease or
other transaction involving any Repurchase Document, Purchased Asset or
Mortgaged Property, (x) the execution, delivery, filing or recording of any
Repurchase Document, Purchased Asset Document or any memorandum of any of the
foregoing, (xi) any Lien or claim arising on or against any Purchased Asset or
related Mortgaged Property under any Requirements of Law or any liability
asserted against Buyer or any Indemnified Person with respect thereto,
(xii) (1) a past, present or future violation or alleged violation of any
Environmental Laws in connection with any Mortgaged Property by any Person or
other source, whether related or unrelated to Seller or any Underlying Obligor
 (and, in the case of a Mezzanine Loan or Mezzanine Participation Interest, the
Underlying Obligor with respect to the related Whole Loan), (2) any presence of
any Materials of Environmental Concern in, on, within, above, under, near,
affecting or emanating from any Mortgaged Property in violation of Environmental
Law, (3) the failure to timely perform any Remedial Work required under the
Purchased Asset Documents or pursuant to Environmental Law, (4) any past,
present or future activity by any Person or other source, whether related or
unrelated to Seller or any Underlying Obligor (and, in the case of a Mezzanine
Loan or Mezzanine Participation Interest, the Underlying Obligor with respect to
the related Whole Loan) in connection with any actual, proposed or threatened
use, treatment, storage, holding, existence, disposition or other release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
any Mortgaged Property of any Materials of Environmental Concern at any time
located in, under, on, above or affecting any Mortgaged Property, in each case,
in violation of Environmental Law, (5) any past, present or future actual
Release (whether intentional or unintentional, direct or indirect, foreseeable
or unforeseeable) to, from, on, within, in, under, near or affecting any
Mortgaged Property by any Person or other source, whether related or unrelated
to Seller or any Underlying Obligor  (and, in the case of a Mezzanine Loan or
Mezzanine Participation Interest, the Underlying Obligor with respect to the
related Whole Loan), in each case, in violation of Environmental Law, (6) the
imposition, recording or filing or the threatened imposition, recording or
filing of any Lien on any Mortgaged Property with regard to, or as a result of,
any Materials of Environmental Concern or pursuant to any Environmental Law, or
(7) any misrepresentation or failure to perform any obligations pursuant to any
Repurchase Document, or Purchased Asset Document relating to environmental
matters in any way, (xiii) any business communications or dealings between the
Parties relating thereto, or (xiv) Seller’s

66

--------------------------------------------------------------------------------

 



conduct, activities, actions and/or inactions in connection with, relating to or
arising out of any of the foregoing clauses of this Section 13.01, that, in each
case, results from anything whatsoever other than any Indemnified Person’s gross
negligence or intentional misconduct, as determined by a court of competent
jurisdiction pursuant to a final, non‑appealable judgment.  In any suit,
proceeding or action brought by an Indemnified Person in connection with any
Purchased Asset for any sum owing thereunder, or to enforce any provisions of
any Purchased Asset, Seller shall defend, indemnify and hold such Indemnified
Person harmless from and against all expense, loss or damage suffered by reason
of any defense, set‑off, counterclaim, recoupment or reduction of liability
whatsoever of the account debtor or Underlying Obligor (and, in the case of a
Mezzanine Loan or Mezzanine Participation Interest, the Underlying Obligor with
respect to the related Whole Loan) arising out of a breach by Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or Underlying
Obligor (and, in the case of a Mezzanine Loan or Mezzanine Participation
Interest, the Underlying Obligor with respect to the related Whole Loan) from
Seller.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 13.01 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by Seller, an Indemnified Person or any other Person or any Indemnified Person
is otherwise a party thereto and whether or not any Transaction is entered into.
 This Section 13.01(a) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(b)If for any reason the indemnification provided in this Section 13.01 is
unavailable to the Indemnified Person or is insufficient to hold an Indemnified
Person harmless, even though such Indemnified Person is entitled to
indemnification under the express terms thereof, then Seller shall contribute to
the amount paid or payable by such Indemnified Person as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative benefits received by such Indemnified Person on the one hand and Seller
on the other hand, the relative fault of such Indemnified Person, and any other
relevant equitable considerations.

(c)An Indemnified Person may at any time send Seller a notice showing the
calculation of Indemnified Amounts, and Seller shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Seller
receives such notice.  The obligations of Seller under this Section 13.01 shall
apply (without duplication) to Eligible Assignees and Participants and survive
the termination of this Agreement.

Section 13.02Expenses.  Seller shall promptly on demand pay to or as directed by
Buyer all third‑party out‑of‑pocket costs and expenses (including legal,
accounting and advisory fees and expenses) incurred by Buyer in connection with
(a) the development, evaluation, preparation, negotiation, execution,
consummation, delivery and administration of, and any amendment, supplement or
modification to, or extension, renewal or waiver of, the Repurchase Documents
and the Transactions, (b) any Asset or Purchased Asset, including pre‑purchase
and/or ongoing due diligence, inspection, testing, review, recording,
registration, travel custody, care, insurance or preservation, (c) the
enforcement of the Repurchase Documents or the payment or performance by Seller
of any Repurchase Obligations, and (d) any actual or attempted sale, exchange,
enforcement, collection, compromise or settlement relating to the Purchased
Assets.

ARTICLE 14


INTENT

Section 14.01Safe Harbor Treatment.  The Parties intend (a) for each Transaction
to qualify for the safe harbor treatment provided by the Bankruptcy Code and for
Buyer to be entitled to all of the rights, benefits and protections afforded to
Persons under the Bankruptcy Code with respect to a “repurchase agreement” as
defined in Section 101(47) of the Bankruptcy Code (to the extent that a
Transaction has a maturity date of less than one (1) year) and a “securities
contract” as defined in Section 741(7) of the Bankruptcy Code and that payments
and transfers under this Agreement constitute transfers made by, to or for the
benefit of a financial institution, financial participant or repo participant
within the meaning of

67

--------------------------------------------------------------------------------

 



Section 546(e) or 546(f) of the Bankruptcy Code, (b) for the Guarantee Agreement
and the Pledge Agreement to each constitute a security agreement or arrangement
or other credit enhancement within the meaning of Section 101 of the Code
related to a “securities contract” as defined in Section 741(7)(A)(xi) of the
Bankruptcy Code and, to the extent that the Guarantee Agreement and the Pledge
Agreement relate to a Transaction that has a maturity date of less than one (1)
year, a “repurchase agreement” as that term is defined in Section 101(47)(A)(v)
of the Bankruptcy Code, and (c) that Buyer (for so long as Buyer is a “financial
institution,” “financial participant,” “repo participant,” “master netting
participant” or other entity listed in Section 555, 362(b)(6) or 362(b)(7) of
the Bankruptcy Code) shall be entitled to the “safe harbor” benefits and
protections afforded under the Bankruptcy Code with respect to a “repurchase
agreement,” “securities contract” and a “master netting agreement,” including
(x) the rights, set forth in Article 10 and in Sections 555, 559 and 561 of the
Bankruptcy Code, to liquidate the Purchased Assets and terminate this Agreement,
and (y) the right to offset or net out as set forth in Article 10 and Section
18.17 and in Sections 362(b)(6), 362(b)(7), 362(b)(27), 362(o) and 546 of the
Bankruptcy Code.

Section 14.02Liquidation.  The Parties acknowledge and agree that (a) Buyer’s
right to liquidate Purchased Assets delivered to it in connection with
Transactions hereunder or to exercise any other remedies pursuant to Articles 10
and 11 and as otherwise provided in the Repurchase Documents is a contractual
right to liquidate such Transactions as described in Sections 555, 559 and 561
of the Bankruptcy Code.

Section 14.03Qualified Financial Contract.  The Parties acknowledge and agree
that if a Party is an “insured depository institution,” as such term is defined
in the Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).

Section 14.04Netting Contract.  The Parties acknowledge and agree that this
Agreement constitutes a “netting contract” as defined in and subject to Title IV
of the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”)
and each payment entitlement and payment obligation under any Transaction shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation,” respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

Section 14.05Master Netting Agreement.  The Parties intend that this Agreement,
the Guarantee Agreement and the Pledge and Security Agreement constitute a
“master netting agreement” as defined in Section 101(38A) of the Bankruptcy
Code.

ARTICLE 15


DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The Parties acknowledge that they have been advised and understand that:

(a)if one of the Parties is a broker or dealer registered with the Securities
and Exchange Commission under Section 14 of the Exchange Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 do not protect the other Party
with respect to any Transaction;

(b)if one of the Parties is a government securities broker or a government
securities dealer registered with the Securities and Exchange Commission under
Section 14C of the Exchange Act, the Securities Investor Protection Act of 1970
will not provide protection to the other Party with respect to any Transaction;

68

--------------------------------------------------------------------------------

 



(c)if one of the Parties is a financial institution, funds held by or on behalf
of the financial institution pursuant to any Transaction are not a deposit and
therefore are not insured by the Federal Deposit Insurance Corporation or the
National Credit Union Share Insurance Fund, as applicable; and

(d)if one of the Parties is an “insured depository institution” as that term is
defined in Section 1813(c)(2) of Title 12 of the United States Code, funds held
by or on behalf of the financial institution pursuant to any Transaction are not
a deposit and therefore are not insured by the Federal Deposit Insurance
Corporation, the Savings Association Insurance Fund or the Bank Insurance Fund,
as applicable.

ARTICLE 16


NO RELIANCE

Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:

(a)It is not relying (for purposes of making any investment decision or
otherwise) on any advice, counsel or representations (whether written or oral)
of the other Party, other than the representations expressly set forth in the
Repurchase Documents;

(b)It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based on its own
judgment and on any advice from such advisors as it has deemed necessary and not
on any view expressed by the other Party;

(c)It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Repurchase
Documents and each Transaction and is capable of assuming and willing to assume
(financially and otherwise) those risks;

(d)It is entering into the Repurchase Documents and each Transaction for the
purposes of managing its borrowings or investments or hedging its underlying
assets or liabilities and not for purposes of speculation;

(e)It is not acting as a fiduciary or financial, investment or commodity trading
advisor for the other Party and has not given the other Party (directly or
indirectly through any other Person) any assurance, guaranty or representation
whatsoever as to the merits (either legal, regulatory, tax, business,
investment, financial accounting or otherwise) of the Repurchase Documents or
any Transaction; and

(f)No partnership or joint venture exists or will exist as a result of the
Transactions or entering into and performing the Repurchase Documents.

ARTICLE 17


SERVICING

This Article 17 shall apply to all Purchased Assets.

Section 17.01Servicing Rights.  The terms and provisions governing Servicing
Rights under Section 17.01 are set forth in the Fee and Pricing Letter, and are
hereby incorporated by reference.



69

--------------------------------------------------------------------------------

 



Section 17.02Accounts Related to Purchased Assets.  All accounts directly
related to the Purchased Assets shall be maintained at institutions reasonably
acceptable to Buyer, and Seller shall cause each Underlying Obligor to enter
into the contractual arrangements with Seller that are necessary in order to
create a perfected security interest in favor of Seller in all such accounts,
including, without limitation, an Account Control Agreement in form and
substance reasonably acceptable to Buyer and its outside counsel.  Seller shall
execute all documents necessary to assign all of Seller’s rights in such
accounts to Buyer.

Section 17.03Servicing Reports.  Seller shall deliver and cause Sub-Servicer to
deliver to Buyer and Custodian a monthly remittance report on or before the 15th
day of each month containing servicing information, including those fields
reasonably requested by Buyer from time to time, on an asset‑by‑asset and in the
aggregate, with respect to the Purchased Assets for the month (or any portion
thereof) before the date of such report.

Section 17.04Servicing Agreement Accounts.    Sellers shall cause each Servicing
Agreement Account which is not maintained at Wells Fargo Bank, N.A. at all times
to be (i) established and maintained at an Eligible Institution and (ii) subject
to a Servicing Agreement, cash management agreement and/or lockbox account
agreement, in each case, in form and substance acceptable to Buyer in its sole
discretion.

ARTICLE 18


MISCELLANEOUS

Section 18.01Governing Law.    THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

Section 18.02Submission to Jurisdiction; Service of Process.  Each of Buyer and
Seller irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Repurchase Documents, or for
recognition or enforcement of any judgment, and each Party irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court.  Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or the other Repurchase
Documents shall affect any right that Buyer may otherwise have to bring any
action or proceeding arising out of or relating to the Repurchase Documents
against Seller or its properties in the courts of any jurisdiction.  Each Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Requirements of Law, any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to the
Repurchase Documents in any court referred to above, and the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.  Each Party irrevocably consents to service of process in the manner
provided for notices in Section 18.12.  Nothing in this Agreement will affect
the right of any Party hereto to serve process in any other manner permitted by
applicable law.

70

--------------------------------------------------------------------------------

 



Section 18.03IMPORTANT WAIVERS.

(a)SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO
ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON.

(b)TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF
CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF
EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  INSTEAD,
ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A
JURY.

(c)TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, SELLER HEREBY WAIVES ANY
RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY INDEMNIFIED
PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED ON STATUTE,
CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF
SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF ACTION,
INCLUDING ANY CLAIM OR ACTION ALLEGING GROSS NEGLIGENCE, RECKLESS DISREGARD,
WILLFUL OR WONTON MISCONDUCT, FAILURE TO EXERCISE REASONABLE CARE OR FAILURE TO
ACT IN GOOD FAITH.  NO INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR
THE TRANSACTIONS.

(d)SELLER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BUYER OR AN
INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BUYER OR AN
INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS
SECTION 18.03 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES.  THE SCOPE OF
SUCH WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE REPURCHASE
DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

(e)EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03 ARE A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS ALREADY
RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND THAT SUCH
PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE DEALINGS
UNDER THE REPURCHASE DOCUMENTS.  EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT
IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH
LEGAL COUNSEL.

71

--------------------------------------------------------------------------------

 



(f)THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT THEY MAY NOT
BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE DOCUMENTS.  IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(g)THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF THE
REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE REPURCHASE
OBLIGATIONS.

Section 18.04Integration.  The Repurchase Documents supersede and integrate all
previous negotiations, contracts, agreements and understandings (whether written
or oral) between the Parties relating to a sale and repurchase of Purchased
Assets and the other matters addressed by the Repurchase Documents, and contain
the entire final agreement of the Parties relating to the subject matter
thereof.

Section 18.05Single Agreement.  Seller agrees that (a) each Transaction is in
consideration of and in reliance on the fact that all Transactions constitute a
single business and contractual relationship, and that each Transaction has been
entered into in consideration of the other Transactions, (b) a default by it in
the payment or performance of any its obligations under a Transaction shall
constitute a default by it with respect to all Transactions, (c) Buyer may set
off claims and apply properties and assets held by or on behalf of Buyer with
respect to any Transaction against the Repurchase Obligations owing to Buyer
with respect to other Transactions, and (d) payments, deliveries and other
transfers made by or on behalf of Seller with respect to any Transaction shall
be deemed to have been made in consideration of payments, deliveries and other
transfers with respect to all Transactions, and the obligations of Seller to
make any such payments, deliveries and other transfers may be applied against
each other and netted.

Section 18.06Use of Employee Plan Assets.  No assets of an employee benefit plan
subject to any provision of ERISA shall be used by either Party in a
Transaction.

Section 18.07Survival and Benefit of Seller’s Agreements.  The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns.  All of
Seller’s representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the Repurchase Documents
and the payment in full of the Repurchase Obligations, and shall apply to and
benefit all Indemnified Persons, Buyer and its successors and assigns,  Eligible
Assignees and Participants.  No other Person shall be entitled to any benefit,
right, power, remedy or claim under the Repurchase Documents.

Section 18.08Assignments and Participations.

(a)Sellers shall not sell, assign or transfer any of its rights or the
Repurchase Obligations or delegate its duties under this Agreement or any other
Repurchase Document without the prior written consent of Buyer, and any attempt
by a Seller to do so without such consent shall be null and void.

(b)Buyer may at any time, without the consent of either Seller or Guarantor,
sell participations to any Person (other than a natural person or Seller,
Guarantor or any Affiliate of Seller or Guarantor) (a “Participant”) in up to
one hundred percent (100%) (in the aggregate, in one or more transactions,
including any assignments under Section 18.08(c)) of Buyer’s rights and/or
obligations under the Repurchase Documents; provided, that, as conditions to the
sale of such participations, (i) Buyer’s obligations and Seller’s rights and
obligations under the Repurchase Documents shall remain unchanged, (ii) Buyer
shall remain solely responsible to Seller for the performance of such
obligations, (iii) Seller shall continue to deal solely and directly with Buyer
in connection with Buyer’s rights and obligations under the Repurchase
Documents, and (iv) each Participant agrees to be bound by the confidentiality
provisions set forth in Section 18.10; provided, that, so long as no Event of
Default has occurred and is continuing, Buyer shall retain full decision-making
authority under the Repurchase

72

--------------------------------------------------------------------------------

 



Documents.  No Participant shall have any right to approve any amendment, waiver
or consent with respect to any Repurchase Document, except to the extent that
the Repurchase Price or Price Differential of any Purchased Asset would be
reduced or the Repurchase Date of any Purchased Asset would be postponed.  Each
Participant shall be entitled to the benefits of Article 12 (subject to the
requirements and limitations and obligations set forth therein, including the
requirements under Section 12.06(e) (it being understood that the documentation
required under Section 12.06(e) shall be delivered to the participating Buyer))
and Article 13 to the same extent as if it had acquired its interest by
assignment pursuant to Section 18.08(c),  provided that such Participant shall
not be entitled to receive any greater payment under Section 12.04 or Section
12.06 than its participating Buyer would have been entitled to receive, except
to the extent such entitlement to receive a greater payment results from the
adoption of or any change in any Requirements of Law or in the interpretation or
application thereof by a Governmental Authority or compliance by Buyer or such
Participant with a request or directive (whether or not having the force of law)
from a central bank or other Governmental Authority having jurisdiction over
Buyer or such Participant, in each case made or issued after the Participant
acquired the applicable participation.  To the extent permitted by Requirements
of Law, each Participant shall also be entitled to the benefits of
Sections 10.02(j) and 18.17 to the same extent as if it had acquired its
interest by assignment pursuant to Section 18.08(c).

(c)Buyer may at any time, without the consent of either Seller or Guarantor but
upon notice to Seller, sell and assign to any Eligible Assignee up to one
hundred percent (100%) (in the aggregate, in one or more transactions, and
including any participations under Section 18.08(b)) of the rights and
obligations of Buyer under the Repurchase Documents.  Each such assignment shall
be made pursuant to an Assignment and Acceptance substantially in the form of
Exhibit F (an “Assignment and Acceptance”),  a copy of which shall be delivered
to Seller as soon as reasonably possible after the execution thereof. From and
after the effective date of such Assignment and Acceptance, (i) such Eligible
Assignee shall be a Party and, to the extent provided therein, have the rights
and obligations of Buyer under the Repurchase Documents with respect to the
percentage and amount of the Repurchase Price allocated to it; provided that
Buyer shall remain solely responsible to Seller for the performance of Buyer’s
obligations under the Repurchase Documents, (ii) Seller shall continue to deal
solely and directly with Buyer in connection with Buyer’s rights and obligations
under the Repurchase Documents, and (iii) Buyer will give prompt written notice
thereof (including identification of the Eligible Assignee and the amount of
Repurchase Price allocated to it) to each Party (but Buyer shall not have any
liability for any failure to timely provide such notice).  Any sale or
assignment by Buyer of rights or obligations under the Repurchase Documents that
does not comply with this Section 18.08(c) shall be treated for purposes of the
Repurchase Documents as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 18.08(b).

(d)Seller shall cooperate with Buyer in connection with any such sale and
assignment of participations or assignments and shall enter into such
restatements of, and amendments, supplements and other modifications to, the
Repurchase Documents to give effect to any such sale or assignment; provided,
that none of the foregoing shall change any economic or other material term of
the Repurchase Documents in a manner adverse to Seller without the consent of
Seller.

(e)[Intentionally Omitted].

(f)Buyer, acting solely for this purpose as a non-fiduciary agent of Seller,
shall maintain a copy of  each Assignment and Acceptance and a register for the
recordation of the names and addresses of the Eligible Assignees that become
Parties hereto and, with respect to each such Eligible Assignee, the aggregate
assigned Purchase Price and applicable Price Differential (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Parties shall treat each Person whose name is recorded in the Register

73

--------------------------------------------------------------------------------

 



pursuant to the terms hereof as a Buyer for all purposes of this Agreement.  The
Register shall be available for inspection by the Parties at any reasonable time
and from time to time upon reasonable prior notice.

(g)Each Party that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of Seller, maintain a register on which it enters the
name and address of each Participant and, with respect to each such Participant,
the aggregate participated Purchase Price and applicable Price Differential, and
any other interest in any obligations under the Repurchase Documents (the
“Participant Register”); provided that Buyer shall not have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any obligations under any Repurchase Document) to any Person except to the
extent that such disclosure is necessary to establish that such obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and Buyer shall treat each Person whose name is recorded in the
Participant Register as the owner of the applicable participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

Section 18.09Ownership and Hypothecation of Purchased Assets.    Title to all
Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates and, subject to the terms of the Repurchase Documents, Buyer or its
designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee.  Subject to Section 18.08,  Buyer or its designee may,
at any time, without the consent of either Seller or Guarantor, engage in
repurchase transactions with the Purchased Assets or otherwise sell, pledge,
repledge, transfer, hypothecate, or rehypothecate the Purchased Assets to
Eligible Assignees, all on terms that Buyer may determine; provided, that no
such transaction shall affect the obligations of Buyer to transfer the Purchased
Assets to Seller on the applicable Repurchase Dates free and clear of any
pledge, Lien, security interest, encumbrance, charge or other adverse claim.  
 In the event Buyer engages in a repurchase transaction with any of the
Purchased Assets or otherwise pledges or hypothecates any of the Purchased
Assets, Buyer shall have the right to assign to Buyer’s counterparty any of the
applicable representations or warranties herein and the remedies for breach
thereof, as they relate to the Purchased Assets that are subject to such
repurchase transaction.

Section 18.10Confidentiality.  All information regarding the terms set forth in
any of the Repurchase Documents or the Transactions shall be kept confidential
and shall not be disclosed by either Party to any Person except (a) to the
Affiliates of such Party or its or their respective directors, officers,
employees, agents, advisors, attorneys, accountants and other representatives
who are informed of the confidential nature of such information and instructed
to keep it confidential, (b) to the extent requested by any regulatory
authority, stock exchange, government department or agency, or required by
Requirements of Law, (c) to the extent required to be included in the financial
statements of either Party or an Affiliate thereof, (d) to the extent required
to exercise any rights or remedies under the Repurchase Documents, Purchased
Assets or underlying Mortgaged Properties, (e) to the extent required to
consummate and administer a Transaction, (f) in the event any Party is legally
compelled to make pursuant to deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process by court order of a
court of competent jurisdiction, and (g) to any actual or prospective
Participant, Eligible Assignee or Hedge Counterparty that agrees to comply with
this Section 18.10;  provided, that, except with respect to the disclosures by
Buyer under clause (g) of this Section 18.10, no such disclosure made with
respect to any Repurchase Document shall include a copy of such Repurchase
Document to the extent that a summary would suffice, but if it is necessary for
a copy of any Repurchase Document to be disclosed, all pricing and other
economic terms set forth therein shall be redacted before disclosure.

Section 18.11No Implied Waivers; Amendments.  No failure on the part of Buyer to
exercise, or delay in exercising, any right or remedy under the Repurchase
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof

74

--------------------------------------------------------------------------------

 



or the exercise of any other right.  The rights and remedies in the Repurchase
Documents are cumulative and not exclusive of any rights and remedies provided
by law.  Application of the Default Rate after an Event of Default shall not be
deemed to constitute a waiver of any Event of Default or Buyer’s rights and
remedies with respect thereto, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
is applied.  Except as otherwise expressly provided in the Repurchase Documents,
no amendment, waiver or other modification of any provision of the Repurchase
Documents shall be effective without the signed agreement of Seller and
Buyer.  Any waiver or consent under the Repurchase Documents shall be effective
only if it is in writing and only in the specific instance and for the specific
purpose for which given.

Section 18.12Notices and Other Communications.    Unless otherwise provided in
this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email if
also sent by one of the foregoing, to the address for such Party specified in
Annex I or such other address as such Party shall specify from time to time in a
notice to the other Party.  Any of the foregoing communications shall be
effective when delivered, if such delivery occurs a Business Day; otherwise,
each such communication shall be effective on the first Business Day following
the date of such delivery.  A Party receiving a notice that does not comply with
the technical requirements of this Section 18.12 may elect to waive any
deficiencies and treat the notice as having been properly given.

Section 18.13Counterparts; Electronic Transmission.    Any Repurchase Document
may be executed in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which shall together
constitute but one and the same instrument.    The Parties agree that this
Agreement, any documents to be delivered pursuant to this Agreement, any other
Repurchase Document and any notices hereunder may be transmitted between them by
email and/or facsimile.  The Parties intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties.

Section 18.14No Personal Liability.  No administrator, incorporator, Affiliate,
owner, member, partner, stockholder, officer, director, employee, agent or
attorney of Buyer, any Indemnified Person, Seller, any Intermediate Starwood
Entity or Guarantor, as such, shall be subject to any recourse or personal
liability under or with respect to any obligation of Buyer, Seller, any
Intermediate Starwood Entity or Guarantor under the Repurchase Documents,
whether by the enforcement of any assessment, by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed
that the obligations of Buyer, Seller or Guarantor under the Repurchase
Documents are solely their respective corporate, limited liability company or
partnership obligations, as applicable, and that any such recourse or personal
liability is hereby expressly waived.  This Section 18.14 shall survive the
termination of the Repurchase Documents and the repayment in full of the
Repurchase Obligations.

Section 18.15Protection of Buyer’s Interests in the Purchased Assets; Further
Assurances.

(a)Seller shall take such action as necessary to cause the Repurchase Documents
and/or all financing statements and continuation statements and any other
necessary documents covering the right, title and interest of Buyer to the
Purchased Assets to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect such right, title and
interest.  Seller shall deliver to Buyer file-stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing.  Seller
shall execute any and all documents reasonably required to fulfill the intent of
this Section 18.15.

75

--------------------------------------------------------------------------------

 



(b)Seller will promptly at its expense execute and deliver such instruments and
documents and take such other actions as Buyer may reasonably request from time
to time in order to perfect, protect, evidence, exercise and enforce Buyer’s
rights and remedies under and with respect to the Repurchase Documents, the
Transactions and the Purchased Assets.

(c)If Seller fails to perform any of its Repurchase Obligations promptly after
written request from Buyer, Buyer may (but shall not be required to) perform or
cause to be performed such Repurchase Obligation, and the costs and expenses
incurred by Buyer in connection therewith shall be payable by Seller.  Without
limiting the generality of the foregoing, if Seller shall fail to do so promptly
after written request from Buyer, Seller authorizes Buyer, at the option of
Buyer and the expense of Seller, at any time and from time to time, to take all
actions and pay all amounts that Buyer deems necessary or appropriate to
protect, enforce, preserve, insure, service, administer, manage, perform,
maintain, safeguard, collect or realize on the Purchased Assets and Buyer’s
Liens and interests therein or thereon and to give effect to the intent of the
Repurchase Documents.  No Default or Event of Default shall be cured by the
payment or performance of any Repurchase Obligation by Buyer on behalf of
Seller.  Buyer may make any such payment in accordance with any bill, statement
or estimate procured from the appropriate public office or holder of the claim
to be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax Lien,
title or claim except to the extent such payment is being contested in good
faith by Seller in appropriate proceedings and against which adequate reserves
are being maintained in accordance with GAAP.

(d)Without limiting the generality of the foregoing, Seller will no earlier than
six (6) months or later than three (3) months before the fifth (5th) anniversary
of the date of filing of each UCC financing statement filed in connection with
to any Repurchase Document or any Transaction, (i) deliver and file or cause to
be filed an appropriate continuation statement with respect to such financing
statement (provided that Buyer may elect to file such continuation statement),
and (ii) if requested by Buyer, deliver or cause to be delivered to Buyer an
opinion of counsel, in form and substance reasonably satisfactory to Buyer,
confirming and updating the security interest opinion delivered pursuant to
Section 6.01(a) with respect to perfection and otherwise to the effect that the
security interests hereunder continue to be enforceable and perfected security
interests, senior to the rights of any other creditor of Seller, which opinion
may contain usual and customary assumptions, limitations and exceptions.

(e)Except as provided in the Repurchase Documents, the sole duty of Buyer,
Custodian or any other designee or agent of Buyer with respect to the Purchased
Assets shall be to use reasonable care in the custody, use, operation and
preservation of the Purchased Assets in its possession or control.  Buyer shall
incur no liability to Seller or any other Person for any act of Governmental
Authority, act of God or other destruction in whole or in part or negligence or
wrongful act of custodians or agents selected by Buyer with reasonable care, or
Buyer’s failure to provide adequate protection or insurance for the Purchased
Assets.  Buyer shall have no obligation to take any action to preserve any
rights of Seller in any Purchased Asset against prior parties, and Seller hereby
agrees to take such action.  Buyer shall have no obligation to realize upon any
Purchased Asset except through proper application of any distributions with
respect to the Purchased Assets made directly to Buyer or its agent(s).  So long
as Buyer and Custodian shall act in good faith in their handling of the
Purchased Assets, Seller waives or is deemed to have waived the defense of
impairment of the Purchased Assets by Buyer and Custodian.

Section 18.16Default Rate.  To the extent permitted by Requirements of Law,
Seller shall pay interest at the Default Rate on the amount of all Repurchase
Obligations not paid when due under the Repurchase Documents until such
Repurchase Obligations are paid or satisfied in full.

Section 18.17Set-off.  In addition to any rights now or hereafter granted under
the Repurchase Documents, Requirements of Law or otherwise, Seller, on behalf of
itself and Guarantor, hereby grants to Buyer and each Indemnified Person, to
secure repayment of the Repurchase Obligations, a right of set‑off upon any

76

--------------------------------------------------------------------------------

 



and all of the following: monies, securities, collateral or other property of
Seller and Guarantor and any proceeds from the foregoing, now or hereafter held
or received by Buyer, any Affiliate of Buyer or any Indemnified Person, for the
account of Seller or Guarantor, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and also upon any and all deposits
(general, specified, special, time, demand, provisional or final) and credits,
claims or Indebtedness of Seller or Guarantor at any time existing, and any
obligation owed by Buyer or any Affiliate of Buyer to Seller or Guarantor and to
set-off against any Repurchase Obligations or Indebtedness owed by Seller or
Guarantor and any Indebtedness owed by Buyer or any Affiliate of Buyer to Seller
or Guarantor, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer, any Affiliate
of Buyer or any Indemnified Person to or for the credit of any Seller or
Guarantor, without prejudice to Buyer’s right to recover any deficiency.  Each
of Buyer, each Affiliate of Buyer and each Indemnified Person is hereby
authorized upon any amount becoming due and payable by Seller or Guarantor to
Buyer or any Indemnified Person under the Repurchase Documents, the Repurchase
Obligations or otherwise or upon the occurrence of an Event of Default, without
notice to Seller or Guarantor, any such notice being expressly waived by Seller
and Guarantor to the extent permitted by any Requirements of Law, to set‑off,
appropriate, apply and enforce such right of set-off against any and all items
hereinabove referred to against any amounts owing to Buyer or any Indemnified
Person by Seller or Guarantor under the Repurchase Documents and the Repurchase
Obligations, irrespective of whether Buyer, any Affiliate of Buyer or any
Indemnified Person shall have made any demand under the Repurchase Documents and
regardless of any other collateral securing such amounts, and in all cases
without waiver or prejudice of Buyer’s rights to recover a deficiency.  Seller
and Guarantor shall be deemed directly indebted to Buyer and the other
Indemnified Persons in the full amount of all amounts owing to Buyer and the
other Indemnified Parties by Seller and Guarantor under the Repurchase Documents
and the Repurchase Obligations, and Buyer and the other Indemnified Persons
shall be entitled to exercise the rights of set‑off provided for above.  ANY AND
ALL RIGHTS TO REQUIRE BUYER OR OTHER INDEMNIFIED PERSONS TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED ASSETS OR OTHER INDEMNIFIED
PERSONS UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT
OF SET-OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER
AND GUARANTOR.

Buyer or any Indemnified Person shall promptly notify the affected Seller or
Guarantor after any such set-off and application made by Buyer or such
Indemnified Person, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  If an amount or obligation
is unascertained, Buyer may in good faith estimate that obligation and set-off
in respect of the estimate, subject to the relevant Party accounting to the
other Party when the amount or obligation is ascertained.  Nothing in this
Section 18.17 shall be effective to create a charge or other security
interest.  This Section 18.17 shall be without prejudice and in addition to any
right of set-off, combination of accounts, Lien or other rights to which any
Party is at any time otherwise entitled.

Section 18.18Seller’s Waiver of Set‑off.  Seller hereby waives any right of
set‑off it may have or to which it may be or become entitled under the
Repurchase Documents or otherwise against Buyer, any Affiliate of Buyer, any
Indemnified Person or their respective assets or properties.

Section 18.19Power of Attorney.    Seller hereby authorizes Buyer to file such
financing statement or statements relating to the Purchased Assets as Buyer
deems appropriate.  Seller hereby appoints Buyer as Seller’s agent and attorney
in fact (a) following a monetary Default, a material non‑monetary Default or any
Event of Default, to file any such financing statement or statements and to
perform all other acts which Buyer deems appropriate to perfect and continue its
ownership interest in and/or the security interest granted hereby, if
applicable, and (b) following any Event of Default, to protect, preserve and
realize upon the Purchased Assets in accordance with the terms of this Agreement
and the other Repurchase Documents.  This

77

--------------------------------------------------------------------------------

 



agency and power of attorney is coupled with an interest and is irrevocable
without Buyer’s consent.  Seller shall pay the filing costs for any financing
statement or statements prepared pursuant to this Section 18.19.

Section 18.20Periodic Due Diligence Review.  Buyer may perform continuing due
diligence reviews with respect to the Purchased Assets, Seller and Affiliates of
Seller, including ordering new third party reports, for purposes of, among other
things, verifying compliance with the representations, warranties, covenants,
agreements, duties, obligations and specifications made under the Repurchase
Documents or otherwise. Upon reasonable prior notice to Seller, unless a Default
or Event of Default exists, in which case no notice is required, Buyer or its
representatives may during normal business hours inspect any properties and
examine, inspect and make copies of the books and records of Seller and
Affiliates of Seller, the Purchased Asset Documents, the Senior Interest
Documents and the Servicing Files.  Seller shall make available to Buyer one or
more knowledgeable financial or accounting officers and representatives of the
independent certified public accountants of Seller for the purpose of answering
questions of Buyer concerning any of the foregoing.  Seller shall cause Servicer
and Sub-Servicer to cooperate with Buyer by permitting Buyer to conduct due
diligence reviews of the Servicing Files.  Buyer may purchase Purchased Assets
from Seller based solely on the information provided by Seller to Buyer in the
Underwriting Package and the representations, warranties, duties, obligations
and covenants contained herein, and Buyer may at any time conduct a partial or
complete due diligence review on some or all of the Purchased Assets, including
ordering new credit reports and new Appraisals on the underlying Mortgaged
Properties and otherwise re‑generating the information used to originate and
underwrite such Purchased Assets.  Buyer may underwrite such Purchased Assets
itself or engage a mutually acceptable third‑party underwriter to do so.

Section 18.21Time of the Essence.  Time is of the essence with respect to all
obligations, duties, covenants, agreements, notices or actions or inactions of
Seller under the Repurchase Documents.

Section 18.22PATRIOT Act Notice.  Buyer hereby notifies Seller that Buyer is
required by the PATRIOT Act to obtain, verify and record information that
identifies Seller.

Section 18.23Successors and Assigns; No Third Party Beneficiaries.  Subject to
the foregoing, the Repurchase Documents and any Transactions shall be binding
upon and shall inure to the benefit of the Parties and their successors and
permitted assigns.  Nothing in the Repurchase Documents, express or implied,
shall give to any Person other than the Parties any benefit or any legal or
equitable right, power, remedy or claim under the Repurchase Documents.

Section 18.24Joint and Several Repurchase Obligations.

(a)Each Seller hereby acknowledges and agrees that (i) each Seller shall be
jointly and severally liable to Buyer to the maximum extent permitted by
Requirements of Law for all Repurchase Obligations, (ii) the liability of each
Seller (A) shall be absolute and unconditional and shall remain in full force
and effect (or be reinstated) until all Repurchase Obligations shall have been
paid in full and the expiration of any applicable preference or similar period
pursuant to any Insolvency Law, or at law or in equity, without any claim having
been made before the expiration of such period asserting an interest in all or
any part of any payment(s) received by Buyer, and (B) until such payment has
been made, shall not be discharged, affected, modified or impaired on the
occurrence from time to time of any event, including any of the following,
whether or not with notice to or the consent of each Seller, (1) the waiver,
compromise, settlement, release, modification, supplementation, termination or
amendment (including any extension or postponement of the time for payment or
performance or renewal or refinancing) of any of the Repurchase Obligations or
Repurchase Documents, (2) the failure to give notice to each Seller of the
occurrence of an Event of Default, (3) the release, substitution or exchange by
Buyer of any Purchased Asset (whether with or without consideration) or the
acceptance by Buyer of any additional collateral or the availability or claimed
availability of any other collateral or source of repayment or any nonperfection
or other impairment of collateral, (4) the release of any Person primarily or
secondarily liable for all or any part of the Repurchase Obligations, whether by
Buyer or in connection with any Insolvency Proceeding affecting any Seller or
any other Person who, or any of whose property, shall at the time in question

78

--------------------------------------------------------------------------------

 



be obligated in respect of the Repurchase Obligations or any part thereof,
(5) the sale, exchange, waiver, surrender or release of any Purchased Asset,
guarantee or other collateral by Buyer, (6) the failure of Buyer to protect,
secure, perfect or insure any Lien at any time held by Buyer as security for
amounts owed by Sellers, or (7) to the extent permitted by Requirements of Law,
any other event, occurrence, action or circumstance that would, in the absence
of this Section 18.24, result in the release or discharge of any or both Sellers
from the performance or observance of any Repurchase Obligation, (iii) Buyer
shall not be required first to initiate any suit or to exhaust its remedies
against any Seller or any other Person to become liable, or against any of the
Purchased Assets, in order to enforce the Repurchase Documents and each Seller
expressly agrees that, notwithstanding the occurrence of any of the foregoing,
each Seller shall be and remain directly and primarily liable for all sums due
under any of the Repurchase Documents, (iv) when making any demand hereunder
against any Seller or any of the Purchased Assets, Buyer may, but shall be under
no obligation to, make a similar demand on any other Seller, or otherwise pursue
such rights and remedies as it may have against any Seller or any other Person
or against any collateral security or guarantee related thereto or any right of
offset with respect thereto, and any failure by Buyer to make any such demand,
file suit or otherwise pursue such other rights or remedies or to collect any
payments from any other Seller or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right offset, or
any release of any Seller or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Seller in a
respect of which a demand or collection is not made or Sellers not so released
of their obligations or liabilities hereunder, and shall not impair or affect
the rights and remedies, express or implied, or as a matter of law, of Buyer
against Sellers (as used herein, the term “demand” shall include the
commencement and continuation of legal proceedings), (v) on disposition by Buyer
of any property encumbered by any Purchased Assets, each Seller shall be and
shall remain jointly and severally liable for any deficiency, (vi) each Seller
waives (A) any and all notice of the creation, renewal, extension or accrual of
any amounts at any time owing to Buyer by any other Seller under the Repurchase
Documents and notice of or proof of reliance by Buyer upon any Seller or
acceptance of the obligations of any Seller under this Section 18.24, and all
such amounts, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the obligations of Sellers under this Agreement, and all dealings
between Sellers, on the one hand, and Buyer, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
obligations of Sellers under this Agreement, and (B) diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
Seller with respect to any amounts at any time owing to Buyer by any Seller
under the Repurchase Documents (except for any notices expressly required under
this Agreement or under any other Repurchase Document), and (vii) each Seller
shall continue to be liable under this Section 18.24 without regard to (A) the
validity, regularity or enforceability of any other provision of this Agreement
or any other Repurchase Document, any amounts at any time owing to Buyer by any
Seller under the Repurchase Documents, or any other collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by Buyer, (B) any defense, set‑off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Seller against Buyer, or (C) any other circumstance whatsoever
(with or without notice to or knowledge of any Seller except for any notices
expressly required under this Agreement or under any other Repurchase Document)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of any Seller for any amounts owing to Buyer by any Seller under the
Repurchase Documents, or of Sellers under this Agreement, in bankruptcy or in
any other instance.

(b)Each Seller shall remain fully obligated under this Agreement notwithstanding
that, without any reservation of rights against any Seller and without notice to
or further assent by any Seller, any demand by Buyer for payment of any amounts
owing to Buyer by any other Seller under the Repurchase Documents may be
rescinded by Buyer and any the payment of any such amounts may be continued, and
the liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer (including
any extension or postponement

79

--------------------------------------------------------------------------------

 



of the time for payment or performance or renewal or refinancing of any
Repurchase Obligation), and this Agreement and the other Repurchase Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, in
accordance with its terms, as Buyer may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by Buyer
for the payment of amounts owing to Buyer by Sellers under the Repurchase
Documents may be sold, exchanged, waived, surrendered or released.  Buyer shall
not have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for amounts owing to Buyer by Sellers under the
Repurchase Documents, or any property subject thereto.

(c)To the extent that any Seller (the “Paying Seller”) pays more than its
proportionate share of any payment made hereunder, the Paying Seller shall be
entitled to seek and receive contribution from and against the other Seller that
has not paid its proportionate share; provided, that the provisions of this
Section 18.24 shall not limit the duties, covenants, agreements, obligations and
liabilities of any Seller to Buyer, and, notwithstanding any payment or payments
made by the Paying Seller hereunder or any setoff or application of funds of the
Paying Seller by Buyer, the Paying Seller shall not be entitled to be subrogated
to any of the rights of Buyer against the other Seller or any collateral
security or guarantee or right of setoff held by Buyer, nor shall the Paying
Seller seek or be entitled to seek any contribution or reimbursement from the
other Seller in respect of payments made by the Paying Seller hereunder, until
all Repurchase Obligations are paid in full.  If any amount shall be paid to the
Paying Seller on account of such subrogation rights at any time when all such
amounts shall not have been paid in full, such amount shall be held by the
Paying Seller in trust for Buyer, segregated from other funds of the Paying
Seller, and shall, forthwith upon receipt by the Paying Seller, be turned over
to Buyer in the exact form received by the Paying Seller (duly indorsed by the
Paying Seller to Buyer, if required), to be applied against the Repurchase
Obligations, whether matured or unmatured, in such order as Buyer may determine.

(d)The Repurchase Obligations are full recourse obligations to each Seller.

(e)Anything herein or in any other Repurchase Document to the contrary
notwithstanding, the maximum liability of any Seller hereunder in respect of the
liabilities of the other Sellers under this Agreement and the other Repurchase
Documents shall in no event exceed the amount which can be guaranteed by each
Seller under applicable federal and state laws relating to the insolvency of
debtors.

Section 18.25Effect of Amendment and Restatement.  From and after the date
hereof, the Third Amended and Restated Master Repurchase Agreement is hereby
amended, restated and superseded in its entirety by this Agreement.  The parties
hereto acknowledge and agree that the liens and security interests granted under
that certain Master Repurchase and Securities Contract, dated as of August 6,
2010, between Seller 2 and Buyer, as amended and restated by that certain
Amended and Restated Master Repurchase and Securities Contract, dated as of
February 28, 2011, between and among Seller 2, Seller 2-A and Buyer and as
further amended and restated by the Second Amended and Restated Master
Repurchase and Securities Contract dated as of January 27, 2014 between and
among Seller 2, Seller 2-A and Buyer, and as further amended and restated by the
Third Amended and Restated Master Repurchase Agreement, are continuing in full
force and effect and, upon the amendment and restatement of the Third Amended
and Restated Master Repurchase Agreement, such liens and security interests
secure and continue to secure the payment of the Repurchase Obligations.

Section 18.26PATRIOT Act Notice.  Buyer hereby notifies each Seller that Buyer
is required by the PATRIOT Act to obtain, verify and record information that
identifies each Seller.

Section 18.27Successors and Assigns; No Third Party Beneficiaries.    Subject to
the foregoing, the Repurchase Documents and any Transactions shall be binding
upon and shall inure to the benefit of the Parties and their successors and
permitted assigns.



80

--------------------------------------------------------------------------------

 



Section 18.28Acknowledgement of Anti Predatory Lending Policies.    Seller and
Buyer each have in place internal policies and procedures that expressly
prohibit their purchase of any high cost mortgage loan.

[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]

 

 



81

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

SELLER:

 

 

 

STARWOOD PROPERTY MORTGAGE

 

SUB‑2, L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Authorized Signatory

 

 

 

 

STARWOOD PROPERTY MORTGAGE

 

SUB‑2-A, L.L.C., a Delaware limited liability company

 

 

 

By:

/s/ Andrew J. Sossen

 

Authorized Signatory

 

 

 

BUYER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

By:

/s/ H. Lee Goins III

 

Managing Director

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT LIST

 

 

EXHIBIT

Transaction Request

A

Confirmation

B

Power of Attorney

C

Closing Certificate

D

Compliance Certificate

E

Assignment and Acceptance

F

Account Control Agreement

G-1

Controlled Account Agreement

G-2

Guarantee Agreement

H

Servicing and Sub-Servicing Agreement

I

Future Funding Confirmation

J

Certificate of Responsible Officer

Custodial Agreement

K

L

 

 

Locations of Buyer and Seller

Annex I



 

--------------------------------------------------------------------------------

 



EXHIBIT A

FORM OF TRANSACTION REQUEST

[    ] [  ], 20[  ]

Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-160, 16th Floor
Charlotte, North Carolina  28202

Attention:

 

Re:Third Amended and Restated Master Repurchase and Securities Contract dated as
of October 23, 2014 (as amended, restated, supplemented or otherwise modified
and in effect from time to time the “Agreement”) among Starwood Property
Mortgage Sub-2, L.L.C. (“Seller 2”), Starwood Property Mortgage Sub-2-A, L.L.C.
(“Seller 2-A”) and Wells Fargo Bank, National Association (“Buyer”)

Ladies and Gentlemen:

This is a Transaction Request delivered pursuant to Section 3.01 of the
Agreement.  Terms used but not defined herein are as defined in the
Agreement.  [Seller 2][Seller 2-A] hereby requests that Buyer enter into a
Transaction upon the proposed terms set forth below.

 

Assets (including Class and

 

underlying Mortgaged Property):

As described in Appendix 1 hereto

 

 

Is this a CMBS Purchased Asset?:

[yes]/[no]

 

 

Book Value:

As described in Appendix 1 hereto

 

 

Market Value:

$_______________________

 

 

Applicable Percentage:

_____%

 

 

Purchased Asset Documents:

As described in Appendix 1 hereto

 

 

Purchase Date:

[    ] [  ], 20[  ]

 

 

Purchase Price:

$_______________________

 

Except as specified in Appendix 1 hereto, on the Purchase Date for each Asset
described in this Transaction Request, [Seller 2][Seller 2-A] will make all of
the representations and warranties contained in the Agreement (including
Schedule 1 to the Agreement as applicable to the Class of such Asset) with
respect thereto.

 



2

--------------------------------------------------------------------------------

 



 

Seller:

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C. 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

[Starwood Property Mortgage Sub-2-A, L.L.C.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]



3

--------------------------------------------------------------------------------

 



Appendix 1 to Transaction Request

 

List of Eligible Assets requested to be purchased, to include, as applicable:

 

(a)Transaction Name

 

(b)Seller Loan Number

 

(c)Class (Whole Loan, Junior Interest, Senior Interest, Mezzanine Loan or
Mezzanine Participation Interest)

 

(d)Lien Type

 

(e)Property Type

 

(f)Property Street Address

 

(g)Property City, State, County, Zip Code

 

(h)Appraised Value

 

(i)Appraisal Firm

 

(j)Appraisal Date

 

(k)Original Balance

 

(l)Seller Origination Balance

 

(m)Current Balance

 

(n)Amortization

 

(o)Balloon Amount

 

(p)[Current] Interest Rate

 

(q)Spread

 

(r)Index (Ex: 1 mo LIBOR; [   ]%)

 

(s)Next Interest Change Date

 

(t)Next Payment Change Date

 

(u)Interest Rate cap

 

(v)Current Principal and Interest

 

(w)Note Date

 

(x)First Payment Due Date to Seller

 

(y)Initial Maturity Date

 

(z)Extended Maturity Date

 

(aa)Current delinquency status

 

(bb)Payment Type

 

(cc)Payment Frequency

 

(dd)Rate Change Frequency

 

(ee)Original Principal and Interest

 

(ff)Sponsor Name (including first name, if any)

 

(gg)Borrowing Entity Name

 

(hh)Underlying Borrower Name

 

(ii)Open to Prepayment?

 

(jj)Prepayment Penalty

 

(kk)Current Senior Liens

 

(ll)Current Senior Lender

 

(mm)DSCR on Prior/Senior Liens

 

(nn)Term of Senior Liens

 

(oo)Interest Rate of Senior Loans

 

(pp)Current DSCR on combined debt

 

(qq)Current LTV, including senior liens

 

 

[See related Confirmation for exceptions to representations and warranties made
by Seller]



4

--------------------------------------------------------------------------------

 



EXHIBIT B

FORM OF CONFIRMATION



[    ] [  ], 20[  ]

Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-160, 16th Floor
Charlotte, North Carolina  28288

Attention:

 

Re:Third Amended and Restated Master Repurchase and Securities Contract dated as
of October 23, 2014 (as amended, restated, supplemented or otherwise modified
and in effect from time to time the “Agreement”) among Starwood Property
Mortgage Sub-2, L.L.C. (“Seller 2”), Starwood Property Mortgage Sub-2-A, L.L.C.
(“Seller 2-A”) and Wells Fargo Bank, National Association (“Buyer”)

Ladies and Gentlemen:

This is a Confirmation executed and delivered by [Seller 2][Seller 2-A] and
Buyer pursuant to Section 3.01 of the Agreement.  Terms used but not defined
herein are as defined in the Agreement.  [Seller 2][Seller 2-A] and Buyer hereby
confirm and agree that as of the Purchase Date and upon the other terms
specified below, [Seller 2][Seller 2-A] shall sell and assign to Buyer, and
Buyer shall purchase from  [Seller 2][Seller 2-A], all of [Seller 2][Seller
2-A]’s right, title and interest in, to and under the Purchased Assets listed in
Appendix 1 hereto. 




Purchased Assets (including Class and

 

underlying Mortgaged Property):

As described in Appendix 1 hereto

 

 

Is this a CMBS Purchased Asset?:

[yes]/[no]

 

 

Market Value:

$_______________________

 

 

Applicable Percentage:

_____%

 

 

Purchased Asset Documents:

As described in Appendix 1 hereto

 

 

Purchase Date:

[    ] [  ], 20[  ]

 

 

Purchase Price:

$_______________________

 





5

--------------------------------------------------------------------------------

 



Seller hereby certifies as follows, on and as of the above Purchase Date with
respect to each Purchased Asset described in this Confirmation:

 

1.All of the conditions precedent in Article 6 of the Agreement have been
satisfied.

 

2.Except as specified in Appendix 1 hereto, Seller will make all of the
representations and warranties contained in the Agreement (including Schedule 1
to the Agreement as applicable to the Class of such Asset).

 

 

Seller:

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C. 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

[Starwood Property Mortgage Sub-2-A, L.L.C.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

Buyer:

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

 

 

 

By:______________________________

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 



6

--------------------------------------------------------------------------------

 



Appendix 1 to Confirmation

 

List of Purchased Assets, including, as applicable:

 

(a)Transaction Name

 

(b)Seller Loan Number

 

(c)Class (Whole Loan, Senior Interest, Mezzanine Loan, Junior Interest or
Mezzanine Participation Interest)

 

(d)Lien Type

 

(e)Property Type

 

(f)Property Street Address

 

(g)Property City, State, County, Zip Code

 

(h)Appraised Value

 

(i)Appraisal Firm

 

(j)Appraisal Date

 

(k)Original Balance

 

(l)Seller Origination Balance

 

(m)Current Balance

 

(n)Amortization

 

(o)Balloon Amount

 

(p)[Current] Interest Rate

 

(q)Spread

 

(r)Index (Ex: 1 mo LIBOR; [   ]%)

 

(s)Next Interest Change Date

 

(t)Next Payment Change Date

 

(u)Interest Rate cap

 

(v)Current Principal and Interest

 

(w)Note Date

 

(x)First Payment Due Date to Seller

 

(y)Initial Maturity Date

 

(z)Extended Maturity Date

 

(aa)Current delinquency status

 

(bb)Payment Type

 

(cc)Payment Frequency

 

(dd)Rate Change Frequency

 

(ee)Original Principal and Interest

 

(ff)Sponsor Name (including first name, if any)

 

(gg)Borrowing Entity Name

 

(hh)Underlying Borrower Name

 

(ii)Open to Prepayment?

 

(jj)Prepayment Penalty

 

(kk)Current Senior Liens

 

(ll)Current Senior Lender

 

(mm)DSCR on Prior/Senior Liens

 

(nn)Term of Senior Liens

 

(oo)Interest Rate of Senior Loans

 

(pp) Current DSCR on combined debt

 

(qq) Current LTV, including senior liens

 

 

[See attached for a description of any exceptions to representations and
warranties made by Seller]



7

--------------------------------------------------------------------------------

 



EXHIBIT C

FORM OF POWER OF ATTORNEY

October 23, 2014

Know All Men by These Presents, that [STARWOOD PROPERTY MORTGAGE SUB-2,
L.L.C.][STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.], a Delaware limited
liability company (“Seller”), does hereby appoint WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Buyer”), its attorney‑in‑fact to
act in Seller’s name, place and stead in any way that Seller could do with
respect to the enforcement of Seller’s rights under the Purchased Assets
purchased by Buyer pursuant to the Third Amended and Restated Master Repurchase
and Securities Contract, dated as of October 23, 2014, among Buyer, Seller and
[Starwood Property Mortgage Sub-2, L.L.C.][Starwood Property Mortgage Sub-2-A,
L.L.C.] (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the  “Repurchase Agreement”), and to take such other steps as
may be necessary or desirable to enforce Buyer’s rights against such Purchased
Assets to the extent that Seller is permitted by law to act through an agent.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER, HEREBY
AGREES TO INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY
AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD
PARTY HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

THIS POWER OF ATTORNEY IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE
UNTIL SUCH TIME AS ALL OBLIGATIONS OF SELLER AND [STARWOOD PROPERTY MORTGAGE
SUB-2, L.L.C.] [STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.] TO BUYER ARE FULLY
AND IRREVOCABLY PERFORMED AND SATISFIED.  THIS POWER OF ATTORNEY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 

[SIGNATURE PAGE FOLLOWS]





8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed as a
deed on the date first written above.

 

 

Seller:

 

 

 

[Starwood Property Mortgage Sub-2, L.L.C. 

 

Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

[Starwood Property Mortgage Sub-2-A, L.L.C.

 

Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 



9

--------------------------------------------------------------------------------

 



EXHIBIT D


Form of CLOSING Certificate

STARWOOD PROPERTY TRUST, INC.

SECRETARY'S CERTIFICATE

The undersigned, being the Secretary of Starwood Property Trust, Inc., a
Maryland corporation (the “Guarantor”), which is the parent of Starwood Property
Mortgage Sub-2, L.L.C. (“Seller 2”), a Delaware limited liability company, and
Starwood Property Mortgage Sub-2-A, L.L.C. (“Seller 2-A”, and collectively with
Seller 2, the “Seller”), a Delaware limited liability company, certifies that he
is authorized to execute and deliver this Certificate in the name and on behalf
of the Guarantor and the Seller, and further certifies as follows:

1.The Articles of Incorporation of Guarantor have not been amended or modified
since August 14, 2009 and are in full force and effect;

2.The By-Laws of the Guarantor have not been amended or modified as of the date
hereof and are in full force and effect;

3.Annexed hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Good Standing of the Guarantor issued by the Secretary of State
of the State of Maryland;

4.The Certificate of Formation of Seller 2 has not been amended or modified as
of the date hereof and is in full force and effect;

5.The Amended and Restated Limited Liability Company Operating Agreement of
Seller 2 has not been amended or modified as of the date hereof, except as
modified pursuant to that certain Amendment to Amended and Restated Limited
Liability Company Agreement of Seller 2, dated as of February 28, 2011, annexed
hereto as Exhibit B, and is in full force and effect;

6.Annexed hereto as Exhibit C is a true, correct and completely copy of the
Certificate of Good Standing of Seller 2 issued by the Secretary of State of the
State of Delaware;

7.Annexed hereto as Exhibit D is a true, correct and complete copy of the
Certificate of Formation of Seller 2-A, which Certificate of Formation has not
been amended or modified as of the date hereof and is in full force and effect;

8.Annexed hereto as Exhibit E is a true, correct and complete copy of the
Limited Liability Company Operating Agreement of Seller 2-A, which Operating
Agreement has not been amended or modified as of the date hereof and is in full
force and effect;

9.Annexed hereto as Exhibit F is a true, correct and completely copy of the
Certificate of Good Standing of Seller 2-A issued by the Secretary of State of
the State of Delaware;

10.Annexed hereto as Exhibit G are true, correct and complete copies of the
Consents of Starwood Property Mortgage, L.L.C. (“Seller 2 Sole Member”), a
Delaware limited liability company, the sole member of Seller 2 and Starwood
Property Mortgage BC, L.L.C., (“Seller 2-A Sole Member”) a Delaware limited
liability company, authorizing the transactions contemplated by the Repurchase
Agreement.  Such consents have

10

--------------------------------------------------------------------------------

 



been in effect since the date set forth therein and have not been modified or
rescinded subsequent to the date thereof;

11.The Certificate of Formation of the Seller 2 Sole Member has not been amended
or modified since September 14, 2009 and is in full force and effect;

12.The Limited Liability Company Operating Agreement of the Seller 2 Sole Member
has not been amended or modified as of the date hereof and is in full force and
effect;

13.Annexed hereto as Exhibit H is a true, correct and completely copy of the
Certificate of Good Standing of Seller 2 Sole Member issued by the Secretary of
State of the State of Delaware;

14.Annexed hereto as Exhibit I is a true, correct and complete copy of the
Consent of Seller 2-A Sole Member, the sole member of Seller 2-A, authorizing
the transactions contemplated by the Repurchase Agreement.  Such consent has
been in effect since the date set forth therein and has not been modified or
rescinded subsequent to the date hereof;

15.Annexed hereto as Exhibit J is a true, correct and complete copy of the
Certificate of Formation of the Seller 2-A Sole Member, which Certificate of
Formation has not been amended or modified as of the date hereof and is in full
force and effect;

16.Annexed hereto as Exhibit K is a true, correct and complete copy of the
Limited Liability Company Operating Agreement of the Seller 2-A Sole Member,
which Operating Agreement has not been amended or modified as of the date hereof
and is in full force and effect;

17.Annexed hereto as Exhibit L is a true, correct and completely copy of the
Certificate of Good Standing of the Seller 2-A Sole Member issued by the
Secretary of State of the State of Delaware;

18.Annexed hereto as Exhibit M is a true, correct and complete copy of the
Consent of SPT Real Estate Sub I, LLC, the sole member of the Seller 2 Sole
Member, authorizing the transactions contemplated by the Repurchase
Agreement.  Such consent has been in effect since the date set forth therein and
has not been modified or rescinded subsequent to the date hereof.

 





11

--------------------------------------------------------------------------------

 



IN WITNESS HEREOF, the undersigned has signed this Secretary’s Certificate as of
the ___ day of October, 2014.

 

 

 

 

 

, Secretary

 



12

--------------------------------------------------------------------------------

 



EXHIBIT E


Form of Compliance Certificate

[    ] [  ], 20[  ]

Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-160, 16th Floor
Charlotte, NC  28288

Attention:  ___________

 

Re:Third Amended and Restated Master Repurchase and Securities Contract dated as
of October 23, 2014 (as amended, restated, supplemented or otherwise modified
and in effect from time to time the “Agreement”) among Starwood Property
Mortgage Sub-2, L.L.C, Starwood Property Mortgage Sub-2-A, L.L.C. (individually
and collectively, “Seller”) and Wells Fargo Bank, National Association (“Buyer”)

This Compliance Certificate is furnished pursuant to the above
Agreement.  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the respective meanings ascribed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. (a)I am a duly elected Responsible Officer of _________.

2. All of the financial statements, calculations and other information set forth
in this Compliance Certificate, including in any exhibit or other attachment
hereto, are true, complete and correct as of the date hereof.

3. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
financial condition of [___________][Seller] during the accounting period
covered by the financial statements attached hereto (or most recently delivered
to Buyer if none are attached).

4. The examinations described in the preceding paragraph did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate (including after giving effect to any pending
Transactions requested to be entered into), except as set forth below.

13

--------------------------------------------------------------------------------

 



5. Attached as Exhibit 1 hereto are the financial statements required to be
delivered pursuant to Section 8.09 of the Agreement (or, if none are required to
be delivered as of the date of this Compliance Certificate, the financial
statements most recently delivered pursuant to Section 8.09 of the Agreement),
which financial statements, to the best of my knowledge after due inquiry,
fairly and accurately present in all material respects, the consolidated
financial condition and operations of [____________][Seller] and the
consolidated results of their operations as of the date or with respect to the
period therein specified, determined in accordance with GAAP.

6. Attached as Exhibit 2 hereto are the calculations demonstrating compliance
with the financial covenants set forth in Section 8.07 of the Agreement and in
Section 15 of the Guarantee Agreement, each for the immediately preceding fiscal
quarter.

7. To the best of my knowledge, Seller has, during the period since the delivery
of the immediately preceding Compliance Certificate, observed or performed all
of its covenants and other agreements in all material respects, and satisfied in
all material respects every condition, contained in the Agreement and the other
Repurchase Documents to be observed, performed or satisfied by it, and I have no
knowledge of the occurrence during such period, or present existence, of any
condition or event which constitutes an Event of Default or Default (including
after giving effect to any pending Transactions requested to be entered into),
except as set forth below.

Described below are the exceptions, if any, to the above paragraph, setting
forth in detail the nature of the condition or event, the period during which it
has existed and the action which the Parent or any Seller has taken, is taking,
or proposes to take with respect to such condition or event:

 

 

 

 

 

 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto,  or otherwise covered by this Compliance
Certificate, are made and delivered as of ___________________, 200__.

 

 

 

 

 

 

Name:

 

Title:

 

 

Exhibit 1: Financial Statements

Exhibit 2: Financial Covenant Compliance Calculations

 

 



14

--------------------------------------------------------------------------------

 



EXHIBIT F

FORM OF ASSIGNMENT AND ACCEPTANCE

 

1.Reference is made to the Third Amended and Restated Master Repurchase and
Securities Contract dated as of October 23, 2014 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Agreement”) among Starwood Property Mortgage Sub-2, L.L.C., Starwood Property
Mortgage Sub-2-A, L.L.C. (individually and collectively, “Seller”) and Wells
Fargo Bank, National Association (“Buyer”).

2.Wells Fargo Bank, National Association (“Assignor”) and
_______________________ (“Assignee”) hereby agree as follows:

3.Assignor hereby sells and assigns and delegates, without recourse except as to
the representations and warranties made by it herein, to Assignee, and Assignee
hereby purchases and assumes from Assignor, an interest in and to Assignor’s
rights and obligations under the Agreement as of the Effective Date (as
hereinafter defined) equal to the percentage interest specified on Schedule I
hereto of all outstanding rights and obligations under the Repurchase Agreement
(collectively, the “Assigned Interest”). 

4.Assignor:

(a)hereby represents and warrants that its name set forth on Schedule I hereto
is its legal name, that it is the legal and beneficial owner of the Assigned
Interest and that such Assigned Interest is free and clear of any adverse claim;

(b)other than as provided herein, makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or any of the other
Repurchase Documents, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, the Repurchase Agreement or any of the other Repurchase Documents, or any
other instrument or document furnished pursuant thereto; and

(c)makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Seller or the performance or observance by
the Seller of any of its Obligations.

5.Assignee:

(a)confirms that it has received a copy of the Agreement, the other Repurchase
Documents and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance;

(b)agrees that it will, independently and without reliance upon the Agent or any
Buyer, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Repurchase Agreement;

(c)represents and warrants that its name set forth on Schedule I hereto is its
legal name;

(d)agrees that, from and after the Effective Date, it will be bound by the
provisions of the Agreement and the other Repurchase Documents and, to the
extent of the Assigned Interest, it will perform

15

--------------------------------------------------------------------------------

 



in accordance with their terms all of the obligations that by the terms of the
Repurchase Agreement are required to be performed by it as a Buyer; and

(e)The effective date for this Assignment and Acceptance (the “Effective Date”)
shall be the date specified on Schedule I hereto.

6.As of the Effective Date, (a)  Assignee shall be a party to the Agreement and,
to the extent of the Assigned Interest, shall have the rights and obligations of
Buyer thereunder and (b)  Assignor shall, to the extent that any rights and
obligations under the Agreement have been assigned and delegated by it pursuant
to this Assignment and Acceptance, relinquish its rights (other than provisions
of the Agreement and the other Repurchase Documents that are specified under the
terms thereof to survive the payment in full of the Obligations) and be released
from its obligations under the Agreement (and, if this Assignment and Acceptance
covers all or the remaining rights and obligations of such Assignor under the
Agreement, such Assignor shall cease to be a party thereto).

7.Assignor and Assignee shall make all appropriate adjustments in payments under
the Agreement for periods prior to the Effective Date directly between
themselves.

8.This Assignment and Acceptance and any claim, controversy or dispute arising
under or related to or in connection with this Assignment and Acceptance, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than Section
5-1401 of the New York General Obligations Law.

9.This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Acceptance may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
Schedule I hereto in Portable Document Format (PDF) or by telecopier or
facsimile transmission shall be effective as delivery of an originally executed
counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, each of Assignor and Assignee have caused Schedule I hereto
to be executed by their respective officers thereunto duly authorized, as of the
date specified thereon.



16

--------------------------------------------------------------------------------

 



Schedule I
to
ASSIGNMENT AND ACCEPTANCE

Assignor:  Wells Fargo Bank, National Association

 

Assignee:

 

Effective Date:   ______________ ___, 201__

 

 

Assigned Purchase Price

$

Aggregate Purchase Price

$

Assigned Buyer Percentage

%

Outstanding Aggregate Purchase Amount

$

Outstanding Buyer Purchase Amount

$

 

 

Assignor:

 

Wells Fargo Bank, National Association, as Assignor

 

[Type or print legal name of Assignor]

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated:

___________ __, 201__

 

 

 

 

 

 

 

 

 





17

--------------------------------------------------------------------------------

 



 

 

Assignee:

 

_______________________________, as Assignee

 

[Type or print legal name of Assignor]

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated:

___________ __, 201__

 

 

 

 

Address for Notices:

 

 

 

 



18

--------------------------------------------------------------------------------

 



EXHIBIT G-1

FORM OF ACCOUNT CONTROL AGREEMENT
(Deposit Account and Securities Account)

Account Control Agreement dated as of _____________, 201_ (the “Agreement”),
among [Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent] (“Secured Party”), [identify
underlying borrower] (“Pledgor”), and [identify custodian] (the “Custodian”).

WHEREAS, the Custodian maintains the [escrow and reserve account and securities
account] for the benefit of by the Pledgor; and

WHEREAS, pursuant to the terms the [identify security agreement] between Secured
Party and Pledgor (as amended from time to time, the “Security Agreement”),
Pledgor has granted to Secured Party a security interest in the Collateral
Accounts and the Collateral (each as defined below) to secure the obligations of
Pledgor described in the Security Agreement; and

WHEREAS, Secured Party, Pledgor and the Custodian are entering into this
Agreement to provide for the control of the Collateral;

NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
agreed as follows:

1.Collateral Accounts.  All Collateral (other than cash Collateral) shall be
identified and segregated on the Custodian’s books and records under the name
“[Name of Pledgor] for the benefit of [Starwood Property Mortgage Sub‑2, L.L.C.,
Starwood Property Mortgage Sub‑2-A, L.L.C. and/or applicable pledge agent]” (the
“Securities Account”).  The Custodian shall treat all non‑cash Collateral as
financial assets under Article 8 of the Uniform Commercial Code as in effect
from time to time in The State of New York (the “UCC”), and shall credit such
Collateral to the Securities Account.  The Custodian  represents that the
Securities Account is a “securities account” (as defined in Section 8‑501(a) of
the UCC).  The Custodian shall identify and segregate in a separate deposit
account any cash Collateral and hold it under the name “[Name of Pledgor] for
the benefit of [Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property
Mortgage Sub‑2-A, L.L.C. and/or applicable pledge agent]” (the “Deposit Account”
and, together with the Securities Account, the “Collateral Accounts”).  The
Custodian  represents that the Deposit Account is a “deposit account” (as
defined in Section 9‑102(a)(29) of the UCC). All Collateral consisting of cash
or funds, whether posted as initial Collateral or Collateral in the form of
Proceeds (as defined in Section 3 below) shall be held in the Deposit Account.

2.Account Control.

2.1Security Interest.  This Agreement is intended by Secured Party and Pledgor
to grant “control” of the Collateral Accounts to Secured Party for purposes of
perfection of Secured Party’s security interest in such Collateral pursuant to
Article 8 and Article 9 of the UCC, and the Custodian hereby acknowledges that
it has been advised of Pledgor’s grant to Secured Party of a security interest
in the Collateral Accounts and all financial assets, funds and other property
credited thereto or held therein from time to time (collectively, the
“Collateral”).  Notwithstanding anything to the contrary in this Agreement, the
Custodian will at all times comply with entitlement orders or instructions
(within the meaning of Sections 8‑102, 9‑104 and 9‑106 of the UCC) received from
Secured Party with respect to the Collateral Accounts, including without
limitation instructions directing the disposition of funds held in the Deposit
Account, without further consent of the Pledgor or any other person.

2.2Control by Pledgor.  Unless and until the Custodian receives written notice
from Secured Party pursuant to Section 2.3 below instructing the Custodian that
Secured Party is exercising its right to exclusive

19

--------------------------------------------------------------------------------

 



control over the Collateral Accounts, which notice is substantially in the form
attached hereto as Exhibit A (a “Notice of Exclusive Control”) the Custodian
shall take all actions with respect to the Collateral in the Collateral Accounts
upon the joint instructions of Secured Party and Pledgor.

2.3Control by Secured Party.

(i)Secured Party agrees to provide the Custodian, in the form of Exhibit B
attached (as may be amended from time to time), the names and signatures of
authorized parties who may give notices, instructions, or entitlement orders
concerning the Collateral Accounts.  Other means of notice or instruction may be
used provided that Secured Party and the Custodian agree to appropriate security
procedures.  Upon receipt by the Custodian of a Notice of Exclusive Control, the
Custodian shall thereafter follow only the instructions or entitlement orders of
Secured Party with respect to the Collateral Accounts and shall comply with any
entitlement order or instructions (within the meaning of Sections 8‑102, 9‑104
and 9‑106 of the UCC) received from Secured Party with respect thereto,
including without limitation instructions directing the disposition of funds
held in the Deposit Account, without further consent of Pledgor or any other
person, and Custodian will not comply with entitlement orders or instructions
concerning the Collateral originated by Pledgor without the prior written
consent of Secured Party.

(ii)The Custodian shall have no responsibility or liability to Pledgor for
complying with a Notice of Exclusive Control or complying with entitlement
orders or instructions originated by Secured Party concerning the Collateral
Accounts.  The Custodian shall have no duty to investigate or make any
determination to verify the existence of an event of default or compliance by
either Secured Party or Pledgor with applicable law or the Security Agreement,
and the Custodian shall be fully protected in complying with a Notice of
Exclusive Control whether or not Pledgor may allege that no such event of
default or other like event exists.

3.Distributions.  The Custodian shall, without further action by Pledgor or
Secured Party, credit to Deposit Account all interest, dividends and other
income received by the Custodian on the Collateral (collectively, “Proceeds”) as
additional Collateral.

4.Release of Collateral; Release of Security Interest.

4.1Release of Collateral.  Subject to Section 2.3 hereof, Custodian will release
all, or any designated portion, of the Collateral held in the Collateral
Accounts as soon as reasonably practicable after receiving written instructions
or entitlement orders from Secured Party and Pledgor authorizing such release.

4.2Release of Security Interest.  Secured Party agrees to notify the Custodian
promptly in writing when all obligations of Pledgor to Secured Party secured by
the Security Agreement have been fully paid and satisfied (and any commitment of
Secured Party to advance further amounts or credit thereunder has been
terminated) or Secured Party otherwise no longer claims any interest in the
Collateral in the Collateral Accounts, whichever is sooner; at which time the
Custodian shall have no further liabilities or responsibilities hereunder and
the Custodian’s obligations under this Agreement shall terminate.

5.Duties and Services of Custodian.

(i)Custodian agrees that it is acting as a “securities intermediary,” as defined
in Section 8‑102(a)(14) of the UCC, with respect to the Securities Account and
the Collateral credited thereto.  The Custodian agrees, with respect to the
Deposit Account, that it is acting as a “bank,” as defined in
Section 9‑102(a)(8) of the UCC.



20

--------------------------------------------------------------------------------

 



(ii)The Custodian shall have no duties, obligations, responsibilities or
liabilities with respect to the Collateral Accounts except as and to the extent
expressly set forth in this Agreement.  The Custodian shall not be liable or
responsible for anything done or omitted to be done by it in good faith and in
the absence of bad faith, negligence or willful misconduct.

(iii)Pledgor shall indemnify and hold the Custodian harmless with regard to any
losses or liabilities of the Custodian (including reasonable attorneys’ fees)
imposed on or incurred by the Custodian arising out of any action or omission of
the Custodian under this Agreement, except for any such losses or liabilities
caused by the bad faith, negligence or willful misconduct of the Custodian.

6.Force Majeure.  The Custodian shall not be liable for delays, errors or losses
occurring by reason of circumstances beyond its control, including, without
limitation, acts of God, market disorder, terrorism, insurrection, war, riots,
failure of transportation or equipment, or failure of vendors, communication or
power supply.  In no event shall the Custodian be liable to any person for
indirect, consequential or special damages, even if the Custodian has been
advised of the possibility or likelihood of such damages (each, a “Force Majeure
Event”); provided,  however, that the Custodian shall (i) make reasonably
diligent efforts to mitigate the effects of any Force Majeure Event and
(ii) resume performance under this Agreement as soon as reasonably possible
after the cessation of such Force Majeure Event.

7.Custodian Representations.  The Custodian agrees and confirms, as of the date
hereof, and at all times until the termination of this Agreement, that it has
not entered into, and until the termination of this Agreement will not enter
into, any agreement with any other person or entity relating to the Collateral
or the Collateral Accounts under which it has agreed to comply with entitlement
orders (as defined in Section 8‑102(a)(8) of the UCC) or other instructions of
such other person or entity.

8.Fees and Expenses of Custodian; Subordination of Security Interest.  Pledgor
hereby agrees to pay and reimburse the Custodian for any advances, fees, costs,
expenses (including, without limitation, reasonable attorneys’ fees and costs)
and disbursements that may be paid or incurred by the Custodian in connection
with this Agreement or the arrangement contemplated hereby.  The Custodian
agrees that any security interest, lien, encumbrance or other right that the
Custodian may have with respect to the Collateral or the Collateral Accounts
shall be subordinate to the security interest of Secured Party therein.

9.Notices.  Any notice, instruction, entitlement order or other instrument
required to be given hereunder, or requests and demands to or upon the
respective parties hereto, shall be in writing and may be sent by hand, or by
facsimile transmission, email, telex, or overnight delivery by any recognized
delivery service, prepaid or, for termination of this Agreement only, by
certified or registered mail, and addressed as follows, or to such other address
as any party may hereafter notify the other respective parties hereto in
writing:

If to Secured Party, then:

[Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent]
[ADDRESS]
Attention: 
Facsimile: 
Telephone: 



21

--------------------------------------------------------------------------------

 



If to Pledgor, then:

[NAME OF PLEDGOR]
[ADDRESS]
Attention: 
Facsimile: 
Telephone: 

If to Custodian, then:

[NAME OF CUSTODIAN]
[ADDRESS]
Attention:
Facsimile:
Telephone:

10.Amendment.  No amendment or modification of this Agreement will be effective
unless it is in writing and signed by each of the parties hereto.

11.Termination.  This Agreement shall continue in effect until Secured Party has
notified the Custodian in writing that this Agreement is to be terminated.

12.Severability.  In the event any provision of this Agreement is held illegal,
void or unenforceable, the remainder of this Agreement shall remain in effect.

13.Governing Law.    This Agreement and any claim, controversy or dispute
arising under or related to or in connection with this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than Section
5-1401 of the New York General Obligations Law.

14.Headings.  Any headings appearing on this Agreement are for convenience only
and shall not affect the interpretation of any of the terms of this Agreement.

15.Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, and all such counterparts taken
together shall constitute one and the same Agreement.

16.Successors; Assignment.  The Agreement will be binding upon the parties and
their respective successors and assigns.  This Agreement may not be assigned
without the written consent of all parties, and any attempted assignment in
violation this Section 16 shall be null and void.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



22

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers or duly authorized representatives as of the date
first above written.

[NAME OF PLEDGOR]

By:  ___________________________
Name:
Title: 

By:  ___________________________
Name:
Title: 

[STARWOOD PROPERTY MORTGAGE SUB‑2, L.L.C., STARWOOD PROPERTY MORTGAGE
SUB‑2-A, L.L.C. AND/OR APPLICABLE PLEDGE AGENT]

By:  ___________________________
Name:
Title: 

[NAME OF CUSTODIAN]

By:  ___________________________
Name:
Title: 



23

--------------------------------------------------------------------------------

 



Exhibit A

[Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent]

Date:  _________________

[Name of Custodian]
[Address]
Attn: 

Re:[Name of Pledgor]

NOTICE OF EXCLUSIVE CONTROL

We hereby instruct you pursuant to the terms of that certain Account Control
Agreement dated as of _____________, 201_ (the “Control Agreement”) among the
undersigned, [name of underlying borrower] (“Pledgor”), and you, as Custodian,
that you (i) shall not follow any instructions or entitlement orders of Pledgor
with respect to the Collateral or the Collateral Accounts (as defined in the
Control Agreement) held by you for Pledgor, and (ii) unless and until otherwise
expressly instructed by the undersigned, shall exclusively follow the
entitlement orders and instructions of the undersigned with respect to such
Collateral and such Collateral Accounts.

Very truly yours,

[Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent]

By:  _____________________________________________________________________
Authorized Signatory



24

--------------------------------------------------------------------------------

 



Exhibit B

TO

CONTROL AGREEMENT

DATED ___________ __, 2010

AUTHORIZED PERSONS FOR [SECURED PARTY].

[Custodian] is directed to accept and act upon notices, instructions or
entitlement orders received from any one of the following persons at [Starwood
Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage Sub‑2-A, L.L.C.
and/or applicable pledge agent]:

 

Name

Telephone/Fax Number

Signature

1.

1.  Telephone:
Facsimile:

1.  _____________________

2.

2.  Telephone:
Facsimile:

2.  _____________________

3.

3.  Telephone:
Facsimile:

3.  _____________________

4. 

4.  Telephone:
Facsimile:

4.  _____________________

5. 

5.  Telephone:
Facsimile:

5.  ______________________

 

 

 

 

Authorized by: 

 

 

 

as authorized agent of [Starwood Property Mortgage Sub‑2, L.L.C., Starwood
Property Mortgage Sub‑2-A, L.L.C. and/or applicable pledge agent]

 

Name: 

 

 

Title: 

 

 

Date:

 

 



25

--------------------------------------------------------------------------------

 



FORM OF ACCOUNT CONTROL AGREEMENT
(Securities Account Only)

Account Control Agreement dated as of _____________, 201_ (the “Agreement”),
among [Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent] (“Secured Party”), [identify
underlying borrower] (“Pledgor”), and [identify custodian] (the “Custodian”).

WHEREAS, the Custodian maintains the [escrow and reserve account and securities
account] for the benefit of by the Pledgor; and

WHEREAS, pursuant to the terms the [identify security agreement] between Secured
Party and Pledgor (as amended from time to time, the “Security Agreement”),
Pledgor has granted to Secured Party a security interest in the Collateral
Account and the Collateral (each as defined below) to secure the obligations of
Pledgor described in the Security Agreement; and

WHEREAS, Secured Party, Pledgor and the Custodian are entering into this
Agreement to provide for the control of the Collateral;

NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
agreed as follows:

1.Collateral Account.   All Collateral shall be identified and segregated on the
Custodian’s books and records under the name “[Name of Pledgor] for the benefit
of [Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent]” (the “Collateral
Account”).  The Custodian shall treat all Collateral, including without
limitation cash, as financial assets under Article 8 of the Uniform Commercial
Code as in effect from time to time in The State of New York (the “UCC”), and
shall credit the Collateral to the Collateral Account.  The Custodian represents
that the Collateral Account is a “securities account” (as defined in
Section 8‑501(a) of the UCC).

2.Account Control.

2.1Security Interest.  This Agreement is intended by Secured Party and Pledgor
to grant “control” of the Collateral Account to Secured Party for purposes of
perfection of Secured Party’s security interest in such Collateral pursuant to
Article 8 and Article 9 of the UCC, and the Custodian hereby acknowledges that
it has been advised of Pledgor’s grant to Secured Party of a security interest
in the Collateral Account and all financial assets credited thereto from time to
time (collectively, the “Collateral”).  Notwithstanding anything to the contrary
in this Agreement, the Custodian will at all times comply with entitlement
orders (within the meaning of Sections 8‑102(a)(8) and 9‑106 of the UCC)
received from Secured Party with respect to the Collateral Accounts, without
further consent of the Pledgor or any other person.

2.2Control by Pledgor.  Unless and until the Custodian receives written notice
from Secured Party pursuant to Section 2.3 below instructing the Custodian that
Secured Party is exercising its right to exclusive control over the Collateral
Account, which notice is substantially in the form attached hereto as Exhibit A
(a “Notice of Exclusive Control”) the Custodian shall take all actions with
respect to the Collateral in the Collateral Account upon the joint instructions
of Secured Party and Pledgor.

2.3Control by Secured Party.

(i)Secured Party agrees to provide the Custodian, in the form of Exhibit B
attached (as may be amended from time to time), the names and signatures of
authorized parties who may give notices, instructions, or entitlement orders
concerning the Collateral Account.  Other means of notice or

26

--------------------------------------------------------------------------------

 



instruction may be used provided that Secured Party and the Custodian agree to
appropriate security procedures.  Upon receipt by the Custodian of a Notice of
Exclusive Control, the Custodian shall thereafter follow only the entitlement
orders of Secured Party with respect to the Collateral Account and shall comply
with any entitlement order (within the meaning of Sections 8‑102(a)(8) and 9‑106
of the UCC) received from Secured Party with respect thereto, without further
consent of Pledgor or any other person, and Custodian will not comply with
entitlement orders or instructions concerning the Collateral originated by
Pledgor without the prior written consent of Secured Party.

(ii)The Custodian shall have no responsibility or liability to Pledgor for
complying with a Notice of Exclusive Control or complying with entitlement
orders originated by Secured Party concerning the Collateral Account.  The
Custodian shall have no duty to investigate or make any determination to verify
the existence of an event of default or compliance by either Secured Party or
Pledgor with applicable law or the Security Agreement, and the Custodian shall
be fully protected in complying with a Notice of Exclusive Control whether or
not Pledgor may allege that no such event of default or other like event exists.

3.Distributions.  The Custodian shall, without further action by Pledgor or
Secured Party, credit to Collateral Account all interest, dividends and other
income received by the Custodian on the Collateral as additional Collateral.

4.Release of Collateral; Release of Security Interest.

4.1Release of Collateral.  Subject to Section 2.3 hereof, Custodian will release
all, or any designated portion, of the Collateral held in the Collateral Account
as soon as reasonably practicable after receiving written instructions or
entitlement orders from Secured Party and Pledgor authorizing such release.

4.2Release of Security Interest.  Secured Party agrees to notify the Custodian
promptly in writing when all obligations of Pledgor to Secured Party secured by
the Security Agreement have been fully paid and satisfied (and any commitment of
Secured Party to advance further amounts or credit thereunder has been
terminated) or Secured Party otherwise no longer claims any interest in the
Collateral in the Collateral Account, whichever is sooner; at which time the
Custodian shall have no further liabilities or responsibilities hereunder and
the Custodian’s obligations under this Agreement shall terminate.

5.Duties and Services of Custodian.

(i)Custodian agrees that it is acting as a “securities intermediary,” as defined
in Section 8‑102(a)(14) of the UCC, with respect to the Collateral Account and
the Collateral credited thereto.

(ii)The Custodian shall have no duties, obligations, responsibilities or
liabilities with respect to the Collateral Account except as and to the extent
expressly set forth in this Agreement.  The Custodian shall not be liable or
responsible for anything done or omitted to be done by it in good faith and in
the absence of bad faith, negligence or willful misconduct.

(iii)Pledgor shall indemnify and hold the Custodian harmless with regard to any
losses or liabilities of the Custodian (including reasonable attorneys’ fees)
imposed on or incurred by the Custodian arising out of any action or omission of
the Custodian under this Agreement, except for any such losses or liabilities
caused by the bad faith, negligence or willful misconduct of the Custodian.



27

--------------------------------------------------------------------------------

 



6.Force Majeure.  The Custodian shall not be liable for delays, errors or losses
occurring by reason of circumstances beyond its control, including, without
limitation, acts of God, market disorder, terrorism, insurrection, war, riots,
failure of transportation or equipment, or failure of vendors, communication or
power supply.  In no event shall the Custodian be liable to any person for
indirect, consequential or special damages, even if the Custodian has been
advised of the possibility or likelihood of such damages (each, a “Force Majeure
Event”); provided,  however, that the Custodian shall (i) make reasonably
diligent efforts to mitigate the effects of any Force Majeure Event and
(ii) resume performance under this Agreement as soon as reasonably possible
after the cessation of such Force Majeure Event.

7.Custodian Representations.  The Custodian agrees and confirms, as of the date
hereof, and at all times until the termination of this Agreement, that it has
not entered into, and until the termination of this Agreement will not enter
into, any agreement with any other person or entity relating to the Collateral
or the Collateral Account under which it has agreed to comply with entitlement
orders (as defined in Section 8‑102(a)(8) of the UCC) or other instructions of
such other person or entity.

8.Fees and Expenses of Custodian; Subordination of Security Interest.  Pledgor
hereby agrees to pay and reimburse the Custodian for any advances, fees, costs,
expenses (including, without limitation, reasonable attorneys’ fees and costs)
and disbursements that may be paid or incurred by the Custodian in connection
with this Agreement or the arrangement contemplated hereby.  The Custodian
agrees that any security interest, lien, encumbrance or other right that the
Custodian may have with respect to the Collateral or the Collateral Account
shall be subordinate to the security interest of Secured Party therein. 

9.Notices.  Any notice, instruction, entitlement order or other instrument
required to be given hereunder, or requests and demands to or upon the
respective parties hereto, shall be in writing and may be sent by hand, or by
facsimile transmission, email, telex, or overnight delivery by any recognized
delivery service, prepaid or, for termination of this Agreement only, by
certified or registered mail, and addressed as follows, or to such other address
as any party may hereafter notify the other respective parties hereto in
writing:

If to Secured Party, then:

[Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent]
[ADDRESS]
Attention: 
Facsimile: 
Telephone: 

If to Pledgor, then:

[NAME OF PLEDGOR]
[ADDRESS] 
Attention: 
Facsimile: 
Telephone: 



28

--------------------------------------------------------------------------------

 



If to Custodian, then:

[NAME OF CUSTODIAN]
[ADDRESS]
Attention:
Facsimile:
Telephone:

10.Amendment.  No amendment or modification of this Agreement will be effective
unless it is in writing and signed by each of the parties hereto.

11.Termination.  This Agreement shall continue in effect until Secured Party has
notified the Custodian in writing that this Agreement is to be terminated. 

12.Severability.  In the event any provision of this Agreement is held illegal,
void or unenforceable, the remainder of this Agreement shall remain in effect.

13.Governing Law.    This Agreement and any claim, controversy or dispute
arising under or related to or in connection with this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than Section
5-1401 of the New York General Obligations Law.

14.Headings.  Any headings appearing on this Agreement are for convenience only
and shall not affect the interpretation of any of the terms of this Agreement.

15.Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, and all such counterparts taken
together shall constitute one and the same Agreement.

16.Successors; Assignment.  The Agreement will be binding upon the parties and
their respective successors and assigns.  This Agreement may not be assigned
without the written consent of all parties, and any attempted assignment in
violation this Section 16 shall be null and void.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



29

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers or duly authorized representatives as of the date
first above written.

[NAME OF PLEDGOR]

By:  ___________________________
Name:
Title: 

By:  ___________________________
Name:
Title: 

[STARWOOD PROPERTY MORTGAGE SUB‑2, L.L.C., STARWOOD PROPERTY MORTGAGE
SUB‑2-A, L.L.C. AND/OR APPLICABLE PLEDGE AGENT]

By:  ___________________________
Name:
Title: 

[NAME OF CUSTODIAN]

By:  ___________________________
Name:
Title: 



30

--------------------------------------------------------------------------------

 



Exhibit A

[Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent]

Date:  _________________

[Name of Custodian]
[Address]
Attn: 

Re:[Name of Pledgor]

NOTICE OF EXCLUSIVE CONTROL

We hereby instruct you pursuant to the terms of that certain Account Control
Agreement dated as of _____________, 201_ (the “Control Agreement”) among the
undersigned, [name of underlying borrower] (“Pledgor”), and you, as Custodian,
that you (i) shall not follow any instructions or entitlement orders of Pledgor
with respect to the Collateral or the Collateral Account (as defined in the
Control Agreement) held by you for Pledgor, and (ii) unless and until otherwise
expressly instructed by the undersigned, shall exclusively follow the
entitlement orders and instructions of the undersigned with respect to such
Collateral and such Collateral Account.

Very truly yours,

[Starwood Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage
Sub‑2-A, L.L.C. and/or applicable pledge agent]

By:  _____________________________________________________________________
Authorized Signatory



31

--------------------------------------------------------------------------------

 



Exhibit B

TO

CONTROL AGREEMENT

DATED ___________ __, ____

AUTHORIZED PERSONS FOR [SECURED PARTY].

[Custodian] is directed to accept and act upon notices, instructions or
entitlement orders received from any one of the following persons at [Starwood
Property Mortgage Sub‑2, L.L.C., Starwood Property Mortgage Sub‑2-A, L.L.C.
and/or applicable pledge agent]:

 

Name

Telephone/Fax Number

Signature

1.

1.  Telephone:
Facsimile:

1.  _____________________

2.

2.  Telephone:
Facsimile:

2.  _____________________

3.

3.  Telephone:
Facsimile:

3.  _____________________

4. 

4.  Telephone:
Facsimile:

4.  _____________________

5. 

5.  Telephone:
Facsimile:

5.  ______________________

 

 

 

 

Authorized by: 

 

 

 

as authorized agent of [Starwood Property Mortgage Sub‑2, L.L.C., Starwood
Property Mortgage Sub‑2-A, L.L.C. and/or applicable pledge agent]

 

Name: 

 

 

Title: 

 

 

Date:

 

 



32

--------------------------------------------------------------------------------

 



EXHIBIT G-2

Form of controlled account agreement

See attached.



33

--------------------------------------------------------------------------------

 



EXHIBIT H

Form of guarantee agreement

See attached.



34

--------------------------------------------------------------------------------

 



EXHIBIT I

FORM OF SERVICING AND SUB-servicing agreement

See attached.



35

--------------------------------------------------------------------------------

 



EXHIBIT J

FORM OF FUTURE FUNDING CONFIRMATION

[    ] [  ], 20[  ]

Wells Fargo Bank, N.A.
One Wells Fargo Center
301 South College Street
MAC D1053-125, 12th Floor
Charlotte, North Carolina  28202

Attention:  Karen Whittlesey

Re:Third Amended and Restated Master Repurchase and Securities Contract dated as
of October 23,  2014 (as amended, restated, supplemented or otherwise modified
and in effect from time to time the “Agreement”), between Starwood Property
Mortgage Sub-2, L.L.C. (“Seller 2”), Starwood Property Mortgage Sub-2-A, L.L.C.
(“Seller 2-A” and, together with Seller 2, the “Seller”),  and Wells Fargo Bank,
N.A. (“Buyer”)

Ladies and Gentlemen:

This is a Future Funding Confirmation (as this and other terms used but not
defined herein are defined in the Agreement) executed and delivered by [Seller
2] [Seller 2-A]and Buyer pursuant to Section 3.10 of the Agreement.  [Seller 2]
[Seller 2-A]and Buyer hereby confirm and agree that as of the Future Funding
Date and upon the other terms specified below, Buyer shall advance funds to
Seller, or at the request of Seller, to the borrower identified below related to
the Purchased Assets identified below. 

 

Seller (please select):

[Seller 2] [Seller 2-A]

Related Purchased Asset:

________________________

Market Value:

$_______________________

Applicable Percentage:

_____%

Maximum Applicable Percentage:

_____%

Purchased Asset Documents:

As described in Appendix 1 hereto

Future Funding Date:

[    ] [  ], 20[  ]

Outstanding principal balance

 

prior to future advance:

$_______________________

36

--------------------------------------------------------------------------------

 



Future advance amount to

 

Underlying Obligor:

$_______________________

Outstanding principal balance

 

after future advance:

$_______________________

Purchase Price prior to

 

Future Funding Amount:

$_______________________

Purchase Price after

 

Future Funding Amount:

$_______________________

Future Funding Amount:

$_______________________

Borrower:

________________________

Seller hereby certifies as follows, on and as of the above Future Funding Date
with respect to the Purchased Asset described in this Confirmation:

1.All of the conditions precedent in Section 3.10 of the Agreement have been
satisfied.

2.Except as specified in Appendix 1 hereto, Seller will make all of the
representations and warranties contained in the Agreement (including Schedule 1
to the Agreement as applicable to the Class of such Asset) that it can make with
respect to such Asset.

Seller:

[STARWOOD PROPERTY MORTGAGE SUB‑2, L.L.C.]

[STARWOOD PROPERTY MORTGAGE SUB-2-A, L.L.C.]

By:_______________________________________
Name:
Title:

 

 



37

--------------------------------------------------------------------------------

 



Buyer:

Acknowledged and Agreed:

Wells Fargo Bank, N.A.

By:_______________________________________
Name:_______________________________________
Title: _______________________________________

 



38

--------------------------------------------------------------------------------

 



Appendix 1

Exceptions to Representations and Warranties



39

--------------------------------------------------------------------------------

 



EXHIBIT K

Form of CERTIFICATE OF RESPONSIBLE OFFICER OF
[STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C.] [STARWOOD PROPERTY MORTGAGE SUB-2,
L.L.C.]

October 23, 2014

Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-160, 16th Floor
Charlotte, North Carolina  28202

Re:Third Amended and Restated Master Repurchase and Securities Contract dated as
of October 23, 2014 (as amended, restated, supplemented or otherwise modified
and in effect from time to time the “Agreement”) among Starwood Property
Mortgage Sub-2, L.L.C. [(“Seller”)], Starwood Property Mortgage Sub-2-A,
L.L.C. [(“Seller”)] and Wells Fargo Bank, National Association (“Buyer”)

Ladies and Gentlemen:

The undersigned, in his capacity as Responsible Officer (as such term is defined
in the Agreement) of Seller, certifies the following to Buyer on behalf of
Seller in accordance with Section 6.01(a) of the Agreement:

8.



(b)the representations and warranties contained in Article 7 of the Agreement
are true and correct on and as of the date of this certificate;

9.



(c)no Default or Event of Default exists or would result from the execution or
performance of the Agreement; and

10.



(d)there has occurred since October 23, 2014, no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

All capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to them in the Agreement.

[Signature Page Follows]



40

--------------------------------------------------------------------------------

 



RESPONSIBLE OFFICER: 


Name:
Title: 

 

 

 

 

 

 



41

--------------------------------------------------------------------------------

 



EXHIBIT L

Form of custodial agreement

See attached.





42

--------------------------------------------------------------------------------

 



ANNEX 1


BUYER’S LOCATION

 

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

MAC D1053-053, 5th Floor

Charlotte, North Carolina  28202

Attention: H. Lee Goins III

SELLER’S LOCATION

 

Starwood Property Mortgage Sub-2, L.L.C.

Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew Sossen

 

Starwood Property Mortgage Sub-2-A, L.L.C.

Starwood Capital Group

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attention: Andrew Sossen

 

 

 

43

--------------------------------------------------------------------------------